       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 1 of 166



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND
                                        (Southern Division)

PRINCE GEORGE’S COUNTY, MARYLAND                  )
1301 McCormick Drive                              )
Largo, MD 20774                                   )
                                                  )
       and                                        )
                                                  )
MONTGOMERY COUNTY, MARYLAND,                      )
101 Monroe Street                                 )
Rockville, MD 20850,                              )
                                                  )
                   Plaintiffs,                    )
                                                  )
        v.                                        )
                                                  )   Civil Action No. 1:18-cv-03576
WELLS FARGO & CO.,                                )
2710 Gateway Oaks Dr.                             )
Suite 150N                                        )
Sacramento, CA 95833                              )
                                                  )
      Serve on:                                   )
      CSC-Lawyers Incorporating Service Co.       )
      7 St. Paul St., Suite 1660                  )
      Baltimore, MD 21202                         )
                                                  )
WELLS FARGO FINANCIAL, INC.,                      )
2710 Gateway Oaks Dr.                             )
Suite 150N                                        )
Sacramento, CA 95833                              )
                                                  )
      Serve on:                                   )
      CSC-Lawyers Incorporating Service Co.       )
      7 St. Paul St., Suite 1660                  )
      Baltimore, MD 21202                         )
                                                  )
WELLS FARGO BANK, N.A.,                           )
101 N. Phillips Avenue                            )
Sioux Falls, SD 57104                             )
                                                  )
      Serve on:                                   )
      CSC-Lawyers Incorporating Service Co.
      7 St. Paul St., Suite 1660
      Baltimore, MD 21202



                                              i
      Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 2 of 166




and

WELLS FARGO “JOHN DOE” CORPS 1-375,

                Defendants.




                  COMPLAINT AND DEMAND FOR JURY TRIAL




                                    ii
             Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 3 of 166




                                                           Table of Contents

I. Introduction ..................................................................................................................................1

II. Jurisdiction & Venue ...................................................................................................................5

III. Parties        ....................................................................................................................................6

           A.       Plaintiffs .....................................................................................................................6

           B.       Wells Fargo Defendants .............................................................................................6

IV. Background Facts Relevant To All Counts .............................................................................10

           A.       The Federal Government Has Found That Discrimination Was Pervasive In
                     Subprime Mortgage Lending During 2003 Through 2007 ...................................10

           B.       Congress Found That Predatory and Discriminatory Lending Caused The
                     Foreclosure Crisis ..................................................................................................15

           C.       The Predatory, Subprime, and Higher Cost Mortgage Lending and Securitization
                     Activities of Defendants and other Industry Participants Caused the U.S. Financial
                     Crisis and the Subsequent Economic Collapse ......................................................21

           D.       The Foreclosure Crisis Has Disparately Impacted Minorities .................................25

V. Defendants’ Wrongful Conduct Relevant To All Counts .........................................................27

           A.       Defendants Engaged In Predatory & Discriminatory Mortgage Lending &
                     Servicing To Drive Revenue Growth & Fuel Their Profitable Securitization
                     Operations. .............................................................................................................27

           B.       Wells Fargo’s Financial Motivations To Engage In Their Predatory &
                     Discriminatory Conduct .........................................................................................34

           C.       Wachovia’s Financial Motivations To Engage In Their Predatory & Discriminatory
                     Conduct ..................................................................................................................44

           D.       Defendants Knew, Or Were Grossly Negligent or Reckless In Not Knowing, Of
                     The Predatory And Discriminatory Nature Of Their Conduct ..............................47

VI. Defendants Focused Their Discriminatory Conduct on Ethnic Minorities For Non-Prime
            Mortgage Loans Because They Provided The Easiest Target .................................61




                                                                           i
            Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 4 of 166



VII. Wells Fargo Directly Targeted Minorities For Non-Prime Mortgage Loan Originations,
             And Incentivized That Conduct Through Its Employee Compensation Scheme and
             Quotas.......................................................................................................................62

VIII. Wachovia Targeted its Pick-A-Pay Loan Originations to FHA-protected Minority
            Borrowers .................................................................................................................74

IX. Defendants’ Discretionary Pricing Policies Enabled And Incentivized Predatory Non-prime
            Mortgage Lending on a Discriminatory Basis Through Their Wholesale Lending &
            Broker Channels .......................................................................................................78

X. Defendants Lowered or Circumvented Their Underwriting Standards, Enabling Predatory
            Non-Prime Mortgage Loans to Be Made on a Discriminatory Basis ......................84

XI. Defendants’ Mortgage Servicing & Foreclosure Practices Are Predatory & Discriminatory.93

          A.       Empirical Data Evidences Defendants’ Targeting of, And The Discriminatory
                    Impact on, Minority Borrowers in Plaintiffs’ Communities ................................104

          B.       The Full Extent of Defendants’ Discriminatory Housing Practices are Concealed
                    Through Defendants’ Underreporting of Minority Status In HMDA Data And
                    Through MERS. ...................................................................................................127

          C.       Defendants’ Predatory and Discriminatory Mortgage Lending, Servicing and
                    Foreclosure Practices Have Harmed Plaintiffs. ...................................................134

XII. Wells Fargo Is Liable For The Acts Of Wachovia As A Result Of Its Merger With
             Wachovia ................................................................................................................144

XIII. Count I Violation of Fair Housing Act 42 U.S.C. § 3601, et seq. ....................................146

          A.       Defendants’ Facially Neutral Loan Origination & Servicing Policies and Practices147

          B.       Defendants’ Predatory Mortgage Loan Origination Practices and Policies Had A
                    Disparate Impact on Minority Borrowers ............................................................149

XIV. COUNT II (Violation of Federal Fair Housing Act, 42 U.S.C. § 3601, et seq.) Defendants’
         Facially Neutral Mortgage Servicing and Foreclosure Practices Resulted in
         Disparate Impact in Minority Neighborhoods. ......................................................153

XV. COUNT III Violation of Federal Fair Housing Act 42 U.S.C. § 3601 et seq. Defendants’
         Discriminatory Equity-stripping Scheme Was Intentional and Constitutes Disparate
         Treatment ...............................................................................................................157

XVI. Demand For Jury Trial........................................................................................................161

XVII. Prayer For Relief ...............................................................................................................161




                                                                    ii
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 5 of 166



                                         I. INTRODUCTION

       1.      Plaintiffs, Prince George’s County and Montgomery County, Maryland, brings

this action pursuant to the civil enforcement provision of the Fair Housing Act, 42 U.S.C.

§§ 3601, et seq. and 3613 (“FHA”), which protects communities (and the individuals residing in

them) from discriminatory acts, policies and/or practices that (1) make housing unavailable or

(2) establish terms and conditions in real estate-related transactions, including real estate

financing activities, that discriminate on the basis of race or ethnicity.

       2.      Plaintiffs asserts this litigation against Defendants (collectively “Wells Fargo” or

“Defendants”) because Wells Fargo is legally responsible, either directly, as a control person, or

as a successor, for each of the Defendant entities it acquired or merged with.

       3.      Plaintiffs seek injunctive relief to remedy, and monetary damages for,

Defendants’ predatory and discriminatory residential mortgage lending, servicing, and

foreclosure activities, which have resulted in--and will continue to cause--unprecedented

numbers of mortgage loan delinquencies, defaults, foreclosures and/or home vacancies in

Plaintiffs’ communities and neighborhoods, particularly those communities with high

percentages of FHA-protected minority residents.

       4.      The foreclosure crisis was the foreseeable and inevitable result of Defendants’

(and other industry participants’) equity-stripping schemes which originated and/or funded

higher-cost, first lien home mortgage loans (over 70% were for refinances, not purchases, and

half of the refinances involved “cash out”) and second lien home equity mortgage loans and lines

of credit. This lending activity enabled Defendants to capitalize on a relatively short-term

opportunity to earn enormous fee income while home prices, and corresponding home equity

levels, were at historical highs before the housing bubble burst. It also enabled Defendants to




                                                   1
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 6 of 166



continue to generate fee income from servicing loans, servicing defaulted loans, and/or

foreclosing on defaulted loans.

       5.      Defendants’ entire subprime and higher cost mortgage lending, securitization, and

servicing operations were geared to exploit borrowers, particularly FHA-protected homeowner-

borrowers, to maximize their corporate profits and their management’s compensation.

       6.      In particular, Defendants’ targeted marketing practices, discretionary pricing

policies, credit score override practices, underwriting policies, wholesale mortgage funding and

mortgage securitization operations, compensation policies, and mortgage servicing operations

each individually, or in combination with each other, authorized, approved, or otherwise

encouraged the origination and funding of first and second lien residential mortgage loans with

different terms and conditions to similarly financially situated borrowers on the improper basis

of race, color, ethnicity, sex and age.

       7.      For example, after identifying and targeting FHA-protected minority borrowers

using advanced data mining techniques and predictive analysis methodologies, Defendants’

various mortgage origination, securitization, and servicing policies and practices allowed or

encouraged: (a) unchecked or improper credit approval decisions for minority borrowers,

resulting in borrowers being approved for and receiving refinance and home equity loans they

could not afford and consequently were likely to become delinquent and/or default on; (b)

subjective surcharges on minority borrowers of additional points, fees and other credit and

servicing costs over and above an otherwise objective risk-based financing rate for such loan

products, increasing the likelihood of delinquencies and/or defaults on such loans; (c) minority

borrowers to be steered into higher cost loan products, also increasing the likelihood of

delinquencies and/or defaults on such loans; and (d) undisclosed inflation of appraisal values of




                                               2
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 7 of 166



minority residences in order to support inflated loan amounts to minority borrowers, further

increasing the likelihood of delinquencies and/or defaults on such loans.

       8.      As a result of Defendants’ stand-alone discriminatory housing practices and

interrelated equity-stripping schemes, Plaintiffs’ communities and neighborhoods with relatively

higher concentrations of FHA-protected African America and Latino/Hispanic minority

homeowners have disproportionately and disparately received more of such higher cost mortgage

loans, and have been disproportionately and disparately impacted by the increased delinquencies,

defaults, foreclosures and home vacancies resulting from such loans. Indeed, both the relative

percentage share of such loans--and the resulting increased levels of loan delinquencies and

defaults, loan foreclosures, and home vacancies--increase in direct relationship to increases in the

percentage concentrations of FHA-protected African American and Latino/Hispanic minorities

in Plaintiffs’ communities and neighborhoods. Moreover, Defendants’ foreclosure practices in

and of themselves are discriminatory, as reflected by the increasingly disproportionate number of

foreclosures on African American and Latino/Hispanic minority homes and higher concentrated

neighborhoods.

       9.      Defendants’ discriminatory mortgage servicing and foreclosure activities have

directly caused tremendous tangible and intangible damage to Plaintiffs including, but not

limited to: (i) out-of-pocket costs for required eviction and foreclosure notices, judicial and non-

judicial foreclosure-related processes; (ii) registration and monitoring of foreclosed properties;

(iii) inspecting, securing, cleaning, maintaining and/or demolishing abandoned or vacant

properties; (iv) additional municipal police and fire services on specific vacant or foreclosed

properties for which Defendants are responsible, as well as other services to the evicted or

foreclosed homeowners of such properties; (v) the loss of various property tax and concession




                                                 3
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 8 of 166



income on specific vacant or foreclosed properties for which Defendants are responsible; and

(vi) for the loss of certain property recording and transfer fee income on such properties, all of

which is directly tied to specific properties and defaulted non-prime mortgage loans that

Defendants originated, funded, and/or serviced. In addition, Plaintiffs have been damaged as a

result of the necessary reallocation of their limited resources, as well as to their missions to

provide fair and affordable housing and prevent urban blight. Plaintiffs believe that they will

continue to be injured by Defendants’ discriminatory housing practices that are about to occur,

particularly the continuing home vacancies and foreclosures occurring in higher concentrated

minority areas.

       10.     As further alleged herein, Defendants have been sued by and settled with federal

regulators, including the Federal Reserve Board, the Office of the Controller of the Currency, the

Federal Housing Finance Agency, various State Attorneys General, and FHA-protected minority

borrower class action plaintiffs, among others, for virtually all of Defendants’ actions alleged in

this Complaint, but none of those claims have covered Plaintiffs’ damages here. By virtue of

Defendants’ numerous cash settlements, and entry into consent orders to change their policies

and business practices, Defendants have effectively conceded their liability for the matters

alleged herein. For instance, Wells Fargo was sued by, and settled with the United States

Department of Justice (“DOJ”), the City of Baltimore, the City of Memphis, and Shelby County,

Tennessee, for FHA violations similar to those at issue here. Indeed, the DOJ concluded that

Defendants discriminatorily steered tens of thousands of ethnic minority borrowers across the

country into higher cost and subprime mortgage loans that charged higher fees and interest rates

than loans made to white borrowers who posed the same credit risk. Wells Fargo employees

referred to loans to minorities as “ghetto loans.”




                                                     4
          Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 9 of 166



        11.      Plaintiffs seek to hold Defendants financially accountable under the FHA for

Plaintiffs’ injuries shown to directly flow from Defendants’ actions. These injuries are distinct

from the harm caused to individual borrowers and the fines and settlements Defendants have

paid in connection with quasi-criminal and civil regulatory actions. Moreover, these injuries can

be directly tied (in time and place) to the specific properties where Defendants discriminatorily

originated, funded and/or serviced non-prime mortgage loans to minority borrowers.

        12.      As contemplated by the FHA, Plaintiffs also seek to hold Defendants financially

accountable for that portion of Plaintiffs’ injuries that Defendants’ actions are about to cause

through additional mortgage delinquencies, defaults, home vacancies and/or foreclosures.

        13.      Because of the deliberate, egregious and widespread nature of Defendants’

predatory and discriminatory mortgage lending and servicing schemes, efforts to obfuscate their

liability, and their callous disregard for the impact of such actions on Plaintiffs’ communities,

neighborhoods and residents, Plaintiffs also seek the imposition of punitive and/or exemplary

damages.

                                 II. JURISDICTION AND VENUE

        14.      This is an action for violation of the Fair Housing Act (“FHA”), 42 U.S.C. §

3601, et seq. This Court has original jurisdiction over this action pursuant to 42 U.S.C. § 3613

and 28 U.S.C. §§ 1331 and 1343 because the claims alleged herein arise under the laws of the

United States.

        15.      Venue is proper under 28 U.S.C. § 1391 because each Defendant is a corporation

subject to personal jurisdiction in Plaintiffs’ district. Defendants have transacted business in this

district and a substantial part of the events and omissions giving rise to the claims occurred in

this district.




                                                 5
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 10 of 166



                                            III. PARTIES

               A.      Plaintiffs

       16.     Plaintiff, Prince George’s County, Maryland is a Charter Home Rule county, and

the second most populous county in Maryland. Prince George’s County is one of the richest

African American majority counties in the United States. Prince George’s County is an

aggrieved person within the meaning of 42 U.S.C. § 3602(i) and brings this action pursuant to

the private persons civil enforcement provisions of 42 U.S.C. § 3613. Prince George’s County is

not bringing this action in a parens patriae role or capacity.

       17.     Plaintiff, Montgomery County, Maryland is a Charter Home Rule county, and the

most populous county in Maryland. Montgomery County is an aggrieved person within the

meaning of 42 U.S.C. § 3602(i) and brings this action pursuant to the private persons civil

enforcement provisions of 42 U.S.C. § 3613. Montgomery County’s Mission Statement sets

forth its goals and purpose, among other things of promoting fair and affordable housing: “We

pursue the common good by working for and with Montgomery County’s diverse community

members to provide . . . Affordable Housing in an Inclusive Community.” Montgomery County

does not bring this action in a parens patriae role or capacity.

               B.      Wells Fargo Defendants

       18.     Defendant, Wells Fargo & Co. (“Wells Fargo”) is a nationwide, diversified

financial holding company and bank holding company incorporated in the State of Delaware

with its principal place of business in San Francisco, California. Wells Fargo provides banking,

insurance, investment, and mortgage and consumer finance services through storefronts, the

Internet, and other distribution channels across the United States and internationally. It is the

parent company of Wells Fargo Bank, N.A. As a bank holding company, Wells Fargo is subject




                                                  6
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 11 of 166



to the regulatory authority of the Board of Governors of the Federal Reserve System, among

other federal regulators.

        19.     Defendant, Wells Fargo Financial, Inc. (“Wells Fargo Financial”) is a subsidiary

of Wells Fargo and is a bank holding company with its principal place of business in Des

Moines, Iowa. Prior to September 2008, Wells Fargo Financial conducted home mortgage

lending through nonbank subsidiaries located throughout the United States, including Wells

Fargo Financial Maryland, Inc. As used here, and unless otherwise indicated, “Wells Fargo

Financial” includes its subsidiary Wells Fargo Financial Maryland, Inc. By September 2008,

Wells Fargo transferred the lending operations of Wells Fargo Financial to Defendant, Wells

Fargo Bank, N.A., as part of its reorganization.

        20.     Defendant, Wells Fargo Bank, N.A. (“Wells Fargo Bank”), is organized as a

national banking association under the laws of the United States, with its corporate headquarters

in San Francisco, California. As a federally insured banking entity, Wells Fargo Bank is subject

to the regulatory authority of the Office of the Comptroller of the Currency, among other federal

regulators, and, as of July 21, 2011 became subject to the regulatory authority of the Consumer

Financial Protection Bureau (“CFPB”). Wells Fargo Bank is one of the nation’s largest

residential mortgage originators and servicers. It offers residential mortgage loans to consumers

through its Wells Fargo Home Mortgage division, which at one time operated as a separately

owned subsidiary of Wells Fargo, but which was merged into Wells Fargo Bank in 2004. Wells

Fargo Bank maintains multiple offices in the State of Maryland and within Montgomery and

Prince George’s Counties and its municipalities for the purposes of soliciting applications for

and making residential mortgages loans, among other banking activities. It has transacted

business in this district.




                                                   7
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 12 of 166



       21.      On December 31, 2008, in a stock purchase transaction Wells Fargo acquired

Wachovia Corporation, then the country’s fourth largest diversified financial services and bank

holding companies, based in Charlotte, North Carolina. As a bank holding company, Wachovia

Corporation was subject to the regulatory authority of the Federal Reserve, among other federal

regulators.   In connection with its acquisition of Wachovia Corporation, Wells Fargo also

acquired Wachovia Mortgage and all of the assets of Wachovia Bank, N.A., a national banking

association, which totaled $635 billion at December 31, 2008. As a federally insured banking

entity, Wachovia Bank was subject to the regulatory authority of the Office of the Comptroller of

the Currency.

       22.      Prior to the purchase by Wells Fargo, Wachovia itself expanded through a merger

with First Union Corp. in 2001, and in 2006 had purchased troubled subprime lender Golden

West Financial, which owned World Savings Bank, FSB, then the second largest savings and

loan in the United States. In addition, Wachovia owned American Mortgage Network and its

related entities. Wachovia Corporation, Wachovia Bank and their subsidiaries, including World

Savings Bank and American Mortgage Network are hereafter referred to collectively as

(“Wachovia”).

       23.       Defendant, Wells Fargo & Co., as the corporate parent of Wells Fargo Bank and

its subsidiaries, as well as the corporate parent of its other subsidiaries involved in the wrongful

activities alleged herein, had the ability to direct and control the actions and operations of each of

its subsidiaries and, in fact, did so through a variety of interrelated, interdependent, centralized

and/or coordinated functions, practices and policies involved in their entire mortgage banking

operation, particularly retail and wholesale higher cost, subprime, ALT-A or other non-

conforming loan origination, funding, purchase, securitization and servicing activities. As such,




                                                  8
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 13 of 166



Defendants Wells Fargo & Co, Wells Fargo Financial, Wells Fargo Bank, and any of their

subsidiaries or acquisitions involved in the matters alleged herein, are collectively referred to

hereafter as “Wells Fargo.”

       24.     Wells Fargo is legally responsible for, either directly or as a successor in interest

to, Wachovia as a result of Wells Fargo’s all stock purchase-acquisition of Wachovia in October

2008. Upon its acquisition by Wells Fargo, Wachovia became part of Wells Fargo’s common

enterprise involving the unlawful acts and practices alleged below. Wachovia’s operations were

eventually merged into Wells Fargo’s operations.

       25.     Wells Fargo and Wachovia have engaged in "residential real estate-related

transactions'' within the meaning of section 805 of the FHA, 42 U.S.C. § 3605. Accordingly, at

all relevant times Wells Fargo, including Wachovia, have been subject to federal laws governing

fair lending, including the FHA, and the fair housing regulations of the Department of Housing

and Urban Development (“HUD”), 24 C.F.R. § 100.1, et seq.

       26.     The term “Defendants” as generally used throughout this Complaint refers to

Wells Fargo, Wachovia, and their respectively acquired or controlled subsidiaries and affiliates.

       27.     Defendants, Wells Fargo Corps. 1-375, are affiliates or subsidiaries of Defendants

here that may be responsible for the conduct alleged herein. Defendants established and/or

maintained some 378 subsidiary and affiliate correspondent lenders throughout the United States

as reflected in publicly available data reported pursuant to the Home Mortgage Disclosure Act.

Such parties are named in “John Doe” capacity pending discovery in this case.




                                                9
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 14 of 166



                 IV. BACKGROUND FACTS RELEVANT TO ALL COUNTS

               A.     The Federal Government Has Found That Discrimination Was
                      Pervasive in Subprime Mortgage Lending During 2003
                      Through 2007

       28.     In 1975, Congress passed the Home Mortgage Disclosure Act ("HMDA"),

implemented under the Federal Reserve Board’s Regulation C, requiring all mortgage lenders,

including the Defendants here, to compile by census tract and report to the Federal Reserve their

mortgage loan origination and purchase information, which includes borrower race, ethnicity and

gender. One of the primary purposes of HMDA reporting is to enable federal regulators to

identify discriminatory lending patterns, such as those that violate the FHA.

       29.     Concerned with potential discrimination in loan pricing, and recognizing that

racial or other types of discrimination can occur when loan officers and mortgage brokers have

latitude in setting interest rates, in 2004 the Federal Reserve began requiring lenders to identify

loans originated as “high cost” or “rate spread” loans where the annual percentage rate cost of

borrowing on such loans, including up-front points and fees, exceeds 3 percentage points above

reported yields for U.S Treasury securities of comparable maturities for first mortgage liens and

5 percentage points for subordinate mortgage liens.

       30.     At that time, mortgage lending industry groups successfully thwarted efforts by

consumer lending groups to require lenders to include borrower credit score and other objective

credit risk information in their HMDA reporting. Thus, HMDA data is the only readily available

information, absent review of Defendants’ actual mortgage lending data, from which to

statistically demonstrate Defendants’ discriminatory lending activity. Regardless, Defendants

and other industry participants still collected and maintained borrower credit score and other

objective credit risk information for each mortgage loan in connection with their internal and




                                                10
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 15 of 166



external operations, including for analytical and risk evaluation purposes, the sale and

securitization of such mortgage loans, and loan servicing operations.

       31.     Based on its own review of all HMDA data, the Federal Reserve Board confirmed

that, on a national basis, African American and Latino borrowers were more likely to pay higher

prices for mortgage loans than non-minority borrowers during the excessive mortgage lending

and refinance activity at issue here. For example, the Federal Reserve’s analysis of 2004 and

2005 HMDA data revealed that "Blacks and Hispanics were more likely . . . to have received

higher-priced loans than non-Hispanic whites . . . [which has] increased concern about the

fairness of the lending process." Robert B. Avery, Kenneth P. Brevoort and Glenn B. Canner,

"Higher-Priced Home Lending and the 2005 HMDA Data," Federal Reserve Bulletin, A124,

A159 (revised Sept. 18, 2006). Such findings were echoed by the Federal Deposit Insurance

Corporation. Martin J. Gruenberg, FDIC Vice Chairman, observed that ''previous studies have

suggested higher-priced, subprime lenders are more active in lower income, urban areas and that

minority access to credit is dominated by higher cost lenders." Martin J. Gruenberg, Address to

the Conference on Hispanic Immigration to the United States: Banking the Unbanked Initiatives

in the U.S. (Oct. 18, 2006).

       32.     Even after accounting for the differences in borrowers' income, credit scores,

property location, and loan amounts in the 2004 HMDA data, a Federal Reserve report found

that on average African-American borrowers were 3.1 times more likely than non-minority

borrowers to receive a higher-rate home loan and Latino borrowers were 1.9 times more likely to

receive a higher rate loan than non-minority borrowers. See Congressional Testimony of Keith S.

Ernst, Senior Policy Counsel, Center for Responsible Lending, before the Subcommittee on

Financial Institutions and Consumer Credit (June 13, 2006) at 2. Reporting on the Center for




                                               11
            Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 16 of 166



Responsible Lending’s study of the HMDA data (the Center is a non-profit research

organization) Ernst testified:

             Our findings were striking. We found that race and ethnicity—two factors
             that should play no role in pricing—are significant predictors of whether a
             subprime loan falls into the higher-rate portion of the market. Race and
             ethnicity remained significant predictors even after we accounted for the
             major factors that lenders list on rate sheets to determine loan pricing.

             In other words, even after controlling for legitimate loan risk factors,
             including borrowers’ credit score, loan-to-value ratio, and ability to
             document income, race and ethnicity matter. African American and Latino
             borrowers continue to face a much greater likelihood of receiving the most
             expensive subprime loans—even with the same loan type and the same
             qualifications as their white counterparts. Across a variety of different loan
             types, African American and Latino borrowers were 30% more likely to
             receive a higher-rate loan than white borrowers.

Id. at 3.

        33.      Similarly, HMDA data for 2005 evidences that "for conventional home-purchase

loans, the gross mean incidence of higher-priced lending was 54.7 percent for blacks and 17.2

percent for non-Hispanic whites, a difference of 37.5 percentage points." Avery, Brevoort, and

Canner, Federal Reserve Bulletin, at A159. Similar average discriminatory patterns exist on loan

refinancing for the same period, where African Americans were 28.3 percent more likely than

similarly situated non-minorities to receive higher priced loans. See id. at A124, A159. Indeed,

a study commissioned by the Wall Street Journal found that in 2005 and 2006 55% and 61%

respectively of borrowers who received subprime mortgages could have qualified for traditional

mortgages at the lower rates offered to prime borrowers. “Subprime Debacle Traps Even Very

Creditworthy,” Wall Street Journal, December 3, 2007.

        34.      The U.S. Department of Housing and Urban Development (HUD) found that in

neighborhoods where at least 80% of the population is African American, borrowers were 2.2

times as likely as borrowers in the nation as a whole to refinance with a subprime lender and



                                                  12
          Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 17 of 166



even higher-income borrowers living in predominantly African American neighborhoods were

twice as likely as lower-income non-minority borrowers to have subprime loans. See U.S.

Department of Housing and Urban Development, Office of Policy Development and Research,

"All Other Things Being Equal: A Paired Testing Study of Mortgage Lending Institutions"

(2002).

          35.    In 2006, the Center for Responsible Lending uncovered "large and statistically

significant" differences between the rates of mortgage loans offered to African Americans and

non-minorities, even when income and credit risk were taken into consideration. Compared to

their otherwise similarly-situated non-minority counterparts, African Americans were 31-34%

more likely to receive higher rate fixed-rate loans and 6-15% more likely to receive adjustable-

rate loans.” Gruenstein, Bocian, Ernst and Li, "Unfair Lending: The Effect of Race and Ethnicity

on the Price of Subprime Mortgages" (May 31, 2006).

          36.    Similarly, HMDA Data for 2006 through 2007 evidences that African American

and Hispanic borrowers continued to be much more likely to obtain higher-priced loans than

non-minority borrowers with the same qualifications.

          37.    In December 2006 the Consumer Federation of America (“CFA”) revealed the

results of its extensive study of gender disparity in subprime lending, and their conclusions are

evident from the title of their report. See Allen J. Fishbein and Patrick Woodall, “Women are

Prime Targets for Subprime Lending: Women are Disproportionately Represented in High-Cost

Mortgage Market,” (December 2006) (hereafter, “Women are Prime Targets”).           As the CFA

found:

          Women are more likely to receive subprime mortgages than men. These gender
          disparities exist across mortgage product lines. Women with the highest incomes
          have the highest disparities relative to men with similar incomes than women at
          lower income levels. The gap is especially pronounced for women of color.



                                                13
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 18 of 166



       African American and Latino women have the highest rates of subprime lending.
       Moreover, African American and Latino women with the highest incomes have
       much higher rates of subprime lending than white men with similar incomes. The
       Consumer Federation of America (CFA) study found these patterns of subprime
       gender disparity exist for home purchase, refinance and home improvement
       lending.

       38.       Thus, the CFA concluded, among other things, that “[t]he prevalence of subprime

loans among women borrowers diminishes their ability to fully utilize homeownership as a

pathway to build wealth.” Id. at 3.

       39.       The CFA’s key findings, which findings Plaintiffs specifically incorporate and

allege here, include:

                Women are more likely to receive subprime and higher-cost mortgages: About a
                 third (32.0 percent) of women borrowers receive subprime mortgage loans of all
                 types compared to about a quarter (24.2 percent) of male borrowers – making
                 women 32 percent more likely to receive subprime mortgages than men. More
                 than one in ten (10.9 percent) women received high-cost subprime mortgages
                 compared to about one in thirteen (7.7 percent) men – making women 41 percent
                 more likely to receive higher-cost subprime loans with interest rates more than 5
                 percentage points higher than comparable Treasury notes.

                Women are significantly over-represented in the pool of subprime mortgages.
                 Although women make up 30.0 percent of borrowers for mortgages of all types,
                 they make up 38.8 percent of subprime borrowers – a 29.1 percent over-
                 representation. This over-representation of women in the subprime mortgage pool
                 exists for all types of mortgages but is especially true of refinance and home
                 improvement loans which are more likely to be subprime and predatory
                 mortgages.

                Women are more likely to receive subprime mortgages of all types regardless of
                 income, and disparity between men and women increases as incomes rise. For
                 purchase mortgages, women earning double the median income are 46.4 percent
                 more likely to receive subprime mortgages than men with similar incomes. In
                 contrast, women earning below the area median income are 3.3 percent more
                 likely to receive subprime mortgages. Women earning between the median and
                 twice the median income are 28.1 percent more likely to receive subprime
                 purchase mortgages than men.

                Women of color are the most likely to receive subprime loans and white men are
                 the least likely to receive subprime loans at every income level and the gap grows
                 with income. African American women earning below the area median income
                 are nearly two and a half times more likely to receive a subprime purchase


                                                 14
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 19 of 166



                 mortgage than white men and Latino women earning below the area median are
                 nearly twice as likely to receive subprime purchase mortgages as white men. The
                 gap is much higher at incomes above twice the area median income. Upper
                 income African American women are nearly five times more likely to receive
                 subprime purchase mortgages than upper income white men and upper income
                 Latino women are nearly four times more likely to receive subprime loans than
                 upper income white men.

                Women are more likely to receive subprime mortgages than men of the same race
                 and women of color are much more likely to receive subprime mortgages than
                 white men. For purchase mortgages, African American women were 5.7 percent
                 more likely than African American men to receive subprime mortgages; Latino
                 women were 12.7 percent more likely than Latino men to receive subprime
                 mortgages; and white women were 25.8 percent more likely to receive subprime
                 purchase mortgages than white men. African American women were 256.1
                 percent more likely to receive subprime purchase mortgages than white men and
                 Latino women were 177.4 percent more likely to receive subprime mortgages
                 than white men.

       40.       As further alleged below, and consistent with the generalized findings of the

federal government and industry watch-dog groups, the HMDA data that Defendants here

reported to the federal government reveals profound loan pricing disparities between FHA-

protected minority borrowers and similarly-situated non-minority borrowers, even after

controlling for borrowers' gender, income, credit scores, property location, and loan amount.

Thus, Defendants’ own reported HMDA data evidences their discrimination in their mortgage

lending activity among minority borrowers who reside in Plaintiffs’ communities and

neighborhoods. Minority borrowers have been preyed upon by the Defendants here and illegally

steered into nonconforming subprime loans and/or higher cost conforming loans, as well as being

improperly approved for loans or approved for inflated loan amounts, all of which increases the

likelihood of loan delinquencies, defaults, home vacancies, and eventual foreclosures.

                 B.     Congress Found That Predatory and Discriminatory Lending Caused
                        the Foreclosure Crisis

       41.       According to Congressional findings, the foreclosure crisis throughout the United

States, and within Plaintiffs’ neighborhoods and communities leading up to the current period,


                                                15
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 20 of 166



resulted from the predatory lending activities of the mortgage industry, particularly including the

predatory and discriminatory lending activities of Defendants that are alleged here. Report to

Congress on the Root Causes of the Foreclosure Crisis, Report of Department of Housing and

Urban Development (January 2010) (hereafter, the “Root Causes Report”).

       42.     As explained in the Root Causes Report, housing prices escalated after 2003 and

“lenders began offering new mortgage products intended to stretch borrowers’ ability to afford

ever more expensive homes as a means of keeping loan origination volumes high.” Root Causes

Report, Executive Summary at ix.

       43.     “The leading cause of the problem was the characteristics of the market and

mortgage products sold, rather than the characteristics of the borrowers who received those

products.” Congressional Testimony of Keith S. Ernst, Center for Responsible Lending, “Current

Trends in Foreclosure and What More Can be Done to Prevent Them” at 2 (July 28, 2009)

(“Ernst Testimony”) (Joint Congressional Economic Committee).1

       44.     The foreclosure crisis was “driven by the very design of the loans at issue. The

loan products at the heart of the crisis were structured in a way that made widespread failure

virtually inevitable.” E. Harnick, The Crisis In Housing and Housing Finance: What Caused It?

What Didn’t? What’s Next?, 31 Western New England L. Rev. 625, 628 (2009).

       45.     Nationwide, between 2001 and 2006:

              Adjustable rate mortgages as a share of total subprime loans originated
               increased from about 73 percent to more than 91 percent;

              The share of loans originated for borrowers unable to verify information
               about employment, income or other credit-related information (“low-
               documentation” or “no- documentation” loans) jumped from more than 28
               percent to more than 50 percent; and

1
 Available at http://www.jec.senate.gov/public/?a=Files.Serve&File_id= 36d87b93-a0a6-47b4-
96ad-1475c70dc9ce).


                                                16
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 21 of 166



                The share of ARM originations on which borrowers paid interest only,
                 with nothing going to repay principal, increased from zero to more than 22
                 percent.

See, Economic Impact on Wealth, Property Values and Tax Revenues, and How We Got Here,

Report & Recommendations by Majority Staff of Joint Economic Committee (Oct. 25, 2007).

       46.       The Government Accountability Office (“GAO”) has reported that “[m]ortgages

originated from 2004 through 2007 accounted for the majority of troubled loans.” Statement of

William B. Shear, Director Financial Markets and Community Investment, Testimony Before the

Joint Economic Committee U.S. Congress, “HOME MORTGAGES Recent Performance of

Nonprime Loans Highlights the Potential for Additional Foreclosures” at 5, GAO-09-922T (July

28, 2009):

             Of the active subprime loans originated from 2000 through 2007, 92 percent
             of those that were seriously delinquent as of March 31, 2009, were from
             those four cohorts [year-groups]. Furthermore, loans from those cohorts
             made up 71 percent of the subprime mortgages that had completed the
             foreclosure process. This pattern was even more pronounced in the Alt-A
             market. Among active Alt-A loans, almost all (98 percent) of the loans that
             were seriously delinquent as of March 31, 2009, were from the 2004
             through 2007 cohorts. Likewise, 93 percent of the loans that had completed
             the foreclosure process as of that date were from those cohorts.

             Cumulative foreclosure rates show that the percentage of mortgages
             completing the foreclosure process increased for each successive loan
             cohort (see fig. 3). Within 2 years of loan origination, 2 percent of the
             subprime loans originated in 2004 had completed the foreclosure process,
             compared with 3 percent of the 2005 cohort, 6 percent of the 2006 cohort,
             and 8 percent of the 2007 cohort. Within 3 years of loan origination, 5
             percent of the 2004 cohort had completed the foreclosure process, compared
             with 8 percent and 16 percent of the 2005 and 2006 cohorts, respectively.
             The trend was similar for Alt-A loans, although Alt-A loans foreclosed at a
             slower rate than subprime loans. For example, within 3 years of origination,
             1 percent of Alt-A loans originated in 2004 had completed the foreclosure
             process, compared with 2 percent of the loans originated in 2005, and 8
             percent of the loans originated in 2006.

       47.       The Office of the Comptroller of the Currency (“OCC”) reported that as of June

30, 2011, nationwide 28.1% of subprime and higher cost loans were seriously delinquent or in


                                                 17
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 22 of 166



foreclosure as compared to only 5.5% of prime loans. Thus, these loans were more than 5 times

more likely to be seriously delinquent or in foreclosure than prime loans. The OCC subsequently

reported in June 2013 that while only 2.5% of prime mortgages were considered seriously

delinquent, 8.9% and 15.4% of ALT-A and subprime mortgages loans, respectively, are

considered seriously delinquent, reflecting a continuing, massive disparity in such delinquency

rates.

         48.   Defendants were some of the largest originators and/or purchasers, funders and

securitizers of ARM loans and other predatory subprime and higher cost mortgage loan products

in the United States.

         49.   Increased numbers of foreclosures were known or should have been known to

Defendants due to the increased risk of default inherent in the predatory, subprime and higher

cost mortgage loan products they originated, funded and/or securitized. See Ernst Testimony. In

particular, these products included the ALT-A and other non-prime, conforming, loan products

with predatory features (such as prepayment penalties and adjustable interest rates) that

Defendants discriminatorily sold to minority borrowers and that are at issue here.

         50.   Defendants further increased the likelihood of delinquencies, defaults, vacancies

and eventual foreclosures on all of their mortgage loan products sold to minority borrowers –

higher cost, subprime and conforming ALT-A GSE backed mortgage loans – by steering

borrowers to “low-doc” or “no-doc” loans (no verification of employment, income or other

credit-related information) and “interest only” ARM products, which eventually accounted for

more than 50% and 22%, respectively, of all subprime ARM originations by 2006.

         51.   The equity-stripping lending activity at issue in and of itself dramatically

increased the likelihood of mortgage loan delinquencies, defaults, foreclosures and/or home




                                               18
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 23 of 166



vacancies because they undermined the ability of the borrower to repay the loan in the first place,

creating a self-destructive lending cycle.

       52.     As noted in one recent study issued by the Center for Responsible Lending of

mortgage loan originations between 2004 and 2008, “Lost Ground, 2011: Disparities in

Mortgage Lending And Foreclosures,” D. Gruenstein, Bocian, W. Li, C. Reid and R. Quercia

(November 2011) (hereafter the “Lost Ground Report”), “[l]oan characteristics and foreclosures

are strongly linked. .     . . Loans originated by brokers, hybrid adjustable-rate mortgages

(“ARMs,” such as 2/28s), option ARMs, loans with prepayment penalties, and loans with high

interest rates (a proxy for subprime mortgages) all have much higher rates of completed

foreclosures and are more likely to be seriously delinquent.”

       53.     Congress has determined that “the incidence of early payment defaults among

these loans suggests that much of their poor performance may be related to lax underwriting that

allowed borrowers to take on monthly payments that were unaffordable even before interest rate

resets occurred.” Root Causes Report at 9.

       54.     Defendants knew full well of the likely outcome of their predatory lending

activity, particularly because of the terms of their loan products combined with lax underwriting.

During the 2004-2006 period when more than 8 million adjustable rate mortgage loans

(“ARMs”) were originated, the subprime mortgage industry (including Defendants) knew that

“[t]ypical subprime borrower had a housing-payment-to-gross-income ratio of 40 percent” and

upon initial reset of the ARM, 39% of borrowers would face a payment increase of between 25

and 50 percent, 10% of borrowers would face a payment increase of 51 to 99 percent, and15% of

borrowers would face a payment increase of 100 percent or more. See Root Causes Report at 29.




                                                19
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 24 of 166



Defendants also knew that upon the initial interest rate adjustment in the ARM products, many

typical borrowers would face payment shock and be unable to make their mortgage payments.

       55.     Congress also has found that the foreclosure crisis was “unusual in that general

economic weakness did not play a significant role in producing delinquencies and foreclosures in

most market areas—at least not initially.” Root Causes Report at 29. Instead, as further alleged

below, it was the predatory lending practices of Defendants and other industry participants –

combined with the related credit risk, deteriorating performance, and lack of transparency in

these mortgage loan assets pooled in mortgage backed securities - that foreseeably de-stabilized

U.S and global credit markets and, in turn, brought down the economy and increased

unemployment. This, in, turn led to more mortgage loan delinquencies, defaults, foreclosures

and vacancies, all as a result of Defendants’ predatory and discriminatory lending practices.

       56.     Economists at the University of Michigan and elsewhere have found that the high

rates of early delinquency and default, which led to the housing market crash, were caused by a

deterioration in Defendants’ and other lender’s credit characteristics.

       57.     Nor was the foreclosure crisis caused by borrower behavior or CRA lending. As

explained in the Lost Ground Report:

          Our study provides further support for the key role played by loan products
          in driving foreclosures. Specific populations that received higher-risk
          products—regardless of income and credit status—were more likely to lose
          their homes. While some blame the subprime disaster on policies designed
          to expand access to mortgage credit, such as the Community Reinvestment
          Act (CRA) and the affordable housing goals of Fannie Mae and Freddie
          Mac (the government-sponsored enterprises, or GSEs), the facts undercut
          these claims. Rather, dangerous products, aggressive marketing, and poor
          loan underwriting were major drivers of foreclosures in the subprime
          market.

       58.     Simply put, mortgage loans made to minorities pursuant to the CRA and the

affordable housing goals of Fannie Mae and Freddie Mac were not a cause of the foreclosure



                                                 20
            Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 25 of 166



crisis. See Lost Ground Report. However, concentrations of the types of higher cost, higher

leveraged, loans at issue in this litigation, which Defendants disproportionately made in minority

communities, have been a foreseeable contributing factor to the foreclosure crisis, indeed factor

with the highest correlation of foreclosures among other major contributing factors, see Jacob S.

Rugh and Douglas S. Massey, Racial Segregation and the America Foreclosure Crisis, 75(5)

AM. SOCIOL. REV. 629 (2010),2 including the drop in real estate prices and economic collapse,

both of which Plaintiffs allege Defendants’ discriminatory and predatory equity-stripping, loan

making, loan servicing and foreclosure practices foreseeably caused in the first place.

                    C.      The Predatory, Subprime, and Higher Cost Mortgage Lending and
                            Securitization Activities of Defendants and other Industry
                            Participants Caused the U.S. Financial Crisis and the Subsequent
                            Economic Collapse

           59.      The predatory nature of the terms of the higher cost and subprime mortgage loans

themselves, the concealment of the associated and known risk of default on those loan products,

and the passing of that risk through the securitization process, all as alleged herein against these

Defendants for their own actions (as well as the actions of other industry participants),

foreseeably caused the U.S. liquidity crisis, the U.S. financial crisis, and the subsequent

economic crisis that has further exacerbated the foreclosure crisis foreseeably caused by their

predatory mortgage loan products in the first instance.

           60.      Although previously known to or reasonably foreseen by Defendants (and other

industry participants), the default risk inherent in the subprime, higher cost, mortgage loan

products originated and/or funded by Defendants (and other industry participants) began to

materialize in the first half of 2006 when delinquency rates on such products began increasing




2
    Available at http://www.asanet.org/images/journals/docs/pdf/asr/Oct10ASR Feature.pdf.



                                                         21
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 26 of 166



rapidly. At this point in time, U.S. unemployment rates were low and home values were near

their highest.

        61.      Delinquency rates rapidly increased further as home prices fell and borrowers of

adjustable rate products (the overwhelming majority of mortgage loan products at issue here that

were originated during the relevant time period) began facing “payment shock” due to higher

monthly payments as the interest rates adjusted upward. These elements continued to combine

to create a downward spiral in home prices and a rapid increase in loan delinquencies.

        62.      As loan portfolio delinquencies escalated, third party residential mortgage backed

securities (“RMBS”) investors began demanding that non-performing subprime and higher cost

mortgage loans be repurchased by the financial institutions, such as Defendants here, that pooled,

securitized and sold them. Between the first and third quarters of 2006, demands for loan

repurchases tripled within the industry, including the demands that Defendants repurchase the

non-performing loans they securitized. Rapidly increasing loan delinquency rates, repurchase

demands and the associated risk at financial institutions, including Defendants, set in motion the

financial crisis.

        63.      By February 2007, industry-wide increases in subprime and higher cost mortgage

loan defaults had become widely known and the cost of insuring pools of mortgages –

particularly home equity loans - began increasing.         Through the second quarter of 2007

delinquency rates were exploding beyond anything the mortgage lending industry had ever

experienced in its history, causing the demand for securitizations and related structured finance

products to dry up.      Simultaneously, unfavorable news of large losses, margin calls, and

downgrades at financial institutions related to subprime and higher cost lending occurred.




                                                 22
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 27 of 166



       64.     By the summer of 2007, banking regulators and investors understood that the

amount of risk in the RMBS and other structured finance products relating to subprime and

higher cost loan products issued by Defendants (and other industry participants) was far greater

than the market had previously been led to believe. This directly led to three distinct illiquidity

waves – i.e. the underlying cause of the financial crisis and the resulting economic crisis.

       65.     The first illiquidity wave began on August 9, 2007 when LIBOR rates spiked, as

liquidity and default risk of financial institutions rose because of concerns over large financial

institutions’ exposure to both counterparty credit risk and their own lending risk with respect to

both their securitizations and the high-risk mortgage loans underlying them.

       66.     Throughout this period, mortgage delinquency rates continued to increase rapidly

as funding for mortgage lending activity dried up and shut down, driving home prices lower. As

home prices fell, much of the remaining equity borrowers had was eliminated when loan

amounts exceeded actual home values. These elements – which were the foreseeable result of

Defendants’ predatory and discriminatory activities in the first place -- continued to combine to

create a downward spiral in home prices and a more rapid increase in loan delinquencies.

       67.     In January and February 2008, numerous asset write-downs were reported by

large financial institutions relating to their subprime losses incurred during 2007. Throughout the

spring and summer of 2008, the mounting losses at financial institutions led to a full-blown

liquidity crisis in which financial institutions would not lend funds to each other for fear of the

unknown levels of loss exposure with any counterparties.

       68.     In the fall of 2008, the U.S. and global credit markets froze leading to a much

greater financial crisis. Specifically, regulators, investors and other market participants realized

the full extent of the credit losses, counterparty risk and default risk on subprime and higher cost




                                                 23
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 28 of 166



mortgage loans underlying RMBS and other securitized debt instruments was unknown and that

such unknown levels of risk had infected a wide swath of other investment market segments and

U.S and global financial institutions.

        69.     It was not until June of 2008, that unemployment levels in the U.S. first began to

rise even as foreclosure rates began to explode. Consequently, the foreclosure crisis was not

caused by an increase in unemployment rates. Instead, increasing unemployment occurred as a

foreseeable result of the financial and economic crisis, which was caused by the predatory and

discriminatory lending and securitization activities of Defendants (and other industry

participants). That economic crisis, and the increase in unemployment, further exacerbated the

foreclosure crisis that was caused by the predatory and higher cost terms of the mortgage loan

products themselves and the willfully shoddy way they were underwritten.

        70.     Moreover, the Senate Permanent Subcommittee on Investigations (“SPSI”) found

that financial institutions like Defendants “were not the victims of the financial crisis.” Wall

Street And The Financial Crisis: Anatomy of a Financial Collapse, Majority and Minority Staff

Report (Apr. 13, 2011) at 4. Instead, the “billions of dollars in high risk, poor quality home

loans” that they originated, sold, and securitized and their “unacceptable lending and

securitization practices” were “the fuel that ignited the financial crisis.” Id.

        71.     In sum, Defendants’ predatory and discriminatory subprime and higher cost

mortgage lending (as well as the predatory and discriminatory lending of other industry

participants), along with their attempt to conceal and shift the risk of their activities, ultimately

caused the financial crisis, economic downturn, and increased unemployment rates. All of these

factors, which were the foreseeable result of Defendants’ (and other industry participants’)

original predatory and discriminatory mortgage lending activities, further exacerbated both the




                                                  24
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 29 of 166



foreclosure crisis and the resulting, foreseeable injuries to Plaintiffs. Thus, Defendants cannot

rely on general claims of economic downturn or borrower job losses as intervening causes of the

defaults and foreclosures occurring in Plaintiffs’ communities on predatory and discriminatory

mortgage loans for which Defendants are responsible.

               D.      The Foreclosure Crisis Has Disparately Impacted Minorities

       72.     As the direct result of the terms of the mortgage loan products disproportionately

sold to them, minority borrowers nationwide (and those who reside in Plaintiffs’ communities

and neighborhoods) paid materially higher monthly mortgage payments, on higher loan balances,

than similarly situated non-minority borrowers, and face higher rates of mortgage loan

delinquencies, defaults, foreclosures and/or home vacancies on loans for which Defendants are

responsible. For example, minority borrowers steered into or receiving a higher cost loan may

pay hundreds of dollars more each month in mortgage payments than a similarly situated

borrower who has obtained a conforming loan at market interest rates.

       73.     Numerous publicly available studies by reputable industry watchdog groups have

found that the foreclosure crisis has hit African-American and Hispanic neighborhoods and home

owners across the country disproportionately harder than non-minority homeowners and that this

is the result of predatory and discriminatory lending activity.

       74.     The percentage share of delinquent loans, loans in the foreclosure process and

loans already foreclosed on, increases in direct relationship to increased concentrations of

minorities in neighborhoods within Plaintiffs’ communities. For example, according to the Lost

Ground Report, although 40% of loan originations in the neighboring Washington, D.C.

metropolitan statistical area (“MSA”) between 2004 and 2008 were to Non-minority borrowers

(24.2% were made to African Americans and 10.3% to Latinos), Non-minority borrowers faced

only about 4.2% of the total number of completed foreclosures and 4% of the total number of


                                                 25
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 30 of 166



seriously delinquent loans (i.e., future foreclosures at the time). In stark comparison, African

American and Latino borrowers in the Washington, D.C. MSA disproportionately incurred 6%

and 20.2%, respectively, of all completed foreclosures and 10.4%, and 9.9%, respectively, of all

seriously delinquent loans.

       75.      Other conclusions and findings of the Lost Ground Report, which Plaintiffs also

specifically allege here, include:

            “African-American and Latino borrowers are almost twice as likely to have
             been impacted by the crisis. Approximately one quarter of all Latino and
             African-American borrowers have lost their home to foreclosure or are
             seriously delinquent, compared to just under 12 percent for white borrowers.”

            “Racial and ethnic differences in foreclosure rates persist even after
             accounting for differences in borrower incomes. Racial and ethnic disparities
             in foreclosure rates cannot be explained by income, since disparities persist
             even among higher-income groups. For example, approximately 10 percent of
             higher-income African-American borrowers and 15 percent of higher-income
             Latino borrowers have lost their home to foreclosure, compared with 4.6
             percent of higher income non-Hispanic white borrowers. Overall, low- and
             moderate-income African Americans and middle- and higher-income Latinos
             have experienced the highest foreclosure rates.”

            “Loan type and race and ethnicity are strongly linked. African Americans and
             Latinos were much more likely to receive high interest rate (subprime) loans
             and loans with features that are associated with higher foreclosures,
             specifically prepayment penalties and hybrid or option ARMs. These
             disparities were evident even comparing borrowers within the same credit
             score ranges. In fact, the disparities were especially pronounced for borrowers
             with higher credit scores. For example, among borrowers with a FICO score
             of over 660 (indicating good credit), African Americans and Latinos received
             a high interest rate loan more than three times as often as white borrowers.”

            “Impacts vary by neighborhood. Low- and moderate-income neighborhoods
             and neighborhoods with high concentrations of minority residents have been
             hit especially hard by the foreclosure crisis. Nearly 25 percent of loans in low-
             income neighborhoods and 20 percent of loans in high-minority
             neighborhoods have been foreclosed upon or are seriously delinquent, with
             significant implications for the long-term economic viability of these
             communities.”

            “Foreclosures have ramifications that extend beyond the families who lose
             their homes. Communities with high concentrations of foreclosures lose tax


                                                  26
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 31 of 166



             revenue and incur the financial and non-financial costs of abandoned
             properties and neighborhood blight . . . .”

            “[L]ow-income neighborhoods in other cities . . . have completed foreclosure
             rates of over 20 percent. Such high levels of concentrated foreclosures will
             place a significant burden on these neighborhoods and also the wider
             communities, which, without substantial interventions, will almost certainly
             suffer reduced revenues for vital city services, higher rates of crime, and
             myriad other adverse effects.”

        V. DEFENDANTS’ WRONGFUL CONDUCT RELEVANT TO ALL COUNTS

                A.     Defendants Engaged in Predatory and Discriminatory Mortgage
                       Lending and Servicing to Drive Revenue Growth and Fuel Their
                       Profitable Securitization Operations.

       76.      Through ongoing, vertically integrated, corporate policies, practices, processes

and/or procedures further alleged below, the Defendants are engaging in a nationwide,

continuing discriminatory housing practice of equity-stripping involving a variety of necessarily

interrelated business operations that: (i) originate, purchase or otherwise acquire first lien and

second lien “high cost,” higher cost, subprime, non-prime, ALT-A and other non-conforming or

conforming residential home mortgage loans (collectively referred to as “non-prime” loans) to

FHA-protected borrowers on terms more unfavorable than those offered and made to similarly

situated non-minority borrowers; (ii) pool, securitize, sell and retain certain interests in such

loans through residential mortgage backed securities; and (iii) service such loans until they

default, including foreclosure activity on defaulted loans.

       77.      The predatory and discriminatory nature of Defendants’ mortgage lending and

servicing practices at issue are grounded in Defendants’ placement of their own financial

interests above the best interests of their borrowers. This has generated mortgage loans that

often are not sustainable by the borrower and are destined to fail. Defendants have directly

engaged in such activities through their loan origination operations and have indirectly engaged




                                                27
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 32 of 166



in the same activities by providing the funds to their networks of brokers and wholesale lenders

to make loans that conform to Defendants’ underwriting standards, or by purchasing such loans.

       78.     Defendants’ respective business models at issue here are unlike the business

model of traditional mortgage lenders, such as savings and loan institutions or community banks.

Traditional mortgage lenders typically earn income from the difference in their own cost of

borrowing the money they lend and the interest paid by the mortgagor (borrower) over the life of

the mortgage loan. Because they hold the mortgage loans they originate until they are repaid

over time, traditional mortgage lenders are concerned with proper loan underwriting, supported

asset values and borrower ability to repay the loan over the life of the loan.

       79.     In contrast, Defendants’ non-prime residential mortgage loan business models

developed and originated, or funded, riskier and costlier mortgage loan products that generate

much more income and enabled Defendants to re-allocate and reuse their capital repeatedly,

while passing the risk of loss on such loans to others by pooling, securitizing and selling to

investors the riskier loans they made.      To do so, Defendants intentionally placed African-

American, Latino and female borrowers into “high cost,” higher cost and non-prime mortgage

loans to a greater extent than non-minority borrowers with similar credit qualifications. As a

result, such minority borrowers disproportionately paid, on average, tens of thousands of dollars

more for a loan, and were disproportionately subject to possible pre-payment penalties, increased

risk or credit problems, default, and foreclosure at higher rates.

       80.     It was Defendants’ business practices to allow their mortgage loan originators and

mortgage brokers to place minority applicants into higher cost non-prime loans even when those

applicants qualified for a prime loan according to Defendants’ own underwriting guidelines.




                                                 28
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 33 of 166



       81.     Under the securitization model utilized by Defendants, after originating a

mortgage loan either directly, through a broker or correspondent lender, or purchased from other

third-party subprime originators, a tracking number from the Mortgage Electronic Registration

Systems (“MERS”) may have been assigned and the loan was pooled with other loans, packaged,

securitized and sold, with Defendants frequently retaining all of the lucrative servicing rights as

additional revenue streams.

       82.     Defendants’ typical securitization transactions involved the establishment of a

special purpose vehicle (“SPV”) of Variable Interest Entity (“VIE”) such as a trust. When

mortgage loans are made by Defendants, or their brokers or correspondent lenders, the loans

become negotiable instruments and when assigned to a trust (or other SPV or VIE), the trust

becomes a holder in due course under the Uniform Commercial Code.

       83.     This enables the assignee of the loan (e.g. the trust and trustee) to hold the note

and enforce it without many of the defenses the borrower would have had against the original

lender, effectively cleansing the loan note of direct predatory lending claims and obfuscating

who owns the loan. At the same time, the risk of loss on the underlying mortgage loans passes to

the trust -- and ultimately onto its private or public investors who purchase RMBS.

       84.     Because mortgage borrowers effectively lose their rights with the holder in due

course to raise the initial act of the loan originator’s predatory or discriminatory lending as a

defense to foreclosure, Defendants and other industry participants were able to lend with

deliberate indifference as to legality or propriety of the underlying loan origination and in fact

were incentivized to engage in such misconduct through the securitization process.

       85.     Moreover, unlike traditional mortgage lenders, Defendants’ business model

extracts as much value as possible from the equity in the residential real estate asset underlying




                                                29
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 34 of 166



the mortgage loan over the life of the loan. To generate the most income possible, Defendants’

non-prime mortgage lending and funding operations were primarily concerned with making as

many purchase money, refinance and home equity loans as possible, at the highest interest rates

possible, with the most up-front origination fees possible, and at the maximum loan values

possible. On many loans, Defendants also incorporated loan prepayment and early repayment

penalties--at an average of $5,300 per loan according to the Center for Responsible Lending--

making it prohibitively costly for borrowers to refinance their loans with another lender.

       86.     In originating, funding or purchasing, securitizing and servicing predatory “high

cost,” higher cost, or non-prime mortgage loans, particularly those made on a discriminatory

basis, Defendants placed their own financial interests above the best interests of their borrowers.

       87.     Defendants’ business models and the discriminatory practices and policies have

resulted in FHA-protected minority borrowers paying higher interest rates, costs and fees, and/or

receiving loans on predatory or other more unfavorable terms, such as including prepayment

penalties, all resulting in higher loan defaults and foreclosures on such loans to minorities than to

similarly situated non-minority borrowers.

       88.     While the terms of the non-prime mortgage loan products Defendants directly

originated or funded at issue here made those loans predatory in and of themselves, Defendants’

(and their correspondent lenders’) mortgage pricing, compensation and underwriting practices,

policies, and procedures, encouraged employees and brokers to make such loans routinely in a

discriminatory and a predatory manner on the basis of the value of the underlying asset, not the

borrower’s ability to repay the loan over its life, while also making such loans at maximum loan

to value ratios, minimum income to debt ratios, unverified or undocumented income levels,




                                                 30
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 35 of 166



and/or by qualifying adjustable rate loan borrowers based on their ability to make payments

based only on the initial teaser interest rates.

        89.     For these reasons, Defendants are directly responsible for the loans they

originated directly, as well as for the many loans they funded or purchased that were originated

through their networks of affiliate and correspondent lenders, including PNC Mortgage LLC, a

joint venture Wells Fargo formed with PNC Bank and PNC Mortgage LLC (collectively "PNC")

in mid-2005.

        90.     Inherently necessary to the fulfillment of Defendants’ predatory and

discriminatory equity-stripping schemes, Wells Fargo (and Wachovia previously) serviced and

continues to service the predatory and discriminatory loans for which it is responsible (including

the Wachovia loans) and has done so in a predatory and discriminatory manner.

        91.     Equity-stripping continues by its very nature, extracting value and perpetuating

the scheme at each step in the life of the loan, e.g.: at loan origination (improper costs are

imposed); upon each monthly loan payment when the loan is being serviced (borrower pays an

inflated interest rate); upon payment of a pre-payment penalty when attempting to refinance or

payoff a loan when the loan is being serviced; following default on the loan (when the servicer

imposes additional costs); and upon foreclosure when the home is taken away during the course

of Defendants’ loan servicing and risk mitigation activities, ultimately stripping from the

borrower every last bit of equity in the home the borrow may then have, or may earn through

future home value appreciation.

        92.     In this manner, Defendants have continued to strip equity on each outstanding

predatory and discriminatory loan at issue and will continue to do so until the last predatory and

discriminatory mortgage loan Defendants originate, purchase or otherwise acquire, and/or




                                                   31
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 36 of 166



service, has been repaid and closed or has been foreclosed upon. Indeed, Defendants’ predatory

and discriminatory loans at issue will continue to become delinquent and be defaulted on for at

least several more years into the future, leading to further property vacancies and foreclosures.

Thus, Defendants’ discriminatory housing practices in violation of the FHA continue to this day.

       93.    Mortgage loan servicers such as Defendants are responsible for managing loss

mitigation when a borrower becomes delinquent (e.g., collection and work out activities) or

defaults on a loan Defendants hold on their books (e.g., evictions, foreclosures and management

of vacant or foreclosed properties, including property maintenance and repairs). As part of their

servicing activities, and because Defendants retained the servicing rights – the MSRs - on the

mortgage loans underlying their loan originations and purchases, Defendants are actively

involved in the entire mortgage servicing and foreclosure process and have a continuing source

of revenue and income from such activities.

       94.    As further alleged below, Defendants’ assets, revenue, and income from such

MSRs are very substantial.

       95.    Loan servicers, like Defendants, receive a percentage of each mortgage payment a

borrower makes as compensation for handling the various administrative aspects of the mortgage

loan payment process including, but not limited to, collecting mortgage payments, crediting

those payments to the borrowers’ loan balance, assessing late charges, establishing escrow

accounts for the payment of taxes and insurance, making such payments when due, collecting

and making the payments to private mortgage insurance and tax collectors, and making

distributions of principal and interest to SPVs, VIEs or other investors who have purchased

interests in such loans through securitizations and/or RMBS.




                                               32
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 37 of 166



       96.     Although the servicing fees paid on an individual loan are relatively small -

typically 0.25% (on prime loans) and 0.5% (on subprime loans) of the outstanding principal

balance of each mortgage loan each month - when added across the millions of mortgage loans a

servicer typically services, the fee revenue is enormous. Mortgage servicers like Defendants also

typically earn interest income on the float of borrower mortgage payments to be remitted, as well

as late payment fees and other fees.

       97.     For home mortgage loans where Defendants have a financial interest in addition

to the servicing rights (e.g. they hold the underlying first lien loan or a secondary loan),

Defendants have an incentive not to foreclose when home prices are low to avoid a write down

of the asset. In such circumstances, the borrower may be in default and simply vacate the

property, leaving it uncared for, unprotected, and vulnerable to vandalism and/or criminal

activity, all of which increase the harm to Plaintiffs.     Indeed, when home prices are low,

Defendants and other industry participants have become increasingly willing to walk away from

foreclosure – refusing to take ownership and possession – where the costs associated with the

foreclosure and repair of the property outweigh the financial recovery Defendants can obtain

from the foreclosure. All of this has led to the “shadow inventory” of vacant homes that have

not yet been foreclosed upon and which have increased Plaintiffs’ damages.

       98.     Conversely, when home prices rise, Defendants have an incentive to initiate

foreclosures on defaulted loans, including loans in its shadow inventory, to acquire the asset for a

price less than or equal to the loan value and, preferably for Defendants, less than its potential

resale value. In this way, Defendants have utilized their financial leverage and “staying power”

to complete their equity-stripping, removing any opportunity for the borrower to gain back lost

equity resulting from Defendants’ predatory and discriminatory lending practices.




                                                33
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 38 of 166



       99.     For loans they service but do not hold on their books, loan servicers such as

Defendants are either indifferent to borrower delinquencies, defaults, home vacancies or

foreclosures, or actually may have a financial incentive to cause borrower delinquencies,

defaults, home vacancies or foreclosures because Defendants make more net income in those

circumstances from the fees they charge and receive that income the sooner that the foreclosure

occurs. This is because servicers, like Defendants, are reimbursed for their servicing fees before

any money passes to investors in securitizations as a result of a foreclosure.

       100.    Importantly, loan servicers also are paid significant ancillary fees to provide such

loss mitigation services such as foreclosures (as well as late fees on overdue mortgage payments)

and, because they typically do not bear the risk of loss on the underlying asset where they have

sold it into a securitization, they have a further incentive to maximize their servicing fees,

including through the foreclosure process itself, where Defendants have actually added

upcharges to borrowers.

               B.      Wells Fargo’s Financial Motivations To Engage In Their Predatory &
                       Discriminatory Conduct

       101.    Defendants’ continuing discriminatory and predatory practices generate the

financial gains from their predatory and discriminatory equity-stripping scheme throughout the

life of each mortgage loan, and the continuing discriminatory and predatory practices Defendants

employed and continue to employ further these gains through each step of their mortgage

banking processes, when, e.g.:

      originating on a discriminatory basis high cost, higher cost, near-prime, subprime, ALT-

       A and other non-conforming mortgage loans in a predatory manner or with predatory

       terms (that are more profitable than prime loans, thereby increasing assets, revenue and

       income);



                                                 34
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 39 of 166



      funding, purchasing or acquiring such discriminatory and predatory loans through its

       wholesale lending and affiliated broker and correspondent lender network (increasing

       assets, revenue and income);

      pooling and securitizing such originated and acquired loans for sale as RMBS (also

       increasing assets, revenue and fee income, but more importantly transferring the credit

       risk of such loans onto third party RMBS purchasers); and

      creating through originations, retaining from securitizations, and/or purchasing lucrative

       MSRs on such loans (generating substantial assets); and

      servicing such loans pursuant to its MSRs (generating tremendous revenue and fee

       income), including initiating and completing forecloses on such loans that have defaulted

       (generating more income through late charges and ancillary fees, and ultimately stripping

       any existing equity, as well as the borrower’s future equity from home price appreciation,

       in the foreclosure process).

       102.   Indeed, as Wells Fargo explained in Note 21 to its 2002 Annual Report to its

stockholders, relevant portions of which are publicly filed with the SEC as an exhibit to Wells

Fargo’s 2002 Form 10-K (such reports hereafter referred to as “Annual Reports”), “[t]he

Company routinely originates, securitizes and sells mortgage loans and, from time to time,

other financial assets . . . into the secondary market. As a result the Company typically retains

the servicing rights and may retain other beneficial interests from the sales.             These

securitizations are usually structured without recourse to the Company and without restrictions

on these retained interests. The retained interests do not contain significant credit risks.”

(Emphasis added). Wells Fargo repeated similar statements in subsequent Annual Reports.




                                               35
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 40 of 166



       103.    Over the relevant period Wells Fargo has originated, funded or purchased

virtually every type of non-prime mortgage loan product available in the residential mortgage

lending market, including “high cost,” higher cost, near-prime, subprime, ALT-A and other non-

conforming residential home mortgage loans. Such mortgage loan products have: (1) loan

application requirements, underwriting requirements or repayment terms less restrictive than

traditional “prime” loans (e.g., interest-only loan terms, reduced documentation requirements, or

balloon payments); (2) terms not permitted in prime loans (e.g., prepayment penalties or forced

placed insurance); and/or (3) have higher costs, fees and interests rates than prime loans. As a

result of these additional terms, costs and risks, such loan products were expected to, did, and

continue to generate greater profits for Wells Fargo than prime loans.

       104.    The “Interagency Guidance on Subprime Lending,” jointly issued on March 1,

1999 (“Interagency Guidance”) by the Board of Governors of the Federal Reserve System, the

Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency and the

Office of Thrift Supervision (Defendants’ federal banking regulators) succinctly states the

business rationale for lenders such as Defendants here to engage in subprime and higher cost

lending activities:

   Due to their higher risk, subprime loans command higher interest rates and loan fees than
   those offered to standard risk borrowers. These loans can be profitable, provided the price
   charged by the lender is sufficient to cover higher loan loss rates and overhead costs
   related to underwriting, servicing, and collecting the loans. Moreover, the ability to
   securitize and sell subprime portfolios at a profit while retaining the servicing rights has
   made subprime lending attractive to a larger number of institutions, further increasing the
   number of subprime lenders and loans.

       105.    To capitalize on this opportunity, by at least 1998 Wells Fargo and its

predecessors embarked on a campaign to merge with and acquire other banking institutions to

pursue the more profitable, non-prime residential mortgage lending market.          Following its




                                               36
          Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 41 of 166



merger that year with Norwest Corporation (which itself already had significant subprime

lending and servicing operations, including through Norwest’s prior acquisition of Directors

Acceptance Corporation), the combined entity ranked first in the nation in residential mortgage

loan originations and loan servicing operations. Wells Fargo then endeavored to become a

dominant player in the subprime lending industry through two separate channels: Wells Fargo

Home Mortgage (f/k/a Directors Acceptance Corporation) and Wells Fargo Financial (f/k/a

Norwest Financial). The rebranded Wells Fargo Financial primarily offered higher cost and

subprime home refinance mortgages, used for various purposes including debt consolidation,

home improvement, and cash needs. The Wells Fargo Home Mortgage division sold higher cost

and subprime mortgages through its retail storefronts and sought growth and non-prime market

penetration through an affiliated network of mortgage brokers and correspondent lenders that

included at least 140 joint ventures with smaller regional and national banks, realty companies,

and builders, including PNC that enabled PNC customers to apply for Wells Fargo mortgages

through mortgage consultants based in PNC branches, PNC Advisors' offices, and PNC's call

center.

          106.   According to a former area manager for Wells Fargo Home Mortgage identified

in a separate complaint in Illinois state court, the subprime division of Wells Fargo Home

Mortgage was expected to make sufficient profit to cover the fixed costs of the rest of the bank.

Thus, managers informed employees in this division multiple times that this was the goal. To

achieve this goal, the company set a quota for the number of subprime mortgages every area had

to close. The company kept scorecards for managers that included the number of subprime

mortgages coming out of their area.




                                               37
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 42 of 166



          107.     As a result of this growth strategy, between its two subprime lending channels—

Wells Fargo Home Mortgage and Wells Fargo Financial—Wells Fargo rapidly grew to become

the eighth largest “high cost” and “subprime” mortgage lender in the nation by 2003, with its

subprime lending totaling $16.5 billion in subprime originations that year. In 2006, Wells Fargo

originated approximately $74.2 billion in subprime loans, more than any other lender in the

nation.

          108.     Wells Fargo’s non-prime lending operations dramatically grew the amount of

origination fees and income it received by maximizing the volume of mortgage loans originated,

funded or purchased, maximizing the face amount of such loans, maximizing the interest rates

and other fees charged on such loans, and maximizing the price that purchasers of RMBS were

willing to pay for such securitized loans because they generated higher coupon interest rates. As

reflected in the chart below, over the relevant period Wells Fargo has earned tremendous income

from the net gains on its originations and sales of mortgage loans, and from its closing fees and

costs earned on such mortgage loans:

Year-        200     200    200   200    200   200     200   200   200   201    201   201     201
end          1       2      3     4      5     6       7     8     9     0      1     2       3
Income
(rounde
                                                                                       $10.
d)           $1.4 $2.1 $3.0        $.5   $1.1 $1.1 $1.3 $1.2 $6.2 $6.4 $4.6                   $6.8
                                                                                        2
$billion
s


          109.     In addition to the income from fees generated by originating such loans or

providing wholesale funding to others to originate them, Wells Fargo’s securitization activities

generated substantial revenue and fee income through the pooling of its originated and acquired

mortgage loans and the sale of residential mortgage backed-securities that were securitized with




                                                  38
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 43 of 166



the pools of such loans. This enabled Wells Fargo to re-employ its capital continually to

originate or acquire more loans (and therefore generate more fee income).

        110.     Most importantly, however, Wells Fargo retained the lucrative residential MSRs

assets on the loans it originated, purchased and securitized, while simultaneously transferring the

risk of credit losses on the underlying loans to the purchasers of the RMBS created from the

securitizations.

        111.     Wells Fargo disclosed in its financial statements publicly filed with the Securities

and Exchange Commission (“SEC”) (see, e.g., page 30 of its Form 10-Q for the third quarter of

2006 ended September 30, 2006),3 “[w]e have a sizeable portfolio of MSRs. A mortgage

servicing right (MSR) is the right to service a mortgage loan – collect principal, interest, escrow

amounts, etc. – for a fee. We acquire MSRs when we keep the servicing rights after we sell or

securitize the loans we have originated or when we purchase the servicing rights to mortgage

loans originated by other lenders.”

        112.     Wells Fargo’s mortgage loan servicing operations generated and continue to

generate substantial assets and massive amounts of revenue and income. As disclosed in Wells

Fargo’s Annual Reports over the time period shown in the chart below, although the fair value of

Wells Fargo’s MSRs are subject to a variety of assumptions (e.g., estimated loan prepayment

speeds, loan life and discount interest rate) the growth in the fair value of its MSRs generally

corresponds to Wells Fargo’s predatory and discriminatory non-prime residential mortgage

lending activity at issue here and the resulting financial fallout from that activity (including

changing pre-payment speed and loan life estimates):

Year-      200     200   200    200    200    200        200   200   200   201   201     201    201

3
   A copy is publicly available at http://www.sec.gov/Archives/edgar/data/72971/000095014906000510/
f24614e10vq.htm#123.



                                                    39
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 44 of 166



end      1          2      3      4         5         6         7         8         9      0      1        2      3
Fair
Value
(rounde $7.          $6.   $8.    $9.       $13.      $12.      $16.      $14.      $16.   $14.   $12.     $11.   $15.
d)         4          7     8      5         7         5         8         7         0      5      6        5      6
$billion
s


       113.        This growth in the fair value of Wells Fargo’s MSRs corresponds to the growth in

the amount of Wells Fargo’s annual acquisitions of MSRs from its securitizations of residential

mortgage loans over the same period (not including the approximate additional $513 million fair

value of MSRs Wells Fargo obtained from Wachovia in 2008):

Year-        200     200    200       200       200       200       200       200   200    201    201      201    201
end          1       2      3         4         5         6         7         8     9      0      1        2      3
Fair
Value
(rounde
              $1     $1.5 $2.1 $1.4 $2.7 $4.1 $3.7 $3.5 $6.2 $4.1                                     $4   $5.2 $3.5
d)
$billion
s


       114.        Similarly, the peak in the growth in the value of Wells Fargo’s MSRs also

corresponds to the growth in the amount of MSRs Wells Fargo obtained through its origination

and purchases of residential mortgage loans over the same time period (also reflecting the

general drop off of such activity during the financial crisis to levels not within Wells Fargo’s

financial reporting materiality threshold) as follows:

Year-end 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011
Fair
Value
          $1.9 $2.4 $3.5 $1.8 $2.7 $3.9 $.8  $.2  $0   $0   $0
(rounded)
$billions




                                                           40
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 45 of 166



       115.     Over a similar time period Wells Fargo’s Annual Reports also reflect the

tremendous growth in the size of its managed residential mortgage loan servicing portfolio,

peaking in 2008 at over $2.2 trillion following the peak in the predatory and discriminatory

lending at issue here:

Year-end      200   200    200    200    200    200     200    200    201    201    201     201
              2     3      4      5      6      7       8      9      0      1      2       3
Fair
Value
(rounded      $.6    $.7   $.8    $1.0   $1.4    $1.6   $2.2   $1.8   $1.8   $1.9   $1.9    $1.8
)
$trillions


       116.     As the chart below reflects, the growth in Wells Fargo’s MSR assets and its

managed residential mortgage loan servicing portfolio is consistent with the tremendous annual

income Wells Fargo has received, and continues to receive, from its mortgage servicing

operations:

Year end      2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013

Income
(rounded)     $.7    $1    $1.8   $2.1   $2.5    $3.5   $4.0   $3.9   $3.9   $4.6    $4.1    $4.0   $3.9
$billions



       117.     By 2004, Wells Fargo’s income from its mortgage servicing operations (shown in

the chart immediately above) began rapidly eclipsing the income Wells Fargo received from the

gain on sales of its mortgage originations and closing fees (as shown in the first such chart

above), at least until the federal government began purchasing huge numbers of RMBs from

Wells Fargo and other subprime lenders in 2009 as part of the financial industry bailout and

related economic assistance.




                                                41
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 46 of 166



       118.    The enormous amount of income Wells Fargo has received and continues to

receive from its mortgage servicing operations and RMBs sales reflects both the importance of

those operations to Wells Fargo’s finances and the continuing nature of its equity-stripping

scheme at issue here.

       119.    The financial information in the above charts also reflects that, although Wells

Fargo’s non-prime lending activity peaked at the height of the subprime mortgage lending boom

and greatly subsided thereafter, Wells Fargo’s predatory and discriminatory equity-stripping

scheme continues.       Thus, while Wells Fargo’s focus on “subprime” loan originations and

purchases subsided by the end of 2008, Wells Fargo’s predatory and discriminatory lending

practices have continued through its other non-prime lending, and its mortgage banking and

securitization activities, including its sales of RMBS and its mortgage servicing, loan default and

mortgage foreclosure related activities.

       120.    Finally, the financial information in the above charts reflect that Wells Fargo’s

efforts to maximize revenue and profits from its non-prime mortgage lending, securitization, and

particularly its mortgage servicing operations were clearly successful and are still ongoing.

Indeed, over the four years between 2010 and 2013, Wells Fargo has earned a total of over $2.6

billion in late charges and ancillary fees charged to borrowers of mortgage loans for which

Wells Fargo holds the MSRs.

       121.    Wells Fargo’s Form 10-Q public filing, for the second quarter of 2014, ending

June 30, 2014, disclosed that it had a total residential mortgage servicing portfolio of

approximately $1.8 trillion in loans, $341 billion of which were owned by Wells Fargo and




                                                42
            Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 47 of 166



$1.45 trillion of which were owned by other entities for which Wells Fargo provides servicing.4

As Wells Fargo further disclosed in the 10-Q, as of June 30, 2014, Wells Fargo’s mortgage

servicing activities generated quarterly net servicing fee income for Wells Fargo in the amount

of approximately $1.13 billion, reflecting annualized net servicing income of approximately $4.4

billion.

           122.     In its third quarter 2017 Form 10-Q, Wells Fargo disclosed that it serviced $1.566

trillion in residential mortgages, $340 billion of the loans were owned by Wells Fargo and

$1.223 trillion were owned by other entities. Wells Fargo net servicing fees for this portfolio

was $795 million for the third quarter of 2017 and approximately $2.56 billion year to date.5

           123.     Reflecting the corresponding increases in Wells Fargo’s revenues, income and

assets over the entire period at issue, the price of Wells Fargo’s common stock rose

tremendously over the same period, more than doubling from its year-end 1999 adjusted closing

price of $13.87 per share to $39.80 per share as of September 19, 2008. Over the past three

months, Wells Fargo common stock has been trading in the range of about $52 to $56 per share.

           124.     Wells Fargo highly rewarded its top executives for the Company’s growth during

the run-up in its subprime lending activities and the associated asset growth, revenue and income

it generated. Executive compensation at Wells Fargo began to take off just as the company's

non-prime lending operations ramped up. In 2001, John Stumpf, then Group Executive Vice

President of Community Banking, received total annual compensation of about $1.4 million.

Just one year later, Stumpf’s annual compensation nearly tripled to over $3.6 million. In 2005,

Stumpf was promoted to President and Chief Operating Officer and collected total annual


4
 A copy is publicly available at http://www.sec.gov/Archives/edgar/data/72971/
000007297114000518/0000072971-14-000518-index.htm.
5
    https://www.wellsfargo.com/assets/pdf/about/investor-relations/sec-filings/2017/third-quarter-10q.pdf.



                                                           43
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 48 of 166



compensation of nearly $5.4 million. Tracking the rapid increase in Wells Fargo’s revenue,

income and asset growth related to its predatory and discriminatory non-prime mortgage lending,

securitization and loan servicing operations at issue here, Stumpf’s annual compensation

skyrocketed to peak at almost $13.8 million in 2008. The financial benefit Wells Fargo’s

Chairman, Richard M. Kovacevich, derived in part from Wells Fargo’s predatory and

discriminatory lending activities was even greater than Stumpf’s. In 2001, Kovacevich earned

approximately $4.9 million in total compensation. Over just one year, that nearly doubled,

reaching approximately $9.1 million in 2002. By 2007, Kovacevich’s annual compensation

package from Wells Fargo exploded to just under $30 million, nearly six times his 2001

compensation. Similarly, Mark C. Oman, Wells Fargo’s Senior Executive Vice President in

charge of Home and Consumer Finance also benefited substantially as he watched his total

compensation more than double from $2.8 million in 2001 to over $6.4 million by 2007.

               C.     Wachovia’s Financial Motivations To Engage In Their Predatory &
                      Discriminatory Conduct

       125.    Like Wells Fargo, and prior to its acquisition by Wells Fargo, Wachovia and its

predecessors also originated “high cost,” higher cost, subprime, ALT-A, and other conforming

and non-conforming non-prime residential home mortgage loans through both retail and

wholesale lending channels, and engaged in related securitization and loan servicing activities.

As Wachovia disclosed in Note 5 to its 2005 Annual Statement, attached as exhibit 13 to its 2005

Form 10-K filed with the SEC,”[t]he Company originates, securitizes, sells and services

primarily commercial and consumer real estate loans, student loans and auto loans. . . . In

connection with certain transactions where the Company securitizes and sells originated or

purchased loans with servicing retained, servicing assets or liabilities are recorded based on the




                                               44
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 49 of 166



relative fair value of the servicing rights on the date the loans are sold. The Company also

purchases certain servicing assets.”

       126.    In 2006, Wachovia acquired Golden West, its subsidiary World Savings Bank,

and its portfolio of predatory payment option mortgage loans known as “Pick-a-Payment” loans.

Pick-a-Payment loans were non-conforming, higher cost, subprime loans, essentially a “stated

income” and “stated asset” mortgage loan product, which included interest-only payment options

and negatively amortizing, minimum-payment-only, payment options. After acquiring Golden

West and World Savings Bank, Wachovia continued to originate, indeed push, the Pick-a-

Payment loan product on less savvy borrowers. The product became the focus of Wachovia’s

mortgage lending operations to such a degree that, by year-end 2007, it accounted for

approximately 53% of Wachovia’s entire residential mortgage loan portfolio, with an

approximate value of $120 billion.

       127.    The growth in Wachovia’s managed residential mortgage loan portfolio (i.e., its

consumer real-estate secured loan portfolio, as disclosed in Financial Table 7 of Wachovia’s

Annual Reports), is reflected in the chart below:

Year-end 2001 2002 2003 2004 2005        2006   2007   2008
Fair
                                                       Consolidated
Value
          $72.5 $79.5 $80.1 $97.0 $110.3 $240.2 $250.5 with Wells
(rounded)
                                                          Fargo
$billions


       128.    The chart below reflects Wachovia’s income from securitizing its residential

mortgage originations (i.e., its proceeds from new securitizations of consumer real-estate, as

Wells Fargo disclosed in Note 5 or Note 6 to Wachovia’s Annual Reports):




                                                45
          Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 50 of 166



Year-end         2001   2002   2003   2004   2005    2006     2007   2008
Fair
                                                                      Consolidated
Value
                 $2.4   $2.7    $3     $3    $4.3        $0   $3.5     with Wells
(rounded)
                                                                         Fargo
$billions


          129.     The chart below reflects Wachovia’s service fee income from its residential

mortgage originations (i.e., its service fees received from consumer real-estate, as Wells Fargo

disclosed in Note 5 or Note 6 to Wachovia’s Annual Reports):

Year-end 2001 2002 2003 2004 2005 2006 2007 2008
Fair
                                            Consolidated
Value
          $5   $1   $9   $6   $8   $0   $10  with Wells
(rounded)
                                               Fargo
$millions


          130.     Thus, like Wells Fargo, Wachovia generated substantial assets and income from

its mortgage origination, securitization and loan servicing operations, particularly those created

from the Pick-A-Payment loan product and Wachovia’s associated MSR assets. Thus,

Wachovia’s efforts to maximize revenue and profits from its non-prime mortgage lending,

securitization and mortgage servicing operations also were very successful, as reflected in the

tremendous corresponding increase in the price of Wachovia’s common stock over the same

period.

          131.     Also, like Wells Fargo, Wachovia highly rewarded its top executives for this

growth. Executive compensation at Wachovia began to take off just as the company's subprime

and higher cost lending operations ramped up. For example, Wachovia President, CEO, and

Chairman G. Kennedy Thompson saw his total compensation increase from just under $4.9

million in 2001 to over $16.3 million in 2002, a nearly three-fold increase. By 2006, at the peak




                                                    46
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 51 of 166



of the lending activity, Mr. Thompson’s annual compensation package peaked at over $23.8

million.

       132.     By the time Wells Fargo acquired Wachovia in December 2008, Wachovia’s

Pick-A-Payment mortgage origination activity had largely subsided, but its related and other

predatory and discriminatory mortgage lending practices had not. Indeed, Wachovia continued

to service its sizeable $437 billion residential MSRS portfolio (fair value at year end 2007) that

included many of the Pick-A-Payment loans it or World Savings Bank had originated and Wells

Fargo has since sold RMBS securitized with such loans.

       133.     As a result of the merger of Wells Fargo and Wachovia, Defendant Wells Fargo is

now responsible for servicing the active residential mortgage loans that both Wells Fargo and

Wachovia retained servicing rights to. In addition to maintaining servicing rights on many of the

first lien mortgages Defendants originated or purchased, Defendants also serviced all second lien

(e.g., home equity) loans they originated and/or purchased.

                D.     Defendants Knew, Or Were Grossly Negligent or Reckless In Not
                       Knowing, Of The Predatory And Discriminatory Nature Of Their
                       Conduct

       134.     At all times relevant, the highest levels of the Wells Fargo and Wachovia

Defendants’ executive management, and their boards of directors, were required to know through

Defendants’ own risk monitoring and control efforts, and either knew or were reckless in not

knowing, of the nature of the risks, the relative amounts of risk, their ability to control such risks,

and their exposure to the risks from their non-prime mortgage lending activities, including

Defendants’ compliance with federal fair lending laws and the Fair Housing Act.

       135.     The Interagency Guidance, which each Defendant knew, or was grossly negligent

or reckless in not knowing, clearly warns against the predatory lending practices Defendants

committed: “Institutions that originate or purchase subprime loans must take special care to


                                                  47
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 52 of 166



avoid violating fair lending and consumer protection laws and regulations. Higher fees and

interest rates combined with compensation incentives can foster predatory pricing or

discriminatory ‘steering’ of borrowers to subprime products for reasons other than the

borrower’s underlying creditworthiness.” Because of the inherent risk to the safety and

soundness of regulated banking institutions, the Interagency Guidance further explains that:

   Institutions that engage in subprime lending in any significant way should have board-
   approved policies and procedures, as well as internal controls that identify, measure,
   monitor, and control these additional risks. . . . If the risks associated with this activity
   are not properly controlled, the agencies consider subprime lending a high-risk activity
   that is unsafe and unsound.

       136.    Thus, at all times relevant, federal banking regulators required Defendants to

have “board-approved policies and procedures, as well as internal controls that identify, measure,

monitor, and control” the risks associated with their subprime and higher cost lending activities,

including compliance with fair lending laws and the FHA. Defendants’ holding companies, and

their operating subsidiaries, were similarly required to maintain appropriate policies and

procedures to ensure that they identified, measured and controlled such risks.

       137.    Defendants knew, or were grossly negligent or reckless in not knowing, from the

Interagency Guidance that an appropriate risk management program required them to “take

special care to avoid violating fair lending and consumer protection laws and regulations”

because “higher fees and interest rates combined with compensation incentives [could] foster

predatory pricing or discriminatory ‘steering’ of borrowers to subprime products for reasons

other than the borrower’s underlying creditworthiness.”

       138.    Defendants knew, or were grossly negligent or reckless in not knowing, from the

Interagency Guidance that their U.S. banking regulators, primarily concerned with bank safety

and soundness issues, considered the avoidance of predatory and discriminatory lending




                                                48
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 53 of 166



practices (particularly including violations of the FHA) to be an “essential component of a well-

structured risk management program for subprime lenders,” such as Defendants here, given the

operating, compliance and legal risks involved. Indeed, at that time U.S. banking regulators

were focused on the risks of abusive lending practices such as equity-stripping, incorporating

pricing terms that far exceeded the true risk of the loan, loan flipping, and one-way referral

practices within a multi-subsidiary organization.

       139.    Because Defendants’ core customers for their non-prime loan products (including

Wachovia’s Pick-A-Payment loans) are disproportionately the types of customers protected by

the FHA—ethnic minority borrowers typically living in urban areas who have less access to

traditional credit, limited credit histories, lower incomes, and homes with lower values but

greater untapped equity, and single female borrowers lower incomes and higher personal debt to

income ratios – Defendants had every reason to ensure that their mortgage lending, funding,

purchasing, securitization and servicing practices did not violate the FHA.

       140.    By virtue of the loan level information they are legally required to collect,

maintain in their Loan Application Registry (“LAR”), and report to the federal government

pursuant to HMDA, 12 U.S.C. §2801, et seq., and implemented by 12 C.F.R. § 203, et seq., all

Defendants knew, or were grossly negligent or reckless in not knowing, that the mortgage loan

products they originated or funded, securitized and serviced, contained predatory terms, were

underwritten in a predatory manner, and were targeted to and/or disproportionately impacted

FHA-protected minority borrowers. Such data includes loan pricing data, location of property

(by MSA, State, County and census tract), borrower race and ethnicity, gender, borrower

income, borrower credit score, borrower debt to income ratio, loan to value ratio, and various

loan terms and features (including interest rates, adjustment periods, index rates, and penalties).




                                                49
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 54 of 166



In addition, Defendants also are required to collect and maintain other specific and necessary

lending and loan underwriting data in their LAR including, but not limited to, borrower name,

the specific street-level property addresses and the type of documentation of borrower income

provided (e.g., Full Documentation, Low Documentation or No Documentation).

       141.    Defendants collected, have maintained, and reported to their federal regulators on

Form FR HMDA-LAR, certain of this and other mortgage loan level information covering all of

the mortgage loans Defendants have made during the relevant period at issue.

       142.    As explained in 12 C.F.R. § 203.1, the purpose of reporting the HMDA

information Defendants are required to collect and maintain is “to provide the public with loan

data that can be used,” among other things “[t]o assist in identifying possible discriminatory

lending patterns and enforcing antidiscrimination statutes.”

       143.    In addition to the HMDA required data, each Defendant creates, electronically

maintains, and utilizes other additional information on each mortgage loan applied for and/or

which Defendants purchased, sold, securitized into mortgage backed securities, maintained,

and/or serviced at any time, all in connection with Defendants’ loan application, loan pricing,

loan underwriting, and loan servicing activities. This data includes loan payment history, among

other things, and is maintained in electronic form in Defendants’ system of records, particularly

including Defendants’ LAR and mortgage servicing platforms.

       144.    All of the foregoing loan level and loan servicing data that Defendants (and all

other banking institutions) collect and maintain in electronic form is critical to Defendants’ day-

to-day business operations in recording, tracking, and monitoring each of the mortgage loans

they make, fund, purchase, and/or service, the disposition of those loans, and Defendants’




                                                50
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 55 of 166



monitoring, evaluation, and financial analysis of Defendants’ entire mortgage lending and

servicing operations including through their respective:

      legally required Management Information Systems, risk management and control
       functions, internal control and compliance functions, and related board level reporting
       activities; and

      analytical decisions, and analytical decision making tools, applications, models and data
       regarding, among other things

             o   mortgage loan marketing (originations and wholesale);
             o   credit risk scoring and risk scoring overrides;
             o   override monitoring;
             o   mortgage loan pricing;
             o   mortgage loan underwriting;
             o   mortgage loan performance, prepayment, delinquency, and loss severity rates
             o   asset valuation;
             o   compliance with covenants in securitization transactions; and
             o   related management compensation decisions.

       145.      Each Defendant created, maintained, and utilized such data in connection with

their analytical decision-making tools, applications, and models regarding mortgage loan

marketing (originations and wholesale), credit risk scoring, credit risk scoring overrides, override

monitoring, mortgage loan pricing, mortgage loan underwriting, and related management

compensation decisions.

       146.      Each Defendant created, maintained, and utilized such data in connection with

their mortgage servicing operations.

       147.      Each Defendant created, maintained, and utilized such data in connection with

their analytical decision-making tools, applications, and models regarding mortgage loan

performance, prepayment rates, delinquency rates, loss severity rates, asset valuation,

compliance with covenants in securitization transactions, and related management compensation

decisions.




                                                51
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 56 of 166



       148.    Each Defendant created, maintained, and utilized such data in connection with

their legally required Management Information Systems, risk management and control functions,

internal control and compliance functions, and related board level reporting activities.

       149.    For the non-prime mortgage loans Wells Fargo funded, purchased or otherwise

acquired from their affiliated brokers and correspondent lenders through their institutional and

wholesale business lines, the Pick-A-Payment loans Wachovia originated directly or through its

brokers, and any other mortgage loans Defendants purchased, sold, securitized and acquired

MSRs, Defendants were provided and have maintained all such loan level and loan servicing

data in electronic form. Like the data Defendants created and maintained through their own

mortgage origination activities, the data from wholesale lenders included information about the

underlying mortgage loans that had been originated, including loan terms, underwriting

characteristics, and borrower race, ethnicity and gender information.

       150.    Thus, Defendants knew, or were grossly negligent or reckless in not knowing, of

the predatory and discriminatory nature of the non-prime mortgage loans Defendants were

purchasing, securitizing and generating MSRs from. This is particularly the case where such

loans followed Defendants’ own pricing and underwriting policies and standards. Indeed, each

of the Defendants created, distributed to, and incentivized their employees and correspondent

lenders to follow each of the predatory and discriminatory mortgage pricing, underwriting, and

loan servicing policies and practices as further alleged herein. As such, Defendants knew, or

were grossly negligent or reckless in not knowing, the predatory and discriminatory contents or

those policies and practices, the predatory and discriminatory manner in which they were

implemented, and the discriminatory effect they had on FHA-protected minority borrowers in

Plaintiffs’ communities.




                                                52
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 57 of 166



       151.    As a result of their federally required risk management and control functions,

internal control and compliance functions, corporate policies, and all the data they collected,

maintained, utilized, and reported to federal regulators, each of the Defendants knew, or was

grossly negligent or reckless in not knowing, that the mortgage loan products they originated,

funded, purchased, and/or serviced contained predatory terms, were underwritten in a predatory

manner and were targeted to and/or disproportionately made to FHA-protected minority

borrowers.

       152.    Notwithstanding     Defendants’     knowledge     regarding    the   predatory    and

discriminatory nature of their mortgage loan products and lending practices, the illegality of

those practices, the risk to the safety and soundness of their federally insured banking operations,

and the regulatory guidance warning against such activity, Defendants nevertheless engaged in

their discriminatory equity-stripping schemes (through the interrelated predatory and

discriminatory mortgage lending, securitization and loan servicing activities alleged herein) for

the singular purpose of financial gain, placing their financial interests above the best interests of

their borrowers through, among other things, and as further alleged herein:

      targeted marketing of mortgage loans on unfavorable terms to vulnerable borrowers
       who were unsophisticated or without access to traditional credit sources;

      steering credit worthy minority borrowers to more costly loans;

      incorporating into mortgage loans to minority borrowers unreasonable terms,
       excessive fees, pre-payment penalties, and/or yield spread premiums to the loan
       broker (i.e. kickbacks) that are not related to borrower creditworthiness or other
       objective lending criteria;

      including prepayment penalties in minority borrower mortgage loans that inhibit the
       borrower’s ability to refinance;

      basing loan values on inflated or fraudulent appraisals of minority borrowers’
       property;



                                                 53
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 58 of 166



          repeated refinancing of loans to minority borrowers that does not benefit the borrower
           and often jeopardizes the property (loan flipping);

          lending to minority borrowers based on the value of the real estate asset
           collateralizing the loan, not the borrowers’ ability to repay (“equity-stripping”); and

          inclusion of other loan terms and conditions in loans to minority borrowers that make
           it difficult or impossible for a borrower to reduce their indebtedness (such as credit
           life or other forced insurance policies).

           153.   Indeed, following lengthy parallel investigations of Wells Fargo’s mortgage

lending practices by the OCC and the DOJ commencing in 2009, DOJ sued Wells Fargo in July

2012 for violations of the FHA, among other federal statutes, for Wells Fargo’s nationwide

discriminatory and predatory lending activities. According to the complaint, DOJ’s investigation

involved reviewing Wells Fargo’s internal documents and non-public loan-level data on more

than 2.7 million mortgage loans that Wells Fargo originated between 2004 and 2009. See United

States of America v. Wells Fargo Bank, NA, No. 1:12-cv-01150-JDB, filed in the United States

District Court for the District of Columbia (hereafter “DOJ Complaint”). A July 12, 2012, press

release issued by the DOJ contemporaneously with the DOJ Complaint announced that the

parties had settled the lawsuit for “$184.3 million in compensation for wholesale borrowers who

were steered into subprime mortgages or who paid higher fees and rates than white borrowers

because of their race or national origin. Wells Fargo will also provide $50 million in direct

down payment assistance to borrowers in communities around the country where the [DOJ]

identified large numbers of discrimination victims and which were hard hit by the housing

crisis.”

           154.   As the DOJ alleged in its Complaint (emphasis added), which allegations

Plaintiffs specifically make herein, senior Wells Fargo executives knew of improper




                                                   54
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 59 of 166



discriminatory steering practices that were occurring within its non-prime mortgage origination

operations but did nothing about it:

   From at least 2004 through mid-2008, Wells Fargo frequently originated short-term
   hybrid adjustable-rate mortgages (ARMs). These subprime loan products typically
   featured a relatively low nominal interest rate, sometimes called a ''teaser" rate, for the
   first two or three years of the loan, after which the rate adjusted to a higher rate every six
   or twelve months. The most common types of short-term hybrid ARMS were “2/28”
   loans, with interest rates resetting after two years. Borrowers with 2/28 ARM loans often
   faced payment shock when the rate adjusted sharply upward. Wells Fargo was aware
   that many of these borrowers with 2/28 ARM loans qualified for more standard loans,
   such as 30-year fixed rate loans or less risky ARMs with more favorable rates that did
   not carry pre-payment penalties.

   Wells Fargo had information about each borrower's race and national origin.

   Wells Fargo also knew or had reason to know based on its own internal monitoring and
   reporting that its policies of giving unguided discretion to its loan originators was
   resulting in discrimination. For example, Wells Fargo knew that its lending policies and
   practices encouraged the improper placement of qualified applicants into subprime
   rather than prime loan products and that its A-Paper Filter, an internal system designed
   to ensure that all prime-eligible borrowers were referred to the Bank's prime division,
   was ineffective and subject to easy manipulation.

   Wells Fargo's internal documents reveal that senior officials were aware of the
   numerous tactics that subprime originators employed to keep loans in the subprime
   division, and that a significant percentage of borrowers were receiving subprime loans
   when they could have qualified for prime loans.

   Wells Fargo did not act to adequately compensate borrowers who were victims of
   discrimination nor did it take effective action to change its policies or practices to
   eliminate the discrimination.

   It was Wells Fargo's business practice to allow its HMCs [loan officers] and mortgage
   brokers to place an applicant in a subprime loan even when the applicant qualified for a
   prime loan according to Wells Fargo's underwriting guidelines.

   Wells Fargo also gave its HMC's and mortgage brokers originating Wells Fargo loans
   discretion to request and grant exceptions to underwriting guidelines.

   These policies and practices resulted in the placement of African-American and Hispanic
   borrowers into subprime loans, when similarly-situated white borrowers were placed into
   prime loans, both on a nationwide basis and in dozens of geographic markets across the
   country where Wells Fargo originated a large volume of loans.




                                                55
    Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 60 of 166



Wells Fargo's product placement monitoring efforts, while inadequate to remedy
discriminatory practices against African-American and Hispanic borrowers through 2008,
were sufficient to put it on notice of widespread product placement disparities based on
race and national origin.

Even when Wells Fargo had reason to know there were disparities based on race and
national origin, however, Wells Fargo did not act to determine the full scope of these
product placement disparities, nor did it take prompt and effective action to eliminate
those disparities.

[A]t all times relevant to this action, Wells Fargo had in place a system, called the "A-
Paper Filter" or the "Enhanced Care Filter," whose stated purpose was ensuring that all
prime-eligible borrowers were referred to the Bank's prime division.

The A-Paper Filter was highly susceptible to manipulation because individual subprime
loan originators were responsible for entering a borrower's information into the Filter.

[I]nternal Wells Fargo documents indicate that senior Wells Fargo officers were aware
that the Bank's compensation structure incentivized loan originators to manipulate the
data they entered into the A-Paper Filter in order to keep prime-eligible borrowers within
the subprime division. Since at least 2005, senior Wells Fargo officers were aware that
this manipulation was in fact occurring on a systematic basis, but failed to take
appropriate corrective action.

In mortgage lending commission structures, loan officers typically receive commissions
in terms of "basis points' with one basis point being equivalent to 0.01% of the loan
amount.

[A] subprime HMC lost between 25 and 130 basis points for referring a prime-eligible
borrower to the prime division rather than originating the loan as subprime. This policy
and practice created a financial incentive for HMCs to originate loans as subprime
rather than prime, even when the applicant could have qualified for a prime loan.

Wells Fargo's cap on the amount of total compensation that a mortgage broker could
receive on an individual loan also varied, in part, based on whether the loan was a
subprime product or a prime product. From 2004 through 2007, total broker
compensation for prime loans was capped at 4.5% of the loan amount. However, total
broker compensation for subprime loans was capped at 5% of the total loan amount,
giving brokers a financial incentive to originate a subprime loan where possible. The
higher cap means, for example, that a broker originating a $300,000 loan could make
$1,500 more by originating the loan as subprime rather than prime.

Wells Fargo's compensation structure provided a strong incentive for HMCs and
wholesale mortgage brokers to originate a loan as subprime, even if the borrower could
qualify for a more favorable prime loan. This compensation structure, combined with
the substantial discretion that subprime loan originators had to qualify prime-eligible



                                           56
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 61 of 166



   borrowers for subprime loans, resulted in discrimination on the basis of race and
   national origin against African-American and Hispanic borrowers.

   Subprime loan originators had the ability to enter incorrect information into the A-
   Paper Filter to prevent a borrower from being identified as prime-eligible, thereby
   ensuring that the loan would remain in the subprime division. The incorrect information
   included, but was not limited-to: (1) stating a reduced income in order to make a
   borrower's debt to income ("DTI") appear higher than it actually was; (2) omitting assets
   to create the appearance that a borrower had no reserves; and (3) misstating the
   borrower's length of employment.

   Subprime loan originators could also simply state that a borrower was unable to
   provide income documentation when a borrower had provided, or would have been
   able to provide, such documentation; reduced documentation loans were not required to
   go through the A-Paper Filter process at all.

   Subprime loan originators were not prohibited from encouraging prime-eligible
   borrowers to take steps that would disqualify them from receiving prime loans,
   including, but not limited to: (1) encouraging borrowers to forego providing income
   and/or asset documentation; and (2) encouraging borrowers to take out additional cash or
   forego making a down payment, thereby increasing the borrower's loan-to-value ratio
   ("LTV").

   Internal Wells Fargo documents indicate that Wells Fargo senior managers were aware
   that loan originators were encouraging borrowers to take these and other steps adverse
   to borrowers' interests on a systematic basis.

       155.    Not only did senior Wells Fargo management know of the discriminatory steering

practices occurring in its subprime operations and incentivize company loan officers and brokers

to do so, but they also then took the incredible step of eliminating the very electronic processes

that made it easier for management to monitor such activity in the first place, effectively

concealing this activity at the height of the subprime lending bubble. As alleged in its Complaint

(emphasis added), and as Plaintiffs specifically allege here:

   Until late 2004, the A-Paper Filter was a manual, handwritten checklist that underwriters
   were required to apply to every loan originally underwritten in the subprime division.
   Wells Fargo switched to an automated computerized filter for approximately 15 months,
   and then returned to the manual checklist format in January 2006.




                                                57
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 62 of 166



        156.   Wells Fargo did not limit its improper, and illegal, loan origination activities to its

non-prime loan products, but even extended them into its HUD-approved Fair Housing

Administration mortgage loans that it originated pursuant to the HUD Direct Endorsement

Lending program. Under HUD's mortgage insurance programs, if a borrower defaults on their

loan and the mortgage holder forecloses on the property, HUD pays the mortgage holder the

balance of the loan and assumes ownership and possession of the property, covering the

expenses in managing, marketing and reselling the foreclosed-upon property. This encourages

lenders to make mortgage loans to creditworthy borrowers, who might not otherwise satisfy

conventional underwriting criteria, and makes such mortgage loans valuable in the secondary

markets for securitizations and RMBS sales because they are secured by the full faith and credit

of the United States.

        157.   In October 2012, the United States sued Wells Fargo Bank for civil fraud in

United States v Wells Fargo Bank, N.A., No. 12-Cv-7527 (hereafter, the “HUD Complaint”),6

seeking recovery for its losses on the “materially deficient mortgage loans that Wells Fargo

recklessly underwrote and falsely certified were eligible for FHA insurance.” Among other

things, the HUD Complaint alleged, which allegations Plaintiffs also specifically make here,

that:

    Wells Fargo, the largest HUD-approved Federal Housing Administration ("FHA")
    residential mortgage lender, engaged in a regular practice of reckless origination and
    underwriting of its retail FHA loans over the course of more than four years, from May
    2001 through October 2005, all the while knowing that it would not be responsible when
    the materially deficient loans went into default. Rather, as explained below, under FHA's
    Direct Endorsement program, HUD insured the loans that Wells Fargo was originating.
    During this four and a half year period, Wells Fargo certified to HUD that over 100,000
    retail FHA loans met HUD's requirements for proper origination and underwriting, and
    therefore were eligible for FHA insurance, when the bank knew that a very substantial

6
   A copy of the complaint is publicly available at http://www.justice.gov/usao/nys/pressreleases/
October12/WellsFargoLawsuitPR/Wells%20Fargo%20Bank,%20N.A.%20Complaint.pdf.



                                                 58
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 63 of 166



   percentage of those loans - nearly half of the loans in certain months - had not been
   properly underwritten, contained unacceptable risk, and were ineligible for FHA
   insurance.

   Moreover, the extremely poor quality of Wells Fargo's loans was a function of
   management's nearly singular focus on increasing the volume of FHA originations (and
   the bank's profits), rather than on the quality of the loans being originated. Management's
   actions included hiring temporary staff to churn out and approve an ever-increasing
   quantity of FHA loans, failing to provide its inexperienced staff with proper training,
   paying improper bonuses to its underwriters to incentivize them to approve as many FHA
   loans as possible, and applying pressure on loan officers and underwriters to originate
   and approve more and more FHA loans as quickly as possible. As a consequence of
   Wells Fargo's misconduct, FHA was required to pay hundreds of millions of dollars in
   insurance claims on defaulted loans that the bank had falsely certified met HUD's
   requirements, and thousands of Americans lost their homes through mortgage
   foreclosures across the country. Accordingly, the Government seeks recovery for its loss
   on these materially deficient mortgage loans that Wells Fargo recklessly underwrote and
   falsely certified were eligible for FHA insurance.

   To compound matters, from January 2002 through December 2010, Wells Fargo
   purposely violated HUD reporting requirements and kept its materially deficient loans a
   secret. Wells Fargo was well aware that HUD regulations required it to perform monthly
   reviews of its FHA loan portfolio and to self-report to HUD any loan that was affected by
   fraud or other serious violations. This requirement permits HUD to investigate the bad
   loans and request reimbursement or indemnification, as appropriate. But, although the
   bank generally performed the monthly loan reviews and internally identified over 6,000
   materially deficient loans during this period, including over 3,000 loans that had gone
   into default within the first six months after origination (known as "Early Payment
   Defaults" or "EPDs"), it chose not to comply with its self-reporting obligation to HUD.

       158.   Perhaps worse, the HUD Complaint alleged, which allegations Plaintiffs also

specifically make herein, that Wells Fargo’s management actively concealed its knowledge of

early payment defaults (a red flag of poor underwriting) on the insured loans Wells Fargo had

originated from the government:

   Prior to October 2005, Wells Fargo, the largest originator of FHA loans in America, did
   not self-report a single bad loan to HUD. Instead, the bank concealed its bad loans and
   shoddy underwriting to protect its enormous profits from the FHA program. And when
   HUD inquired about Wells Fargo's self-reporting practices in 2005, the bank attempted to
   cover up its misdeeds by falsely suggesting to HUD that the bank had in fact been
   reporting bad loans. Thereafter, the bank's self-reporting was woefully and purposefully
   inadequate, all in an effort to avoid indemnification claims from HUD and pushback from
   wholesale brokers whose materially deficient loans would be reported to HUD. All told,



                                               59
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 64 of 166



   from January 1, 2002 through December 31, 2010, Wells Fargo internally identified
   6,558 loans that it was required to self-report, including 3,142 Early Payment Defaults,
   but self-reported only 238 loans. As a consequence of Wells Fargo's intentional failure to
   self-report these ineligible loans to HUD, FHA was required to pay hundreds of millions
   of dollars in insurance claims when the loans defaulted, with additional losses expected in
   the future.

       159.   In connection with its purchase of Wachovia, Wells Fargo conducted substantial

due diligence regarding, and acquired, Wachovia’s residential mortgage loan portfolio and

related MSR assets. Wells Fargo had access (and eventually possessed) all of Wachovia’s loan

level information and reviewed, or should have reviewed, such information precisely to

determine the risk exposure in Wachovia’s mortgage portfolio and MSR assets to both financial

and legal/regulatory risks. As such, Wells Fargo knew, or was grossly negligent or reckless in

not knowing, of the empirical evidence (which Plaintiffs allege below) of the discriminatory and

predatory nature of the Pick-A-Payment loans and the discriminatory way in which both

Wachovia Mortgage and World Savings Bank originated such loans.

       160.   As purchaser of Wachovia, and as a result of the merger of Wachovia into Wells

Fargo, Wells Fargo is responsible for all predatory and discriminatory conduct in which

Wachovia engaged. Moreover, Wells Fargo is responsible for the many more loans originated

through their affiliate and correspondent lender networks, including the loans PNC originated

after mid-2005.

       161.   In light of Defendants’ knowledge and actions alleged herein, their conduct

reflects either a reckless indifference or willful disregard for the consequences of their

discriminatory housing practices, or actual intent to cause the harm that Plaintiffs, its

communities, neighborhoods, and residents have suffered. As such, Plaintiffs are entitled to

punitive or special damages.




                                               60
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 65 of 166



         VI. DEFENDANTS FOCUSED THEIR DISCRIMINATORY CONDUCT ON
               ETHNIC MINORITIES FOR NON-PRIME MORTGAGE LOANS
                  BECAUSE THEY PROVIDED THE EASIEST TARGET

       162.    FHA-protected ethnic minority mortgage loan borrowers were susceptible to the

intentional targeted marketing efforts of the Defendants, as well as predatory subprime and high

cost mortgage lenders in each of the Defendants’ correspondent and wholesale lending channels.

This was because, as generally known to Defendants, such FHA-protected minority borrowers

traditionally: (a) lacked access to low cost credit; (b) lacked strong relationships with traditional

depository institutions; and/or (c) lacked adequate comparative financial information, access to

such information and/or financial sophistication, such that they could not adequately evaluate the

terms, conditions and risks of the mortgage loan agreements they were entering into.

       163.    Because historical housing patterns and segregation had created communities and

neighborhoods of ethnic minority population concentrations -- borrowers who were typically

living in urban areas, who have less access to traditional credit, limited credit histories, lower

incomes, lower credit scores and homes with lower values but, relatively untapped home equity -

- those communities and neighborhoods provided an efficient means for Defendants to target

potential borrowers seeking to refinance their home loans, consolidate consumer loans, or obtain

credit for consumer spending by utilizing their existing home equity.

       164.    Given the traditional lack of competitive mortgage lending availability, the

increased demand for such financing, and the concentration of that demand and untapped home

equity, Wells Fargo and Wachovia directly targeted ethnic minorities with more profitable non-

prime mortgage loan products because these borrowers provided the quickest and easiest path –

i.e., the path of least resistance – for Defendants to originate as many loans as possible as rapidly

as possible to borrowers most likely to accept the less favorable terms of Defendants’ mortgage

loan products. Thus, in the early 2000s, Defendants increased their marketing and lending


                                                 61
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 66 of 166



penetration into higher ethnic minority concentrated communities across the United States,

including in Plaintiffs’ communities, where home values were relatively lower, home prices had

not appreciated as rapidly as in other market segments (such as California), and minority

borrower homes had available untapped equity.

       165.    Defendants’ predatory and discriminatory subprime and higher cost mortgage

lending and servicing is not the result of random or non-discriminatory factors. Rather, it is the

direct and intended result of Defendants' respective business models, their intent to maximize

corporate profits pursuant to those business models, and the corporate policies and practices they

each put in place in order to effectuate those business models and maximize profits under them.

              VII. WELLS FARGO DIRECTLY TARGETED MINORITIES FOR
                   NON-PRIME MORTGAGE LOAN ORIGINATIONS, AND
                INCENTIVIZED THAT CONDUCT THROUGH ITS EMPLOYEE
                        COMPENSATION SCHEME AND QUOTAS

       166.    As reflected in the empirical data alleged further below, Wells Fargo targeted

minority borrowers for its predatory non-prime mortgage loan products and such borrowers were

disparately impacted by such products.       This was the result of Wells Fargo’s intentional

discriminatory targeting policies and practices, and its discriminatory loan pricing and

underwriting policies and practices also further alleged below.

       167.    A former Regional Diverse Segments Manager (“RDSM”) employed by Wells

Fargo from 1999 through 2012 (“CW1”), confirmed that during the time period relevant to this

action Wells Fargo maintained a business unit – the “Diverse Segments” unit – “that was

specifically tasked” with increasing the number of purchase money mortgage loans Wells Fargo

made to two customer groups: (1) ethnic minorities, including African American, Latino, and

Asian borrowers, regardless of their income and (2) low to moderate income borrowers (more

typically than not, ethnic minority borrowers). According to CW1, to qualify as low to moderate



                                                62
          Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 67 of 166



income, the prospective borrower had to have income at 80 percent or below of area median

income.

       168.     As described by CW1, the role of RDSMs was to support the loan

originator/lenders at Wells Fargo by building relationships with people or organizations that

would refer loans to Wells Fargo. Thus, RDSMs were "relationship managers and partnership

developers."

       169.     CW1 stated that all the RDSMs reported to their local area sales managers but

also had dotted line reporting up to the Wells Fargo National Diverse Segments Manager.

Through this position, Wells Fargo was able to orchestrate its targeting of minority mortgage

borrowers. Indeed, Wells Fargo had RDSMs all over the country, including in Chicago, Atlanta

and Maryland.

       170.     To reach minority borrowers, RDSMs had several Wells Fargo tools and

resources available to them.     Importantly, the Diverse Segments unit maintained a central

Diverse Segments office within Wells Fargo’s Silver Spring, Maryland, offices, which produced

information for the RDSMs nationally about the minority communities they were to target for

potential borrowers. For example, CW1 received from the Wells Fargo Diverse Segments

corporate headquarters maps, with color coded census tracts by ethnicity, which showed specific

neighborhoods with high concentrations of African American or Latino borrowers. CW1

confirmed that all of the RDSMs received similar maps, color coded by ethnicity, for their

geographic areas of their responsibility.

       171.     CW1 explained that the RDSMs, including CW1, "used the maps in a number of

different ways." For example, the maps allowed RDSMs to "see penetration in their markets" as

to how many borrowers in the color coded areas had mortgage loans with Wells Fargo. Then,




                                              63
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 68 of 166



the RDSMs were able to decide how best to increase the penetration of Wells Fargo’s loans

within the ethnic minority communities on which they focused. According to CW1, this

included whether Wells Fargo needed to recruit account executives in these markets, advertise in

those markets, partner with realtors in those markets, partner with community organizations, or

use some combination of each of these options.

       172.    Another Wells Fargo RDSM tool that CW1 identified was a database that detailed

which local real estate brokers had the largest number of sales in particular ethnic neighborhoods

and among targeted minority populations. The RDSMs could use that data to forge “strategic

relationships” with realtors who could then recommend or refer minority borrowers to apply for

mortgage loans from Wells Fargo. While the RDSMs' databases did not include the names of

potential borrowers in the neighborhoods they were targeting, the actual Wells Fargo lenders that

the RDSMs worked with often had that information. In addition, CW1 stated that the Wells

Fargo Area Manager lender who CW1 worked with had a database that showed the equity in the

homes within targeted neighborhoods, and used that data to specifically target and market

refinance offers to the targeted potential borrowers. Area Managers and account executives were

compensated for both refinances and purchase originations. CW1 did not use this database

because RDSMs only targeted customers for purchase money loans, not refinances.

       173.    Another former Wells Fargo RDSM (“CW2”) confirmed these practices. He

worked for Wells Fargo in that position from August 2006 through December 2008, and returned

to that role from May 2009 until April 2010, after working in Wells Fargo’s mortgage loan

servicing operations in the interim. CW2 reported to his regional sales manager at Wells Fargo

and to a Divisional Diverse Segments manager.




                                                 64
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 69 of 166



        174.   RDSMs received "color-coded maps" that detailed the concentrations of African

American and Latino borrowers in particular neighborhoods and showed the penetration of Wells

Fargo loans in those neighborhoods. The maps were available on the computer desktop for

RDSMs. CW2 could access demographic information when he logged onto his computer at

work.

        175.   CW2 stated the desktops of RDSMs provided access to “a plethora of

demographic information.” This included lists of the top five companies that made the most

mortgage loans in several categories, including low- to and moderate-income borrowers,

African-American borrowers and Latino borrowers. CW2 also confirmed that RDSMs had

access to a database that showed which realtors had the highest number of purchases “for

demographics we were after.” It showed which realtors had the most purchases for particular

minorities, such as African Americans.

        176.   CW2 explained that the database of realtors was of particular use to the Wells

Fargo lender account executives who actually originated the loans. According to CW2, the

account executives used the realtor database to identify “the biggest producers.” The account

executives would then seek to partner with those “big producers” to gain access to those realtors’

clients. Wells Fargo provided tools that account executives could use to build partnerships with

realtors or their clients. That included marketing materials and “drip campaign” materials,

including trinkets such as calendars, or mugs. CW2 and other RDSMs did less promotional

based marketing and instead offered “lunch and learns” with realtors and realtor associations and

more direct contacts with realtors, such as taking them to lunch.

        177.   CW2 and other RDSMs took a similar approach of direct contacts and educations

programs with community groups and faith-based groups. Thus, as part of his duties as an




                                                65
            Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 70 of 166



RDSM, CW2 established relationships with “non-profits, faith-based organizations and

community-based organizations” that could provide another source of minority borrower

referrals to Wells Fargo. CW1 confirmed this practice, explaining that the RDSMs also created

relationships with builders and other community organizations that served the ethnic minority

neighborhoods and communities that Wells Fargo wanted to target.

           178.    To accomplish this, CW2 and other RDSMs encouraged the non-profits they

sought as referral sources, including faith-based organizations, to apply for grants from the Wells

Fargo Foundation. Referring entities eligible for such grants included non-profits that promoted

homebuyer education, worked with third-party groups to provide such education, or that invited

RDSMs and Wells Fargo to provide such information. Wells Fargo published on its website a

list of its charitable foundation “managers” who, in many instances, were also RDSMs or held

other positions at Wells Fargo with responsibility for minority lending.7 According to CW2,

after being approved by the Foundation to receive any grants, it was up to the discretion of the

RDSM whether to provide a grant, and in what amount, to any particular recipient. To that end,

each RDSM was given an annual budget of charitable foundation funds, which amount Wells

Fargo varied based on how highly Wells Fargo valued the particular region. According to CW2,

RDSMs often had annual grant money budgets of $100,000, although his region only had

$65,000 because Wells Fargo did not value his region as highly as others.

           179.    CW2 provided grants to churches or other organizations with the expectation that

the members of that church or non-profit would apply for mortgage loans from Wells Fargo.

These       churches     included     predominantly      African-American        or   predominantly        Latino




7
    See e.g., https://web.archive.org/web/20140406003823/https://www.wellsfargo.com/about/wfhf/contacts.



                                                        66
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 71 of 166



congregations and were approached specifically to reach African-American or Latino

prospective mortgage borrowers.

       180.    CW2 stated that RDSMs also provided training presentations and support to local

chapters of an association of primarily African-American real estate professionals, the National

Association of Real Estate Brokers. Similarly, RDSMs forged relationships with local chapters

of the National Association of Hispanic Real Estate Professionals.

       181.    In addition to the foregoing, CW1 explained that, to achieve their targeting goals,

RDSMs also were tasked with recruiting mortgage account executives (i.e., loan originators) for

Wells Fargo “based on their community contacts.” For potential recruits, their community

contacts and the ability to get minority borrowers within those communities to apply for loans

with Wells Fargo was important. While CW1 often recruited employees based on a combination

of their mortgage experience and community contacts, she stated that Wells Fargo hired account

executives with no previous experience in the mortgage business and based the hiring decision

on the prospective employee’s connections within a particular ethnic community that Wells

Fargo was targeting. Thus, according to CW1, if prospective mortgage account executive recruits

could deliver ethnic minority borrowers, Wells Fargo would teach them the mortgage business.

       182.    CW2 confirmed the recruiting role of RDSMs, characterizing it as “sourcing”

likely candidates and conducting preliminary interviews, with the final decision on hiring left to

the appropriate branch or regional managers. CW2 also sought recruits for Wells Fargo that had

relationships in minority communities such that the recruits could supply purchase loans from

minority borrowers. CW2 confirmed that some of these recruits were hired, even though they

had no mortgage experience, because their community relationships indicated they could be

successful bringing in loans to help meet minority lending goals.




                                               67
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 72 of 166



          183.      To further maximize originations of mortgage loans to minority borrowers, Wells

Fargo imposed on RDSMs, including CW1 and CW2, specific goals regarding the number of

mortgage loans to minorities. Wells Fargo financially incentivized RDSMs to meet those goals.

Thus, while RDSMs were paid a salary, they were paid an “override bonus” based entirely on the

number of mortgage loans made to low to moderate income borrowers and ethnic

minorities. RDSMs also received bonuses based on how many mortgage loans newly recruited

account executives made to low- or moderate-income borrowers or ethnic minority borrowers in

the first year of those new employees' work with Wells Fargo. In addition to these positive

incentives, Wells Fargo also utilized a negative incentive approach. According to CW1, Wells

Fargo published each RDSM’s performance within the Diverse Segments group, based on their

achieving loan targets to low- and moderate-income borrowers and minority borrowers, on “one

scorecard for the whole country. Everybody saw everybody’s numbers.”

          184.     Indeed, a July 20, 2011, Order to Cease and Desist and Order of Assessment of a

Civil Money Penalty Issued Upon Consent, Docket Nos. 11-094-B-HC1, et al. (“FRB Consent

Order”)8 that the Federal Reserve Board brought against Wells Fargo and Wells Fargo Financial,

confirmed that “[u]nder Financial’s sales performance standards and incentive compensation

programs, Financial sales personnel, called ‘team members,’ were expected to sell (a) a

minimum dollar amount of loans to avoid performance improvement plans that could result in

loss of their positions with Financial, and (b) a minimum dollar amount of loans to receive

incentive compensation payments above their base salary.”




8
    A copy is publicly available at http://www.federalreserve.gov/newsevents/press/enforcement/ enf20110720a1.pdf.



                                                         68
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 73 of 166



        185.     While some of the loans Wells Fargo originated through its Diverse Segments

division may have qualified as Community Reinvestment Act (“CRA”) loans,9 most of the loans

did not. But, in many cases even if they did so qualify, minority borrowers were steered to

higher-cost, non-prime, or less favorable alternatives, including even conforming FHA and

Freddie Mac mortgage loans that Wells Fargo could securitize and sell. Because CRA loans are

low cost, the loan must be carefully underwritten, and must be kept on a lender’s books even to

qualify as a CRA loan. CRA loans are far less profitable to lenders, they tie up the lender’s

capital because they cannot be sold or securitized, and although subject to regulatory

supervision, regulators do not force lenders to make such loans. Thus, Wells Fargo had a strong

financial interest not to make CRA loans and made very few of them.

        186.     Other confidential witnesses who were former employees of Wells Fargo but

were cited in a separate complaint filed against Wells Fargo in the United States District Court

for the Southern District of Florida, have confirmed that Wells Fargo pushed more expensive

FHA and Freddie Mac loans on low- to mid-income borrowers instead of explaining the benefit

to a qualifying borrower of a CRA loan.

        187.     Those confidential witnesses also detailed, among other things, how Wells Fargo

targeted its predatory and discriminatory lending practices toward predominantly African

American and Latino neighborhoods. This included Wells Fargo’s: (1) community-based ethnic



9
  To help overcome the historical reluctance of traditional lenders to make loans in minority communities (whether
because of prejudice or lack of profit incentive) – i.e., “redlining” -- the CRA, 12 U.S.C. § 2901, was enacted by
Congress in 1977 to incentivize federally regulated banks and savings and loan institutions to make residential
mortgage loans, consumer loans and commercial loans into predominantly minority communities. Because CRA
loans are low cost and properly underwritten to avoid and prevent financial loss to the borrower and the lender due
to default, CRA loans typically have much lower default rates than subprime or higher cost loans and certainly
loans that are predatory. Thus, according to then-Comptroller of the Currency in 2008, John C. Dugan, CRA loans
were “not the culprit behind the subprime mortgage lending abuses, or the broader credit quality issues in the
marketplace.” Indeed, an extensive study of the CRA conducted for the Federal Reserve showed that CRA did not
exacerbate the foreclosure crisis in any meaningful way.



                                                        69
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 74 of 166



minority outreach programs that directly targeted ethnic minority borrowers for non-prime loans

at community organization and church gathering; (2) sending only employees of color to make

presentations to predominantly African-American or black churches; (3) hosting presentations

such as a “wealth building” seminar designed to promote non-prime products in 2005; and (4)

refusing to allow a specific former employee to appear before a predominantly African American

audience because she was “too white.”

       188.    Perhaps even more shocking, Wells Fargo utilized a computer function that

permitted its employees to customize Wells Fargo marketing materials to target African

Americans directly by choosing “African American” in a pull-down menu of “language options,”

according to a complaint filed in a separate action brought by the Illinois Attorney General

against Wells Fargo in Illinois state court.

       189.    According to a former Mortgage Consultant Wells Fargo employed from October

2003 through December 2006, and again in 2008 in another capacity (“CW3”), Wells Fargo

trained its employees to “scrub” (i.e., review) internal Wells Fargo mortgage data. “Scrubbing”

required CW3 to look for “anyone with a LTV [Loan to Value Ratio] that had enough equity that

they could pull cash out.” “Scrubbing” is how CW3 was trained to find potential borrowers for

Wells Fargo’s non-prime mortgage loans, particularly for cash-out refinance loans.

       190.    CW3 stated that “in sub-prime, we needed to find people to refi.” Thus, the

majority of the sub-prime mortgages that CW3 wrote were for refinancing existing mortgage

loans. To that end, CW3 was trained to search for Wells Fargo Adjustable Rate Mortgages

(ARMs) that were set to expire. CW3 believes that Wells Fargo purchased loan information for

mortgages written by other lending institutions in order to scrub that data for potential Wells

Fargo subprime mortgage refinance borrowers. According to CW3, Wells Fargo’s subprime




                                               70
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 75 of 166



loans were “set up to fail” because the loans were for customers with approximately a 580 credit

score, with stated income who were seeking 100% financing.

       191.     At the time they originated many of the loan products at issue, funded others to

make them, and/or purchased such loans to pool and resell into securitizations, Defendants all

knew or were reckless in not knowing that borrower “payment shock” -- a large increase in

borrowers’ monthly mortgage payments – would result from the scheduled increases to the

interest rate and, in the case of Pay Option ARMs, were further magnified by negative

amortization.

       192.     Wells Fargo pressed upon FHA-protected borrowers a revolving line of credit

secured by their homes, in many cases systematically tacking on home-secured credit cards with

high interest rates as junior mortgages that were never requested by the borrowers. These loans

harm borrowers in a number of ways: (1) the higher interest rates on the credit lines generate

high interest payments; (2) the home-secured debts inflate borrowers’ loan to value ratios,

making it more difficult for them to refinance out of their high-cost loans; and (3) borrowers are

often not aware that these loans are secured by their homes.

       193.     According to former employee of Wells Fargo who provided a confidential

witness statement in a separate California action, Wells Fargo loan officers would encourage

customers to roll up unsecured debt into adjustable rate mortgages, intentionally misleading the

customers about the potential negative effects of turning unsecured debt into a debt secured by

the equity in their homes. The loan officers would tell the borrowers, for example, “they’d save

on their monthly payment, and that was good, because they’d need extra money to buy some

furniture and pay moving expenses, et cetera.”




                                                 71
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 76 of 166



       194.    As the FRB Consent Order confirmed, “in some cases, contrary to Financial's

written policies and procedures, sales personnel marketed these loans to customers by

representing that the debt-consolidation home mortgage refinancing loans would improve or

repair a consumer's credit.”

       195.    Although Wells Fargo’s stated policy was that its credit managers found a

“tangible benefit” to refinancing a consumer’s mortgage, that policy was not seriously

implemented or enforced and Wells Fargo’s definition of a “tangible benefit” was so broad as to

be meaningless. According to the Center for Responsible Lending, by Wells Fargo’s standards,

a tangible benefit would exist so long as the refinanced loan reduced a customer’s current

monthly debt payments by any amount. For example, based on this permissive definition, Wells

Fargo credit managers could charge over $17,000 in fees to refinance $10,000 in 29% interest

credit card debt, and still provide a “tangible benefit” to the borrower. Thus, under Wells

Fargo’s definition, a tangible benefit would include increasing a consumer’s mortgage balance to

pay off unsecured debts, even though the long term cost of financing such debt over the life of

the mortgage could exceed the cost to the borrower of just repaying the unsecured debt down

more directly. Wells Fargo also included in its definition of a “tangible benefit,” a loan refinance

in which the borrower was moved from an adjustable rate mortgage to a fixed rate mortgage,

regardless of whether the fixed rate mortgage was less advantageous for the borrower.

       196.    Wells Fargo also incentivized the making of non-prime loans through its internal

referral systems in its retail operations. In these retail operations, Wells Fargo drew a clear line

between the products prime loan officers originated and subprime loan officers within Wells

Fargo Home Mortgage’s subprime division could originate. Wells Fargo did, however, permit

loan officers on either side of the business to refer borrowers to loan officers on the other side.




                                                72
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 77 of 166



This meant that prime loan officers could refer borrowers to subprime loan officers and vice

versa. As Plaintiffs describe below, however, Wells Fargo Home Mortgage’s policies created

stronger incentives to refer borrowers from prime to subprime.

       197.    Wells Fargo Home Mortgage’s compensation policy for referrals from prime to

subprime loan officers provided significant financial incentives to its prime employees to steer

borrowers into subprime mortgages, even if the borrowers could have qualified for prime

mortgages. This referral compensation policy initially split the commissions for a subprime

mortgage resulting from a referral by a prime loan officer to as subprime loan officer 60/40,

meaning the subprime loan officer received 60% of the compensation, and the prime loan officer

received 40%. Later, Wells Fargo altered this policy to provide the prime loan officer a flat rate

of 50 basis points for mortgages referred to subprime loan officers that resulted in the closing

and funding of a subprime mortgage. Under both policies, prime loan officers could do little

work and still receive significant compensation for referring a borrower to a subprime loan

officer as opposed to spending the time and energy needed to originate a typically more

document-intensive prime mortgage for the borrower. Employees at Wells Fargo Home

Mortgage predictably took advantage of this compensation policy by steering prime borrowers

into subprime mortgages. There was never a reciprocal benefit to refer borrowers to prime loan

products.

       198.    Wells Fargo also compensated subprime loan officers significantly more per loan

– a maximum of 325 basis points – than prime loan officers, who received a maximum of just 65

basis points. Subprime loan officers received 25 basis points for referring a loan to a prime loan

officer, while prime loan officers received twice that amount – 50 basis points – for referring a

loan to a subprime loan officer.




                                               73
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 78 of 166



       199.    These referral policies provided virtually no incentive for subprime loan officers

to refer mortgages to prime loan officers or for prime loan officers to accept the referrals. In

fact, according to a former employee cited in a separate Illinois state court action, it was difficult

to get a prime loan officer to accept a referral from a subprime loan officer because the prime

loan officer would have to give away too much of his or her commission to the referring

subprime loan officer.

       200.    The Wells Fargo Home Mortgage quota system was another consideration for

subprime loan officers in determining whether to refer a mortgage to prime loan officers. The

requirement that subprime loan officers close a certain number of loans per month created a

strong disincentive to refer loans to prime loan officers.

       201.    Wells Fargo Home Mortgage also structured compensation for subprime loan

officers so that there was great incentive to close as many subprime loans as possible, with the

inevitable result of severely curtailing referrals to prime mortgage loan officers. Wells Fargo

tiered compensation for these employees so that if the loan officers closed enough mortgages in a

month to move to the next tier, the loan officers would receive greater compensation per

additional loan.

       202.    These practices and policies in combination with Wells Fargo’s underwriting and

loan servicing policies and practices, as Plaintiffs allege below, resulted in the discriminatory

conduct alleged herein.

       VIII. WACHOVIA TARGETED ITS PICK-A-PAY LOAN ORIGINATIONS TO
                    FHA-PROTECTED MINORITY BORROWERS

       203.    The empirical data alleged below reflects that Wachovia targeted minority

borrowers for its predatory Pick-A-Payment loan product and that the failure of the loan product

itself disparately impacted minority borrowers.



                                                  74
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 79 of 166



       204.    Wachovia’s heavy sales focus on its Pick-a-Payment product, discriminatory loan

pricing and underwriting policies and practices, and compensation scheme – also further alleged

below – all contributed to the discriminatory manner it was targeted to and disparately minority

borrowers. According to a former Mortgage Consultant employed by Golden West Financial and

Wachovia until Wachovia was acquired by Wells Fargo in December 2008 (“CW4”), Wachovia

pushed its employees in “meeting after meeting” to sell “Pick-A-Payment” loans; “[I]t was

ringing in our ears every day there.” CW4 stated that Wachovia held state-wide mortgage

consultant conference calls to increase the product originations; “It was the biggest thing

flying. They really pushed us to sell it first. We were forced to push the product.”

       205.    CW4 stated that her compensation, as well as other mortgage consultant’s

compensation, was tied to their sales of the Pick-A-Payment product. CW4 said that Defendants

imposed quotas for the number of Pick-A-Payment loans she needed to originate and that she

would “get paid a whole lot more” for originating them. Thus, CW4 estimated that at least 30%

of all mortgages she closed in the 2007-2008 time frame for Wachovia were Pick-A-Payment

loans. CW4, however, “hated selling it. We were forced to sell it to people that didn’t understand

it – they didn’t grasp what it meant.” She explained that the product was mostly a refinancing

tool, as opposed to a mortgage product for home purchases and that because it had four payment

options – three of which created negative amortization, they “made the loan bigger.”

       206.    While CW4 did not market the Pick-A-Payment loan product herself, most of her

customers were referred to her by Financial Consultants in the Wells Fargo branches that had

been trained by Wells Fargo to send potential Pick-A-Payment borrowers to her. In addition,

CW4 and other Wachovia mortgage consultants were trained on selling the product in meetings

“a couple of times a month – learning how to pick out the right customers.”




                                                75
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 80 of 166



       207.    CW4 and other mortgage consultants were trained to sell the product specifically

to customers “with a lot of debt. It was basically for people that were struggling, for people that

couldn’t make ends’ meet. It was packaged as a way for people to use the equity in their homes

to wipe out their debt – they could use their homes for it. Most minorities did not have money

necessarily for the home purchase, but they had some equity in their home.” Thus, “most” of

CW4’s customers were African Americans, constituting a significant part of Wachovia’s core

customer for Pick-A-Payment loans.

       208.    CW4 believed that the Pick-A-Payment product was the reason for so many

subsequent foreclosures by Wachovia in her geographic area.

       209.    A former mortgage processor employed by World Savings Bank in March 2005

and then employed by Wachovia until October 2008 as a mortgage underwriter (“CW5”) stated

that most of the loans he processed and underwrote were “Pick-A-Payment” loans. During the

earlier part of his tenure with World Savings Bank and Wachovia, CW5 stated that the

foreclosure rate on World Savings Bank and Wachovia mortgage loans was initially lower than

the foreclosure rate on competitors’ non-prime loans. Thus, according to CW5, World Savings

Bank and Wachovia managers saw that as an opportunity, concluding that they "were leaving

good loans out there." In effect, management was pushing to increase, not decrease, the volume

of predatory Pick-A-Payment loans even if that meant escalating the respective foreclosure rates

on that loan product. Consequently, CW5’s managers instructed underwriters and sales staff to

approve more Pick-A-Payment loans. And, because sales staff at World Savings Bank and

Wachovia were "tight with managers all the way up the line,” managers would approve mortgage

loans that underwriters “didn't think should be approved."




                                                76
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 81 of 166



        210.         While the maximum LTV ratio that World Savings and Wachovia would loan

on a Pick-A-Payment loan product was 80 percent, World Savings Bank and Wachovia often

offered a home equity line of credit "to go with it" if the borrower needed a higher LTV ratio.

Many of the loans that CW5 worked on were refinance and cash out transactions.

        211.    A Mortgage Consultant employed by Wachovia from June 2006 and thereafter by

Wells Fargo until April 2012 (“CW6”), confirmed that both Wachovia and Wells Fargo engaged

in predatory mortgage lending and that, in her opinion, it was the result of the loan origination

and broker compensation policies Wachovia and Wells Fargo utilized. She believed the yield

spread premiums paid to outside mortgage brokers led to the banks issuing mortgage loans that

would not be paid back. For example, CW6 confirmed that Wachovia paid mortgage consultants

100% of the origination fees as a commission for originating a Pick-A-Payment loan. In

comparison, Wachovia only paid mortgage consultants a 50% commission of origination fees for

a fixed rate loan.

        212.    CW6 confirmed that Wachovia mortgage consultants were “required to make a

certain number of these loans.” Indeed, CW6, like CW4, also stated that at state-wide mortgage

consultant meetings Wachovia “kept preaching to make the loans.” CW6 was told at the meeting

“if they order steak, you sell them chicken” (meaning steer the borrowers into a higher cost or

less beneficial loan product) and commented that “it was the chicken that was the downfall of

Wachovia.” CW6 reiterated that the “less savvy” borrowers “were getting stuck with this

product.”

        213.    These practices and policies in and of themselves, and further in combination with

the Wachovia’s underwriting and loan servicing policies and practices as alleged below, resulted

in the discriminatory conduct alleged herein.




                                                77
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 82 of 166



        214.     In sum, Wells Fargo's and Wachovia’s compensation scheme, quotas, and various

pressure tactics Defendants used to incentivize their loan officers, managers, brokers, and

correspondent lenders to make as many non-prime loans as possible, and to make those loans as

profitable as possible, as all alleged above, worked hand in hand with Defendants’ discretionary

pricing policies and underwriting practices as Plaintiffs further allege below, resulting in the

discriminatory conduct at issue in this complaint.

        IX. DEFENDANTS’ DISCRETIONARY PRICING POLICIES ENABLED AND
          INCENTIVIZED PREDATORY NON-PRIME MORTGAGE LENDING ON A
         DISCRIMINATORY BASIS THROUGH THEIR WHOLESALE LENDING AND
                              BROKER CHANNELS

        215.     Defendants’ discretionary pricing policies expressly authorized and encouraged

discretionary non-prime mortgage loan origination and finance charges, including higher interest

rates, increased fees at closing, additional or add-on fees, and/or other discretionary charges, all

to maximize the profit on each non-prime mortgage loan. These discretionary charges are

collected at the time the loans are originated, and continue to be collected during the life of the

loans through Defendants’ loan servicing activities.

        216.     Once a mortgage loan applicant provided their credit and financial information to

Defendants through a mortgage consultant, loan officer, mortgage broker, or correspondent

lender, Defendants performed an initial objective credit analysis. At this point, Defendants

evaluated various traditional, objective, risk-related credit variables relating to the prospective

borrower, including the borrower’s debt-to-income (“DTI”) ratio, the borrower’s home’s LTV

ratio,10 the borrower’s credit bureau history, FICO scores, and other credit information such as

bankruptcies, automobile repossessions, prior foreclosures, and payment histories, among other


10
   Loan to value ratio is one of the most important factors in assessing default risk. It is the amount of the loan
divided by the value of the home as of the date of the loan origination. The higher the ratio, the less equity
borrowers will have, the more likely borrowers will be to default during times of financial hardship.



                                                        78
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 83 of 166



things. From these objective factors Defendants derived a risk-based financing rate for each

borrower applicant, which is referred to in the mortgage industry as the "par rate" or the “base

rate.” Defendants then communicated the par or base rate back to the loan officer, branch

manager, broker, or correspondent lender seeking to originate the mortgage loan.

       217.       Via "rate sheets" and other written communications made in conjunction with the

par rates, however, Defendants regularly communicated, simultaneously encouraged, and

automatically authorized their mortgage consultants, loan officers, branch managers, brokers,

and correspondent lenders to mark up the par rate and impose additional discretionary or

subjective charges, yield spread premiums, and other fees and costs on non-prime mortgage

loans offered to FHA-protected minority borrowers that were not based on any particular or

appropriate credit risk factor – i.e., “overages.”

       218.       Defendants’ internal rate sheets for its mortgage consultants, loan officers, and

branch managers informed them of Defendants’ retail interest rates (i.e., that already included

Defendants’ own profit margins) and charges or adjustments for any risk factor or type of loan

product other than a prime, conforming 30-year fixed rate mortgage loan, where the borrower’s

DTI is less than 45%, has a FICO score above 720, and the value of the home and amount of the

loan create an LTV at or below 80%.

       219.       Defendants’ external rate sheets for its brokers and correspondent lenders

informed them of Defendants’ different wholesale interest rates and charges for any risk factor or

loan type and the associated profit margins for the broker or correspondent lender, including any

additional yield spread premium that they could earn by charging the borrower interest rates

higher than the Defendants’ wholesale rates to the broker or tacking on additional origination

fees and costs.




                                                     79
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 84 of 166



       220.    Wells Fargo communicated its non-prime mortgage loan product prices to its

brokers through rate sheets available to brokers on a weekly daily basis via email or the “Brokers

First.” According to Wells Fargo’s Wholesale Pricing Policy, Wells Fargo’s Capital Markets

Group initiated price changes as a result of rate movements. In addition, the Wholesale Pricing

Group initiated price changes to adjust profit expectations or alter competitive position.

       221.    Wells Fargo and Wachovia benefitted financially from the loans they or their

brokers made at interest rates above the par rates set by its rate sheets, and benefitted even more

if loans were made at rates above its wholesale rates creating yield spread premiums. For those

loans that it sold or securitized, higher interest rates meant sales at prices higher than it otherwise

would have obtained. For loans it retained, higher interest rates meant more interest income over

time and, therefore generating greater MSR asset valuations.

       222.    Defendants compensated brokers through origination fees and other direct costs

charged to the borrower, which Wells Fargo directed its closing agents to pay to brokers out of

borrowers’ funds at the loan closing. Defendants also compensated brokers via yield spread

premiums, or overages, by increasing the amount of the interest rate on a borrower’s loan above

the wholesale and par rates Defendants charged.

       223.    From approximately 1999 to 2003, Wells Fargo did not cap the amount of fees or

the rate its brokers could charge on a non-prime mortgage loan. While this policy was in place,

there was no impediment to such brokers charging as much over the rates quoted as they wanted.

During the remainder of the subprime lending boom, Wells Fargo imposed a cap on total broker

compensation of brokers of 4.5% (450 basis points) of the loan amount on prime loans but

allowed a higher cap of 5% (500 basis points) on non-prime loans, further incentivizing brokers

to make non-prime loans.




                                                  80
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 85 of 166



       224.    Defendants were fully informed of all broker fees charged with respect to each

individual residential loan application presented to them. Indeed, Defendants required brokers to

disclose to the borrower all compensation and all other fees the broker expected to receive in

connection with the mortgage loan on the Good Faith Estimate, the HUD-1, and other

disclosures as applicable. And, the total fees brokers charged raised the annual percentage rate on

a loan above the par and wholesale rates that Defendants provided to such brokers.

       225.    Other than these caps, Wells Fargo did not establish any objective criteria, or

provide guidelines, instructions, or procedures for brokers and correspondent lenders in its

wholesale channels to follow in setting the amount of direct fees they should charge or in

determining to charge an interest rate for a loan above that set by its rate sheet, which in turn

determined the amount of yield spread premium (YSP) that Wells Fargo would pay the broker.

       226.    While Wells Fargo authorized brokers to inform prospective borrowers of the

terms and conditions under which a Wells Fargo residential loan product was available, Wells

Fargo did not require the mortgage brokers to inform the prospective borrower of all available

loan products for which the borrower qualified, of the lowest interest rates and fees for a specific

loan product, or of specific loan products best designed to serve the interests the applicant. Upon

receipt of a completed loan application from a broker, Wells Fargo evaluated the proposed loan

using its underwriting guidelines and determined whether to originate and fund the loan.

       227.    Defendants' discretionary pricing and related compensation policies monitored,

authorized, and provided financial incentives to Defendants’ loan officers, branch managers, and

correspondent lenders to make subjective price adjustments to the loans they generated.

       228.    In addition, Defendants put in place the pre-payment penalties and fees they

included in many of their subprime mortgage loan products either to control the borrowers’




                                                81
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 86 of 166



refinance of the loan or to generate additional fee income when borrowers refinanced their loans

with other lenders.

       229.    Defendants’ mortgage consultants, loan officers, mortgage brokers, and

correspondent lenders exercised the pricing discretion that Defendants gave them on every non-

prime mortgage loan applied for by a minority borrower and did so in a discriminatory manner.

Indeed, according to a confidential witness statement provided by a former employee of Wells

Fargo in a separate action currently pending in California, “[s]teering was rampant,” because a

higher commission was paid on subprime loans. Regarding first-time home buying programs,

the confidential witness stated that they “were pushed heavy, heavy in lower-income

neighborhoods . . . . They steered more into subprime lending.”

       230.    According to the DOJ’s investigation, outlined in its complaint against Wells

Fargo, these disparities in total broker fees mean, for example, that in 2007, Wells Fargo charged

the average prime wholesale customer borrowing $300,000 about $2,064 more in broker fees if

she were African-American, not based on borrower risk, and an average of about $1,251 if she

were Hispanic, than the average amount charged to a white prime wholesale customer. In

specific MSAs, these disparities in total broker fees mean that in 2007 Wells Fargo, on average,

charged a prime wholesale customer borrowing $300,000 on average about $2,064 more in

broker fees if she were African-American, not based on borrower risk, and an average of about

$1,271 more if she were Hispanic, than the average amount charged to a white prime wholesale

customer. These disparities in total broker fees also mean, for example, that in 2005, Wells Fargo

charged the average subprime wholesale customer borrowing $300,000 about $1,212 more in

broker fees if she were African-American, not based on borrower risk, than the average amount

charged to a white subprime wholesale customer.




                                               82
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 87 of 166



       231.    Defendants knew, or were grossly negligent or reckless in not knowing, that their

mortgage consultants, loan officers, mortgage brokers and correspondent lenders exercised the

pricing discretion that Defendants gave them, and did so in a discriminatory manner. Defendants

had in their possession all the information to make that determination. Defendants had the legal

obligation to make that determination and ensure it did not happen. Defendants had incentivized

its mortgage consultants, loan officers, mortgage brokers and correspondent lenders to use their

discretion in way that made the most non-prime loans as possible and for the highest profit

possible. And Defendants’ core customers for their non-prime loan products (including

Wachovia’s Pick-A-Payment loans) are disproportionately FHA-protected minority borrowers

who are frequently the target of predatory lending activity.

       232.    Indeed, Wells Fargo was directly and extensively involved in setting the

complete, final terms and conditions of wholesale loan applications generated by mortgage

brokers that Wells Fargo approved and originated. At the time of originating each loan, Wells

Fargo was fully informed of the loan terms and conditions, including the fees it passed along to

brokers, and it incorporated those terms and conditions into the wholesale loans it originated.

       233.    Despite their knowledge that their discretionary pricing and compensation

policies were leading to the discriminatory practices Plaintiffs complain of here, Defendants did

not undertake to stop or prevent this conduct, but instead approved, affirmed, or ratified these

discretionary pricing decisions for each non-prime mortgage loan Defendants originated, funded,

purchased, or otherwise acquired that were subject to such discretionary pricing practices.

       234.    Defendants’ predatory, discretionary and discriminatory loan pricing policies -

which by design imposed differing finance charges on persons with the same or similar credit

profiles – were targeted on and have disparately impacted FHA-protected minority borrowers in




                                                83
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 88 of 166



Plaintiffs’ communities and neighborhoods. As the empirical data reflecting Defendants’ lending

patterns further alleged herein (and the HMDA data analyzed by the Federal Reserve) indicates,

ethnic/racial minorities – even after controlling for credit risk – have been substantially more

likely than similarly situated non-minorities to pay such higher charges that are built into

Defendants’ “high cost,” higher cost, and non-prime mortgage loans.

       235.   Because of Defendants’ increased fees and costs built into such loans, along with

Defendants high loan to value lending practices (particularly in cash out refinance transactions

and home equity loans), FHA-protected minority borrowers in Plaintiffs’ communities and

neighborhoods often had little equity, no equity, or negative equity in their home upon the

closing of Defendants’ mortgage loans to them.

     X. DEFENDANTS LOWERED OR CIRCUMVENTED THEIR UNDERWRITING
        STANDARDS, ENABLING PREDATORY NON-PRIME MORTGAGE LOANS
                   TO BE MADE ON A DISCRIMINATORY BASIS

       236.   Underwriting guidelines are designed to enable mortgage lenders like Defendants

to determine the risk of offering a loan to a borrower applicant based on the standard “three Cs”

of lending: Credit (of the borrower), Capacity (of the borrower to pay the loan), and Collateral

(the value of the underlying asset). Uniform application of underwriting standards minimizes the

risk of credit losses to the lender, and compliance and legal risks of discriminatory lending

practices, among other things.

       237.   At all times relevant, Defendants established and maintained uniform written

underwriting standards or guidelines that purported to identify the objective criteria that an

applicant had to meet to qualify for a particular type of loan product Defendants offered.

Defendants made these underwriting guidelines available to their underwriting departments,

mortgage consultants, loan officers, and branch managers, as well as their third-party loan

originators (brokers and correspondent lenders) who originated the mortgage loan products that


                                               84
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 89 of 166



Defendants funded, purchased, or otherwise acquired, and these underwriting departments,

mortgage consultants, loan officers, and branch managers, as well as their third-party loan

originators (brokers and correspondent lenders) that originated the mortgage loan products that

Defendants funded, purchased or otherwise acquired utilized these underwriting guidelines.

       238.    As Defendants’ demand for more profitable, non-prime or subprime mortgage

loans grew in the mid-2000s time period, to feed their mortgage securitization and RMBS

activities while home prices increased or remained at historical highs, Defendants lowered their

underwriting standards and/or engaged in various practices to circumvent or override them. In

this way, Defendants were able to increase their revenue, income, and assets from originating,

purchasing, securitizing, and servicing non-prime mortgage loans.

       239.    Defendants’ relaxed their underwriting policies to authorize and encourage

Defendants’ underwriters and brokers or correspondent lenders to approve greater numbers of

non-prime mortgage loans on riskier terms to under-qualified or unqualified borrowers, steer

otherwise prime-eligible borrowers to non-prime loans, or improperly increase loan amounts,

interest rates, and other costs. Defendants did this to make as many loans as possible and at the

highest profit levels possible.

       240.    Defendants knew, or were grossly negligent or reckless in not knowing, that their

underwriting standards were declining or being circumvented. Defendants had in their possession

all the information to make that determination and had the risk management “safety and

soundness” regulatory obligations to make that determination and ensure it did not happen.

       241.    In response to public and regulatory criticism of Wells Fargo’s steering practices,

in 2005 Wells Fargo Financial put in place a system called the “A-Paper Filter” or the “Enhanced

Care Filter,” the purposes of which included enhancement of automation in providing borrower




                                               85
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 90 of 166



information to underwriting (a written checklist was previously used, among other things), to

ensure that prime-eligible borrowers were referred to the Bank’s prime division, and to provide

prime pricing to borrowers that qualified for debt consolidation cash-out refinancing mortgage

loans.

         242.   If an applied-for transaction "passed" the filter and a further underwriting process,

the prospective borrower should have been offered prime pricing from Wells Fargo Financial. In

early 2006, however, to increase the number of originated non-prime loans, Wells Fargo

modified the A-Paper Filter so that borrower applicants potentially qualifying transactions

instead would be referred to Wells Fargo Home Mortgage. At the same time, and as Plaintiffs

further allege above, Wells Fargo Financial revised its performance standards and compensation

programs so that it generally was less advantageous to sales personnel to sell a prime loan to the

customer than a non-prime loan.

         243.   The A-Paper Filter was highly susceptible to manipulation because individual

loan originators (subject to compensation incentives and quotas) were responsible for entering a

prospective borrower’s information into the Filter. Loan originators had the ability to enter

incorrect information into the A-Paper Filter to prevent a borrower from being identified as

prime-eligible, thereby ensuring that the loan would remain in the subprime division. The

incorrect information included, but was not limited to: (1) stating a reduced income to make a

borrower’s debt-to-income ratio appear higher than it actually was; (2) omitting assets to create

the appearance that a borrower had no reserves; and (3) misstating the borrower’s length of

employment.

         244.   As the DOJ Complaint confirmed, internal Wells Fargo officers indicated that

senior Wells Fargo officers were aware that the Bank’s compensation structure incentivized loan




                                                 86
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 91 of 166



originators to manipulate the data they entered into the A-Paper Filter to keep prime-eligible

borrowers within the subprime division.

       245.    Indeed, internal Wells Fargo audits of the A-Paper Filter identified multiple

problems. These audits indicated that data input into the Filter was often inconsistent with the

information contained in the loan files and that that many loans were originated as subprime

although no subprime qualifiers existed in the loan files.

       246.    Moreover, Wells Fargo did not prohibit loan originators from encouraging or

upselling prime-eligible borrowers to take steps that would disqualify them from receiving prime

loans, including, but not limited to, the following:         (1) encouraging borrowers to forego

providing income and/or asset documentation; and (2) encouraging borrowers to take out

additional cash or forego making a down payment, thereby increasing the borrower’s loan-to-

value ratio. While borrowers received certain disclosures regarding the non-prime rates they

were being charged, they were not advised that they may have qualified for prime priced loans or

that it was generally more advantageous for the salesperson to sell a non-prime, rather than a

prime loan, such that this cost the borrower more.

       247.    Another way in which originators could circumvent Wells Fargo’s underwriting

guidelines—and steer borrowers into costly and inappropriate mortgages -- was to have

borrowers apply with “stated income” even if they could document their income, or having

borrowers put no money down on a mortgage even when they had the funds available to do so.

Either of these tactics could turn what otherwise would have been a prime mortgage into a

subprime—and more costly—mortgage.

       248.    In addition, if the underwriting department questioned why a mortgage was

subprime and not prime, loan officers could simply state that the borrower did not want to




                                                87
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 92 of 166



provide documentation or that the borrower had no “sourced and seasoned” assets. With these

simple explanations, the underwriter could override guidelines and approve the subprime

mortgage.

       249.    According to the DOJ Complaint, internal Wells Fargo documents indicate that

Wells Fargo senior managers were aware that loan originators were encouraging borrowers to

take these and other steps adverse to borrowers’ interests on a systematic basis.

       250.    As the FRB Consent Order confirmed, although Wells Fargo Financial had

“written policies and procedures,” its “internal controls were not adequate to detect and prevent

instances when certain of its sales personnel, in order to meet sales performance standards and

receive incentive compensation, altered or falsified income documents and inflated prospective

borrowers' incomes to qualify those borrowers for loans that they would not otherwise have been

qualified to receive.” Thus, in assessing an $85 million civil penalty, the FRB Consent Order

confirmed that Wells Fargo’s practices had resulted in unsafe or unsound banking practices,

unfair or deceptive acts or practices within the meaning of section 5(a)(1) of the Federal Trade

Commission Act, 15 U.S.C. § 45(a)(1), and violations of various state laws pertaining to fraud

and false or misleading statements in home mortgage loan-related documents, and to unfair or

deceptive acts or practices.

       251.    Defendants’ improper compensation and quota practices that encouraged the

predatory and discriminatory conduct at issue here extended not only to Wells Fargo’s loan

originators and sales personnel, but to its underwriters as well. As the HUD Complaint alleged,

which allegations Plaintiffs also specifically make here:

   Wells Fargo paid its underwriters a bonus (in addition to their salaries) based on the
   number of loans approved, rather than the number of loans reviewed. This improper de
   facto commission incentivized the underwriters to approve as many FHA loans as
   possible, regardless of the risk of default or the loan's eligibility for FHA insurance.



                                                88
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 93 of 166



    Worse yet, the incentive was tied to the total number of loans approved at a particular
    underwriting site, thereby fostering a group dynamic whereby individual underwriters felt
    pressure from their peers at the site to approve loans.

    Apart from the incentive system, management applied heavy pressure on loan officers
    and underwriters to originate, approve, and close loans. And management required
    underwriters to make decisions on loans on extremely short turnaround times and
    employed lax and inconsistent underwriting standards and controls.

        252.    Moreover, as loan originations increased throughout the period, Wells Fargo

lacked an adequate number of well-trained underwriters and, accordingly, its underwriting staff

was overwhelmed with loan applications, leading to numerous quality control issues. While

Wells Fargo’s management knew of these issues through reports of its Quality Assurance

departments’ review of loan files, management did nothing to prevent or remedy them.

        253.    Indeed, as the HUD Complaint alleged, which allegations Plaintiffs also

specifically make here, in 2003 Wells Fargo responded to the shortage of FHA loan underwriters

and tremendous material deficiency rates in its loan files by “slash[ing] the number of its FHA

underwriters from 919 to 401,” while leaving in place “the bank's improper bonus system for

underwriters . . . .”

        254.      Not surprisingly, Wells Fargo also made a practice of making loans to people

who clearly could not afford them, but did so using fictitious or manipulated income data.

According to a confidential witness statement given by a former Wells Fargo employee in a

separate action in California, loan officers would routinely place two to three people on a loan to

ensure that there was adequate income to qualify. “I would work with them to get them ready,

even if we had to put 2 to 3 people on the loan.” According to the witness, Wells Fargo had a

program “called ‘125’ or something like that” that allowed a borrower to document some portion

of his income, then state 25% more. “It took into account what they used to call ‘mattress




                                                89
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 94 of 166



money,’” she explained. This allowed “Hispanics or other minorities” to obtain loans based on

income they received but could not document.

       255.    Wells Fargo loan officers encouraged minority borrowers who had family

members living in their houses to inflate their income when applying for home equity loans by

generating documents that said those family members paid a certain amount in rent. A former

Wells Fargo employee who provided a confidential witness statement in the California action

stated” Let’s say you own a property, and you want to do [a home equity loan]. What they

would ask for, let’s say you have a family member living in your home. Even though they were

not paying rent, you would come up with some sort of paper document saying so-and-so pays me

so much . . . . That would be the kind of stuff that I saw that did occur, other than also bringing

in additional family members to cosign.” Furthermore, according to a confidential witness in the

California action, Wells Fargo would often doctor credit histories to qualify a customer for a first

time home loan. “There were zillions of loans that should never have been approved according

to what was written in [Wells Fargo’s] guidelines.”

       256.    Indeed, according to confidential witness statements provided by former

employees, Wells Fargo employees would enter fraudulent income data into Wells Fargo’s

underwriting program to approve a loan: “If a guy told you he made $3000, you’d put in $5000”

into the underwriting software program. There was no backstop system at Wells Fargo to

prevent this kind of blatant income inflation. Loan officers were “putting people into loans that

they didn’t qualify for. Obviously, it would put them [the borrowers] into a bad predicament.”

       257.    Also critical to the underwriting process is the establishment of the value of the

underlying real estate asset through property appraisals. The appraised home value is required to

determine adequate LTV ratios.




                                                90
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 95 of 166



       258.      Like their underwriting policies, Defendants’ standards for property appraisals

became increasingly lax, if not willfully fraudulent, during the relevant period to maximize loan

amounts to meet even Wells Fargo’s loosened underwriting requirements.

       259.      Since the early 2000s, and during much of the relevant time period, Wells Fargo

controlled the appraisal process (and other settlement processes) through its subsidiary’s joint

venture ownership of Valuation Information Technologies, LLC, doing business as Rels

Valuation (“Rels”). Wells Fargo owns 49.9% of Rels and First American Real Estate Solutions

(a subsidiary of First American Financial Corp, the second largest title insurer in the US) owns

50.1% of Rels.

       260.      In connection with the underwriting process, Wells Fargo required borrowers to

use Rels’ appraisal services. Rels then provided purportedly independent appraisers with a

predetermined figure supporting the desired loan amount (the “Borrower Estimated Value”) and

supplied predetermined comparable properties to support that value. Rels and Wells Fargo then

expected the local independent appraiser to deliver an appraisal report with a property value

exceeding the figures supplied by Rels. If the independently appraised value came in below

what Rels and Wells Fargo wanted, Rels pressured the appraiser to revalue the property. Rels

and Wells Fargo effectively blacklisted appraisers who refused.

       261.      Following its merger with Wells Fargo, Wachovia also required its mortgage

borrowers to utilize Rels’ appraisal and other closing services.

       262.      Finally, when other avenues to circumvent underwriting standards were

unavailable or unsuccessful, Wells Fargo’s branch managers and wholesale managers frequently

made “business decisions” to override Defendants’ underwriters to approve unqualified loans.

This was particularly the case in the wholesale channel when such loans originated from brokers




                                                91
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 96 of 166



and correspondent lenders that were responsible for a significant amount of originations for

Wells Fargo or Wells Fargo bulk purchases of originated loans.

       263.   Thus, in many instances where a loan applicant still could not meet relaxed

underwriting standards, Defendants’ branch managers and wholesale managers had discretion to

grant “exceptions” to the underwriting guidelines and approve the loans anyway. Because

Defendants’ entire mortgage lending compensation system rewarded loan volume (and quotas

penalized lack of volume), there was tremendous incentive to grant underwriting exceptions on

non-prime loans or circumvent the underwriting system through a variety of mechanisms.

       264.   To the extent Defendants would rely on any compliance training for its loan

officers, loan processors, underwriters, managers and correspondent lenders, to demonstrate that

Defendants’ written underwriting or other corporate policies prevented, discouraged or identified

the discriminatory and predatory lending practices at issue here, Defendants’ corporate culture,

training practices, actual operating policies and practices, quota system, and compensation

structure all ran counter to any such compliance training that Defendants may have conducted

rendering such compliance training irrelevant or perfunctory.

       265.   Because of Wells Fargo's extensive involvement in establishing (and abandoning)

the underwriting guidelines its correspondent and affiliate lenders were to use in originating

residential mortgage loan products, Wells Fargo is responsible for the many loans it funded or

purchased that were originated through its correspondent and affiliate networks, including the

loans originated by PNC after mid-2005.

       266.   As the direct result of the predatory terms of the mortgage loan products

disproportionately sold to them, and/or the predatory and discriminatory manner in which those

loans were underwritten, minority borrowers nationwide (and those who reside in Plaintiffs’




                                               92
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 97 of 166



communities and neighborhoods) paid materially higher costs, discretionary fees, materially

higher monthly mortgage payments on relatively higher LTV percentage balances, and did so on

more unfavorable terms than similarly situated non-minority borrowers.

       267.   As the direct result of the predatory terms of the mortgage loan products

disproportionately sold to them and/or the predatory and discriminatory manner in which those

loans were underwritten, minority borrowers nationwide (and those who reside in Plaintiffs’

communities and neighborhoods) experienced higher rates of mortgage loan delinquencies,

defaults, foreclosures, and/or home vacancies on loans for which Defendants are responsible.

       268.   Also, as the direct result of the predatory terms of the mortgage loan products

disproportionately sold to them and/or the predatory and discriminatory manner in which those

loans were underwritten, minority borrowers nationwide (and those who reside in Plaintiffs’

communities and neighborhoods) face higher rates of mortgage loan delinquencies, defaults,

foreclosures and/or home vacancies on loans for which Defendants are responsible and have not

yet defaulted or been foreclosed upon.

       269.   As Plaintiffs further allege below, Plaintiffs have been damaged as a direct result

of the predatory terms of the mortgage loan products disproportionately sold and/or the predatory

and discriminatory manner in which those loans were underwritten to minority borrowers who

reside in Plaintiffs’ communities and neighborhoods.

           XI. DEFENDANTS’ MORTGAGE SERVICING AND FORECLOSURE
                 PRACTICES ARE PREDATORY AND DISCRIMINATORY

       270.   Wells Fargo is one of the largest mortgage loan servicers in the United States,

operating eight mortgage servicing/customer centers and nine specialized loss mitigation centers

across the country and headquartered in Des Moines, Iowa. By virtue of its acquisition and




                                               93
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 98 of 166



merger with Wachovia, Wells Fargo now holds and services Wachovia’s prior servicing pool of

mortgage loans and MSRs.

       271.    Defendants have engaged in predatory and discriminatory mortgage loan

servicing and foreclosure activities that are part and parcel of their predatory and discriminatory

equity-stripping scheme and which further increased the number of FHA-protected minority

borrowers’ mortgage delinquencies, defaults, and ultimately home vacancies and foreclosures on

loans for which Defendants are responsible.

       272.    Defendants continue to service the predatory, higher cost and subprime mortgage

loans they originated or acquired (or service for others), which enables them to charge loan

servicing fees. Defendants’ loan servicing practices includes the evaluation and processing of

borrower requests for loan modifications and refinances, servicing loans that enter into default

and charging fees and increased interest, default work outs and foreclosure proceedings,

activities. At issue are the each of Defendants’ decisions and practices in the chain of a

foreclosure event; namely, whether or not to modify a defaulted or high cost loan at the

borrower’s request and whether to foreclose on a particular defaulted borrower’s home or

maintain it in their shadow inventory. While these activities serve to continue and perpetuate

Defendants’ discriminatory lending conduct, more importantly they reflect stand-alone

discriminatory housing practices that also are continuing.

       273.    Pursuant to their mortgage servicing strategy, Defendants typically maintain

control over the loan servicing, loan default and loan foreclosure processes involving the

mortgage loans they originated or purchased. Defendants routinely charged marked-up fees to

minority borrowers through various means, including in connection with repayment plans,

reinstatements, payoffs, bankruptcy plans, and foreclosures.




                                                94
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 99 of 166




       273.    With full control over the loan servicing, modification, default and foreclosure

processes, Defendants have the power to maximize their servicing fees. As explained in a July

29, 2009, New York Times article, “Lucrative Fees May Deter Efforts to Alter Loans,” by Peter

S. Goodman, J. Emilio Flores, reporting on the rationale behind financial institutions’ failure to

modify higher cost mortgage loans:

       Even when borrowers stop paying, mortgage companies that service the loans collect fees
       out of the proceeds when homes are ultimately sold in foreclosure. So the longer
       borrowers remain delinquent, the greater the opportunities for these mortgage companies
       to extract revenue — fees for insurance, appraisals, title searches and legal services.
       Mortgage companies, some of which are affiliated with the nation’s largest banks, are
       paid to manage pools of loans owned by investors. The companies typically collect a
       percentage of the value of the loans they service. They extract their share regardless of
       whether borrowers are current on their payments. Indeed, their percentage often increases
       on delinquent loans. Legal experts say the opportunities for additional revenue in
       delinquency are considerable, confronting mortgage companies with a conflict between
       their own financial interest in collecting fees and their responsibility to recoup money for
       investors who own most mortgages.

       274.    Defendants’ interrelated discriminatory and predatory mortgage loan servicing,

foreclosure, and loan modification activities are a critical part of Defendants’ equity-stripping

scheme, enabling that scheme to be fulfilled (i.e., continuing to generate income for Defendants)

until the last discriminatory and predatory loan is either repaid or foreclosed upon. More

importantly, however, and as reflect in the empirical allegations below concerning Defendants’

foreclosure practices, these activities by Defendants also are stand-alone discriminatory.

       275.    The predatory and discriminatory mortgage servicing practices engaged in by

Defendants have included, and in a number of instances continue to include (but are not limited

to):

          Continuing to service until default, each predatory mortgage loan that was made
           on a discriminatory basis and that has not been repaid and closed (or modified or
           refinanced in a non-predatory manner), and then foreclose upon the home
           securing such loan;



                                                95
Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 100 of 166




   Failing to properly and/or timely respond to, process, and underwrite borrower
    efforts to modify or refinance predatory mortgage loans;

   Failing to properly and/or timely notify borrowers of required and/or missing
    documentation necessary for a requested loan modification and/or failing to
    provide adequate time for borrowers to submit such documentation before
    denying a loan modification;

   Failing to adequately notify borrowers of reasons for denial of a modification
    request and/or the opportunity to demonstrate the request was denied in error;

   Wrongfully denying loan modification applications;

   Failing properly and/or timely respond to, process, or mitigate borrower
    delinquencies or defaults, including failure to apply payments made by borrowers
    and failing to maintain accurate account statements in a timely and accurate
    fashion;

   Providing false or misleading information to borrowers while referring loans to
    foreclosure during the loan modification application process, while initiating
    foreclosures where the borrower was in good faith actively pursuing a loss
    mitigation alternative Wells Fargo offered, and or while scheduling and
    conducting foreclosure sales during the loan modification application process and
    during trial loan modification periods;

   Misrepresenting to borrowers that any loss mitigation programs would provide
    relief from the initiation of foreclosure or further foreclosure efforts;

   Failing in monthly billing statements to identify accurately unpaid principal loan
    balances, total payment amounts due, assessed fees and charges, and allocation of
    payments including whether to a suspense or unapplied funds account ;

   Imposing force-placed insurance without properly notifying the borrowers and
    when borrowers already had adequate coverage;

   Failing to respond in a sufficient and timely manner to the increased level of loss
    mitigation activities by increasing management and staffing levels to ensure
    timely, effective, and efficient communication with borrowers with respect to loss
    mitigation activities and foreclosure activities and full exploration of loss
    mitigation options or programs prior to completion of foreclosure activities;

   Falsifying or manufacturing, and filing, documents during the mortgage servicing
    and foreclosure process that falsely or recklessly asserted ownership, amounts
    due, and fees and expenses chargeable to the borrower



                                        96
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 101 of 166



          Charging excessive or improper fees for default-related services and foreclosures,
           including in connection with repayment plans, reinstatements, payoffs,
           bankruptcy plans, and foreclosures;

          Failing to notify borrowers of the identity of the foreclosing party in an adequate
           or timely fashion;

          Preparing, executing, notarizing or presenting (either directly or through third
           parties and agents) false and misleading documents, filing false and misleading
           documents with courts and government agencies, or otherwise using false or
           misleading documents as part of the foreclosure process including, but not limited
           to, affidavits, declarations, certifications, substitutions of trustees, and
           assignments that falsely represented they made pursuant to personal knowledge
           when they were not (otherwise known as the “robo-signing” scandal), including
           those activities Wells Fargo conducted pursuant to its internal manual designed to
           enable Wells Fargo to foreclose on properties quickly;

          Inappropriately dual-tracking foreclosure and loan modification activity, and
           failing to communicate with borrowers with respect to foreclosure activities, and

          Failure to maintain accurate HAMP underwriting tools relating to a borrower’s
           ability to obtain mortgage loan modifications.

       276.    The above predatory mortgage servicing and foreclosure practices have been the

subject of investigations and civil lawsuits by the DOJ, State Attorneys General, and Defendants’

federal banking regulators.

       277.    For example, on March 14, 2012, the DOJ, forty-nine state Attorneys General,

and the Attorney General for the District of Columbia sued Wells Fargo (and several other major

financial institutions) for, among other things, unfair and deceptive practices in their mortgage

origination, loan servicing, loan modification, and loss mitigation (e.g., foreclosure) activities,

particularly regarding FHA insured mortgage loans (“Robosigning Complaint”).             As to its

mortgage loan originations, the complaint alleged that Wells Fargo “engaged in a pattern of

unfair and deceptive practices” that “caused borrowers in the Plaintiff States to enter into

unaffordable mortgage loans that led to increased foreclosures in the States.”




                                                97
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 102 of 166



         278.   The Robosigning Complaint alleged, which allegations Plaintiffs specifically

incorporate and make herein, that Wells Fargo unfairly, deceptively and unlawfully discharged

its mortgage loan servicing activities by, among other things:

            failing to apply payments made by borrowers and failing to maintain accurate
             account statements timely and accurately;

            charging excessive or improper fees for default-related services;

            failing to properly get third party vendors involved in servicing activities on
             behalf of the Banks;

            imposing force-placed insurance without properly notifying the borrowers and
             when borrowers already had adequate coverage;

            providing borrowers false or misleading information in response to borrower
             complaints; and

            failing to maintain appropriate staffing, training, and quality control systems.

         279.   The Robosigning Complaint also alleged, which allegations Plaintiffs specifically

incorporate and make herein, that Wells Fargo unfairly, deceptively and unlawfully failed to

“engage in loss-mitigation efforts to avoid the foreclosure of HUD-insured single family

residential mortgages . . . where a default could be addressed by modifying the terms of the

mortgage or other less-costly alternatives to foreclosure were available.” For example, Wells

Fargo:

        failed to perform proper loan modification underwriting;

        failed to gather or losing loan modification application documentation and other
         paper work;

        failed to provide adequate staffing to implement programs;

        failed to adequately train staff responsible for loan modifications;

        failed to establish adequate processes for loan modifications;

        allowed borrowers to stay in trial modifications for excessive time periods;


                                                  98
    Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 103 of 166




   wrongfully denied modification applications;

   failed to respond to borrower inquiries;

   provided false or misleading information to consumers while referring loans to
    foreclosure during the loan modification application process;

   provided false or misleading information to consumers while initiating foreclosures
    where the borrower was in good faith actively pursuing a loss mitigation alternative
    offered by the Bank;

   provided false or misleading information to consumers while scheduling and
    conducting foreclosure sales during the loan application process and during trial loan
    modification periods;

   misrepresented to borrowers that loss mitigation programs would provide relief from
    the initiation of foreclosure or further foreclosure efforts;

   failed to provide accurate and timely information to borrowers who are in need of,
    and eligible for, loss mitigation services, including loan modifications;

   falsely advised borrowers that they must be at least 60 days delinquent in loan
    payments to qualify for a loan modification;

   miscalculated borrowers’ eligibility for loan modification programs and improperly
    denied loan modification relief to eligible borrowers;

   misled borrowers by representing that loan modification applications would be
    handled promptly when it regularly failed to act on loan modifications in a timely
    manner;

   failed to process borrowers’ applications for loan modifications properly, including
    failing to account for documents submitted by borrowers and failing to respond to
    borrowers’ reasonable requests for information and assistance;

   failed to assign adequate staff resources with sufficient training to handle the demand
    from distressed borrowers; and

   misled borrowers by providing false or deceptive reasons for denial of loan
    modifications.




                                               99
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 104 of 166



       280.    The Robosigning Complaint further alleged, which allegations Plaintiffs

specifically incorporate and make herein, that Wells Fargo “engaged in a pattern of unfair and

deceptive” foreclosure practices including:

      failing to identify the foreclosing party properly;

      charging improper fees related to foreclosures;

      preparing, executing, notarizing or presenting false and misleading documents, filing
       false and misleading documents with courts and government agencies, or otherwise
       using false or misleading documents as part of the foreclosure process (including, but
       not limited to, affidavits, declarations, certifications, substitutions of trustees, and
       assignments);

      preparing, executing, or filing affidavits in foreclosure proceedings without personal
       knowledge of the assertions in the affidavits and without review of any information or
       documentation to verify the assertions in such affidavits. This practice of repeated
       false attestation of information in affidavits is popularly known as “robosigning.”
       Where third parties engaged in robosigning on behalf of Wells Fargo, they did so
       with the knowledge and approval of Wells Fargo;

      executing and filing affidavits in foreclosure proceedings that were not properly
       notarized in accordance with applicable state law;

      misrepresenting the identity, office, or legal status of the affiant executing
       foreclosure-related documents;

      inappropriately charging servicing, document creation, recordation and other costs
       and expenses related to foreclosures; and

      inappropriately dual-tracking foreclosure and loan modification activities, and failing
       to communicate with borrowers with respect to foreclosure activities.

       281.    Perhaps most disturbing, the Robosigning Complaint highlights the duplicity in

Wells Fargo’s unfair, deceptive, and illegal treatment of borrowers defaulting on its predatory

mortgage loan products while in receipt of an investment of tens of billions of dollars of U.S.




                                                100
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 105 of 166



taxpayer funds to help bail it out of the very same financial disaster it helped create through its

predatory subprime mortgage lending activities, including some of those activities at issue here.11

        282.     On April 4, 2012, Wells Fargo entered into a Consent Judgment, agreeing to

remediation and restitution of approximately $5 billion, and a variety of modifications to its

mortgage servicing and foreclosure practices. In particular, the settlement required Wells Fargo

to make direct civil penalty payments to the plaintiff governments of $1,005,233,716; provide

mortgage loan consumer relief to distressed borrowers, including principal forgiveness,

refinancing, and other forms of relief; and to change its mortgage servicing practices by

complying with certain mortgage servicing standards.

        283.     Wells Fargo did not timely comply with all of its obligations under the Consent

Judgment to implement the servicing standards, failing to comply with the requirement to

respond in a timely manner to borrowers regarding missing information or documentation

relating to borrower loan modification packages it had received.

        284.     Defendants’ predatory mortgage servicing and foreclosure practices have

occurred both on a direct discriminatory basis and, necessarily, on a disparate impact basis as a

result of the relatively greater numbers of predatory and discriminatory mortgage loans

Defendants to FHA-protected minority homeowners.                     Empirical and statistical data, which



11
    On or about October 28, 2008, Wells Fargo received a $25 billion cash investment from the United States
Treasury pursuant to the Troubled Asset Relief Program (“TARP”). TARP was created through the Emergency
Economic Stabilization Act of 2008 (“EESA”) to help prevent a deepening of the liquidity and financial crisis
(which resulted from Wells Fargo’s subprime mortgage lending conduct alleged herein and the conduct of other
industry participants), to stabilize the housing market, and to assist troubled homeowners. As alleged in the
Robosigning Complaint, that investment was conditioned in part on Wells Fargo’s commitment to modify defaulting
borrowers’ single family residential mortgages pursuant to a variety of federal programs created in conjunction with
EESA and TARP, including the Making Home Affordable Program, the Home Affordable Modification Program,
The Home Price Decline Protection Incentives initiative, The Principal Reduction Alternative, The Home
Affordable Unemployment Program, The Home Affordable Foreclosure Alternatives Program, The Second Lien
Modification Program, The FHA-HAMP Program, The Treasury/FHA Second-Lien Program, The FHA Refinance
for Borrowers with Negative Equity Program, and the Housing Finance Agency Hardest Hit Fund.



                                                       101
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 106 of 166



Plaintiffs allege below, evidences that Wells Fargo has initiated mortgage foreclosure

proceedings in minority communities to a far greater extent than in non-minority communities.

        285.     Moreover, in April 2012, the non-profit National Fair Housing Alliance

(“NFHA”) and four of its member organizations filed a complaint with the Department of

Housing and Urban Development against Wells Fargo accusing it of discriminating in the

maintenance of its bank-owned real estate (“REO”), i.e., the properties it had foreclosed upon on

otherwise acquired ownership following borrower default.12 Plaintiffs specifically incorporate

and make the same allegations herein with respect to Wells Fargo’s REO properties in its

neighborhoods and communities.

        286.     Based on NFHA’s undercover investigation of 218 properties in eight cities

(Atlanta, GA; Baltimore, MD; Dallas, TX; Dayton, OH; Miami/Fort Lauderdale, FL;

Oakland/Richmond/Concord, CA; Philadelphia, PA; and Washington, DC), there are “stark

racial disparities in the maintenance and marketing of REO properties between communities of

color and predominantly White communities” where Wells Fargo’s has REO properties.

Increased maintenance deficiencies with significant differences in communities of color

compared to white communities include substantial amounts of trash; dead grass; broken doors,

door locks, and windows; damaged roof or physical structures including holes; peeling or

chipped paint and damaged siding; missing gutters and water damage.

        287.     These actions individually and/or collectively with Defendants’ other practices

alleged herein have further led to disproportionate rates of delinquencies, defaults, home

vacancies and/or foreclosures on loans originated, purchased, and/or serviced by Defendants that

were made to FHA-protected minority borrowers.

12
 A copy of the complaint is publicly available at http://www.nationalfairhousing.org/Portals/33/
Wells%20Fargo%20Second%20Amended%20Complaint%2006%2027%202012.pdf.



                                                       102
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 107 of 166



       288.    As the direct result of the unfair, deceptive and predatory manner in which

Defendants have serviced and/or foreclosed upon the predatory and discriminatory mortgage

loan products disproportionately made to minority borrowers who reside in Plaintiffs’

communities and neighborhoods, those borrowers have experienced higher rates of mortgage

loan delinquencies, defaults, foreclosures and/or home vacancies than non-minority borrowers.

       289.    Also as the direct result of the unfair, deceptive and predatory manner in which

Defendants have serviced and/or foreclosed upon the predatory and discriminatory mortgage

loan products disproportionately made to minority borrowers who reside in Plaintiffs’

communities and neighborhoods, those borrowers will face higher rates of mortgage loan

delinquencies, defaults, foreclosures and/or home vacancies than non-minority borrowers on

loans that have not yet defaulted or been foreclosed upon.

       290.    As Plaintiffs further allege below, Plaintiffs have been damaged and will continue

to be damaged in the future as a direct result of the unfair, deceptive and predatory manner in

which Defendants have serviced and/or foreclosed upon the predatory and discriminatory

mortgage loan products disproportionately made to minority borrowers who reside in Plaintiffs’

communities and neighborhoods.

       291.    Defendants have continued to strip equity on each outstanding predatory and

discriminatory loan at issue here, and will continue to do so until the last predatory and

discriminatory mortgage loan Defendants originate, purchase or otherwise acquire, and/or

service, has been repaid and closed or has been foreclosed upon. Defendants’ predatory and

discriminatory loans at issue will continue to become delinquent and will be defaulted on for at

least several more years into the future, leading to further property vacancies and foreclosures.




                                               103
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 108 of 166



Thus, Defendants’ discriminatory housing practices in violation of the FHA continue, such that

the statute of limitations on Defendants’ scheme has not yet begun to run.

               A.     Empirical Data Evidences Defendants’ Targeting of, and the
                      Discriminatory Impact on, Minority Borrowers in Plaintiffs’
                      Communities

       292.    Publicly available loan origination data Defendants themselves collect and report

pursuant to HMDA evidences Defendants’ intentional targeting of FHA-protected minority

borrowers in Plaintiffs’ communities for non-prime mortgage loans, and the discriminatory

impact on those borrowers of Defendants’ discretionary pricing and underwriting policies and

practices. Additionally, publicly available empirical data regarding the numbers, locations and

increased rate of foreclosures in Plaintiffs’ communities with higher percentages of minority

homeownership evidences Defendants’ discriminatory loan servicing and foreclosure activities,

as well as the discriminatory impact of the predatory loans themselves.

       293.    While the publicly available HMDA data Defendants have reported likely

underestimates the number of predatory or higher cost non-prime mortgage loans Defendants

made and make on a discriminatory basis (because such HMDA data does not parse out

predatory loan features) it nevertheless provides an appropriate factual basis for the empirical

and statistical allegations below regarding Defendants’ discriminatory mortgage lending and

servicing patterns at issue and the discriminatory impact of such activity.      Indeed, this is

precisely the purpose for which the Home Mortgage Disclosure Act required this data to be

collected, maintained and reported.

       294.    The loan level data in Defendants’ LAR and the information in Defendants’

mortgage servicing platforms, which are not available to Plaintiffs absent discovery, contain the

critical detailed information to definitively prove Defendants’ discriminatory actions alleged

herein. In its simplest form, however, the raw HMDA data Defendants and their correspondent


                                               104
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 109 of 166



lenders reported clearly demonstrate that Defendants have: (1) targeted FHA-protected

minorities within Plaintiffs’ neighborhoods and communities for predatory mortgage loans; (2)

created compensation, underwriting and other policies and practices that have encouraged and

enabled discriminatory lending of predatory mortgages to FHA-protected minorities within

Plaintiffs’ neighborhoods and communities; and (3) serviced its predatory mortgage loans,

including its related foreclosure activity, in a discriminator manner against FHA-protected

minorities within Plaintiffs’ neighborhoods and communities.

       295.    Each of the Defendants made a disproportionately larger number of their total

mortgage loans to FHA-protected ethnic/racial minority homeowners in Plaintiffs’ communities

and neighborhoods than to non-minorities in light of the key comparative demographic—single

family, owner-occupied housing units—in Plaintiffs’ communities and neighborhoods. This

reflects reverse redlining and targeting.

       296.    Each of the Defendants also made a disproportionately high number of their “high

cost” and higher cost non-prime mortgage loans to FHA-protected ethnic/racial minority

homeowners in Plaintiffs’ communities and neighborhoods than to non-minorities in light of the

same comparative demographics in Plaintiffs’ communities and neighborhoods.             This also

reflects reverse redlining and targeting. As further alleged below, this discriminatory conduct is

further evidenced in part by the increased rates and clustering of foreclosures on Defendants’

mortgage loans in neighborhoods and communities with high minority homeownership

percentages.

       297.    U.S. Census owner-occupied housing unit data provides the best measure of

Montgomery County and Prince George’s County’s minority homeownership demographics to




                                               105
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 110 of 166



compare to Defendants’ reported HMDA loan data. This is because the mortgage loans at issue

here were secured on borrowers’ single family (1-4 unit) owner-occupied residences.

       298.   The increased percentages and numbers of mortgage loans that Defendants made

to ethnic/racial minorities in Plaintiffs’ communities, when compared to the actual demographics

of ethnic/minority homeownership in Plaintiffs’ communities, provides direct evidence of

Defendants’ targeting, reverse redlining and marketing penetration into minority communities.

If Defendants had not targeted minority borrowers for their mortgage lending activity, minorities

in Plaintiffs’ communities would not have received significantly greater numbers and

percentages of Defendants’ mortgage loan products than the percentages of minority

homeownership as reflected in the demographics.

       299.   From 2000 to 2016, Wells Fargo, Wachovia, and their subsidiaries collectively

originated at least 61,699 mortgage loans in Montgomery County and for which they reported

the ethnic/racial minority status of the borrowers. Approximately 29% of those loans (17,602)

were identified in HMDA data by Defendants as being made to ethnic/racial minority borrowers.

The total percentage of Montgomery County housing units owned and occupied by ethnic/racial

minorities during that time, however, was only approximately 23%. The increased percentage

and number of total loans Defendants made to ethnic/racial minorities compared to the lower

demographics of ethnic/minority homeownership reflects Defendants targeting of, and

tremendous penetration into, ethnic/racial minority communities to a far greater extent that

would be expected based on their percentage of minority homeownership had Defendants not

targeted those borrowers and communities.

       300.   From 2000 to 2016, Wells Fargo, Wachovia, and their subsidiaries collectively

originated at least 30,972 mortgage loans in Prince George’s County for which they reported the




                                              106
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 111 of 166



ethnic/racial minority status of the borrowers. Approximately 78% of those loans (24,089) were

identified in HMDA data by Defendants as being made to ethnic/racial minority borrowers. The

total percentage of Prince George’s County housing units owned and occupied by ethnic/racial

minorities during that time, however, was only approximately 65%. The increased percentage

and number of total loans Defendants made to ethnic/racial minorities compared to the lower

demographics of ethnic/minority homeownership reflects Defendants targeting of, and

tremendous penetration into, ethnic/racial minority communities to a far greater extent that

would be expected based on their percentage of minority homeownership had Defendants not

targeted those borrowers and communities.

       301.    Defendants’ discriminatory targeting also is evidenced by its “high cost” lending

activities. For example, of the 61,699 loans that Wells Fargo/Wachovia made in Montgomery

County and for which they reported ethnic/racial minority status, Defendants reported that 1,087

of them were “high cost.” However, at least 649 of those “high cost” loans, approximately 60%,

were made to FHA-protected ethnic/racial minority borrowers. Compared to the demographics

of just 23% minority homeownership, the increased percentage and number of high cost loans

Defendants made to ethnic/racial minorities reflects Defendants targeting of, and tremendous

penetration into, ethnic/racial minority communities for such high cost loans.

       302.    Of the 30,972 loans that Wells Fargo/Wachovia made in Prince George’s County

and for which they reported ethnic/racial minority status, Defendants reported that 3,364 of them

were “high cost.” However, at least 3,042 of those “high cost” loans, approximately 90%, were

made to FHA-protected ethnic/racial minority borrowers. Compared to the demographics of just

65% minority homeownership, the increased percentage and number of high cost loans




                                               107
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 112 of 166



Defendants made to ethnic/racial minorities reflects Defendants targeting of, and tremendous

penetration into, ethnic/racial minority communities for such high cost loans.

       303.    This discriminatory lending pattern is further reflected in the HMDA data

reported by or on behalf of the various individual Wells Fargo and Wachovia subsidiaries and

affiliates that originated mortgage loans for, or on behalf of, Wells Fargo and Wachovia. HMDA

data from several of these originators with large numbers of loans are set forth below.

       304.    For example, Wells Fargo Bank, NA, originated a total of 33,409 mortgages in

Montgomery County between 2000 and 2016 for which it reported minority status. Of those

loans, 18,771 (26%) were to ethnic/racial minority borrowers. Of the total 33,409 loans it

originated, 574 were designated “high cost” and which minority status had been reported. 318 of

those “high cost” mortgages (approximately 55%) were to ethnic/racial minority borrowers.

       305.    Wells Fargo Bank, NA, originated a total of 16,661 mortgages in Prince George’s

County between 2000 and 2016 for which it reported minority status. Of those loans, 12,626

(76%) were to ethnic/racial minority borrowers. Of the 16,661 loans it originated, 1,956 were

designated “high cost” and which minority status had been reported. 1,769 of those “high cost”

mortgages (approximately 90%) were to ethnic/racial minority borrowers.

       306.    Wells Fargo Financial Maryland Inc. originated a total of 306 mortgages in

Montgomery County between 2000 and 2016 for which it reported minority status. 180 of those

loans (59%) were to ethnic/racial minority borrowers. Of the 306 loans it originated, 233 were

designated “high cost” and which minority status had been reported. 140 of those “high cost”

mortgages (60%) were to ethnic/racial minority borrowers.

       307.    Wells Fargo Financial Maryland Inc. originated a total of 910 mortgages in Prince

George’s County between 2000 and 2016 for which it reported minority status. 828 of those




                                               108
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 113 of 166



loans (91%) were to ethnic/racial minority borrowers. Of the 910 loans it originated, 762 were

designated “high cost” and which minority status had been reported. 703 of those “high cost”

mortgages (92%) were to ethnic/racial minority borrowers.

       308.   Wachovia Bank, N.A., originated a total of 2,914 mortgages in Montgomery

County between 2000 and 2016 for which it reported minority status. 1,050 of those loans (36%)

were to ethnic/racial minority borrowers. While it only originated 30 loans designated “high

cost” and which minority status had been reported, 16 of those loans (53%) were to ethnic/racial

minority borrowers.

       309.   Wachovia Bank, N.A., originated a total of 2,024 mortgages in Prince George’s

County between 2000 and 2016 for which it reported minority status. 1,687 of those loans (83%)

were to ethnic/racial minority borrowers. While it only originated 68 loans designated “high

cost” and which minority status had been reported, 52 of those loans (76%) were to ethnic/racial

minority borrowers.

       310.   Wachovia Mortgage originated a total of 1,217 mortgages in Montgomery County

between 2000 and 2016 for which it reported minority status. 407 of those loans (33%) were to

ethnic/racial minority borrowers. While it only originated 8 loans designated “high cost” and

which minority status had been reported, 7 (approximately 88%) were to ethnic/racial minority

borrowers.

       311.   Wachovia Mortgage originated a total of 920 mortgages in Prince George’s

County between 2000 and 2016 for which it reported minority status. 760 of those loans (83%)

were to ethnic/racial minority borrowers. While it only originated 16 loans designated “high

cost” and which minority status had been reported, 15 (approximately 94%) were to ethnic/racial

minority borrowers.




                                              109
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 114 of 166



       312.    Wachovia subsidiary World Savings Bank originated a total of 2,985 mortgages

in Montgomery County between 2000 and 2016 for which it reported minority status. 1,949 of

those loans (65%) were to ethnic/racial minority borrowers. Of the 2,985 loans it originated,

although only 4 were designated “high cost” and which minority status had been reported, 50%

of those “high cost” mortgages were to ethnic/racial minority borrowers.

       313.    Wachovia subsidiary World Savings Bank originated a total of 1,897 mortgages

in Prince George’s County between 2000 and 2016 for which it reported minority status. 1,721

of those loans (91%) were to ethnic/racial minority borrowers. Of the 1,897 loans it originated,

only 1 was designated “high cost” and which minority status had been reported. However, 100%

of those “high cost” mortgages were to ethnic/racial minority borrowers.

       314.    Wachovia subsidiary World Savings Bank, FSB, originated a total of 1,320

mortgages in Montgomery County between 2000 and 2016 for which it reported minority status.

785 of those loans (59%) were to ethnic/racial minority borrowers. Of the 1,320 loans it

originated, 118 were designated “high cost” and which minority status had been reported. 86

(approximately 73%) of those “high cost” mortgages were to ethnic/racial minority borrowers.

       315.    Wachovia subsidiary World Savings Bank, FSB, originated a total of 1,682

mortgages in Prince George’s County between 2000 and 2016 for which it reported minority

status. 1,523 of those loans (90%) were to ethnic/racial minority borrowers. Of the 1,682 loans it

originated, 325 were designated “high cost” and which minority status had been reported. 291

(approximately 90%) of those “high cost” mortgages were to ethnic/racial minority borrowers.

       316.    The foregoing publicly available empirical data demonstrates that Defendants

made substantially greater percentages of their total mortgage loans and of their high-cost

mortgage loans to minority borrowers beyond what the racial demographics of Plaintiffs’




                                               110
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 115 of 166



communities and neighborhoods would otherwise indicate was appropriate on a non-

discriminatory basis. Differences in borrower credit score or other objective and permissible

underwriting criteria do not explain or justify these differences.

       317.    Many, if not the majority, of the “high cost” mortgage loans Wells Fargo

discriminatorily made to minorities contained predatory terms, by definition had increased

interest rates and other costs for minority borrowers, and/or were underwritten in a predatory

manner as alleged herein.

       318.    On its face, the above empirical data reflects Defendants’ discriminatory targeting

and discriminatory treatment of FHA-protected minority borrowers relating to Defendants’

predatory mortgage lending activities, including the discriminatory housing practices of “reverse

redlining,” i.e., the intentional targeting of FHA-protected minorities for the extension of credit

on unfavorable terms, and steering minority borrowers into loans with more unfavorable terms.

This empirical and statistical information provides direct and prima facie evidence of the

disparate impact, as well as additional evidence of the targeting and disparate treatment, of

Defendants’ predatory mortgage lending activities in Plaintiffs’ communities and neighborhoods.

       319.    In addition to the tens of thousands of discriminatory and predatory residential

home mortgage loans Defendants originated directly, Wells Fargo also is responsible for the

many more predatory and discriminatory residential home mortgage loans it funded or purchased

that were originated through its correspondent and affiliate networks, including the loans

originated by PNC.

       320.    Findings of studies by non-profit organizations further shine a light on

Defendants’ discriminatory lending patterns evidenced in the above empirical data.             For

example, based on its review of Wells Fargo’s national HMDA data that included 378 distinct




                                                111
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 116 of 166



Wells Fargo subsidiaries and correspondent affiliates, the non-profit organization National

People’s Action (“NPA”) concluded that “Wells Fargo, and its correspondent lending channels,

issued many types of problematic loans that are now at the center of America’s home foreclosure

crisis.”    National People’s Action Report, “THE TRUTH ABOUT WELLS FARGO: Racial

Disparities in Lending Practices” (March 2009). Key findings from the NPA Report include:

          Over 37% of all loans made by Wells Fargo to African American borrowers were
           high cost loans; compared to 12% of loans received by White borrowers.

          45% of all refinance loans received by African American borrowers were high cost,
           compared to19% for White borrowers.

          For low- and moderate-income borrowers, 48% of all Wells Fargo loans to African
           Americans were high cost loans as compared to 20% of the loans for equivalent
           White borrowers.

          For middle and upper income African American borrowers, 34% of Wells Fargo
           loans were high cost loans as compared to 11% for equivalent White borrowers.

          African Americans and Latinos were charged higher interest rates on high cost loans
           and refinance loans than white borrowers.

          While African American and Latino borrowers together accounted for only of 11% of
           Wells Fargo's total lending volume, these populations accounted for 25% of Wells
           Fargo's $47.5 billion high cost refinance lending business.

          Refinance loans accounted for 61% of all the loans Wells Fargo made to African
           American borrowers and 56% of all the loans made to Latino borrowers. Not only
           were refinance loans the majority of loans made by Wells Fargo to minority
           borrowers, African American and Latino borrowers were more likely to pay higher
           costs for their refinanced debt from Wells Fargo.

           321.   Similarly, statistical analyses that the United States DOJ conducted of loan data

for prime and non-prime wholesale loans Wells Fargo from 2004 to 2008 demonstrate that,

measured on a nationwide basis, and after controlling for major risk-based factors relevant to

determining loan product placement, including credit history, LTV, and DTI, African American




                                                 112
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 117 of 166



and Hispanic borrowers were more likely to receive subprime loans from 2004 to 2008 than

similarly situated white borrowers.

           322.    For the combined time period of 2004 to 2008, an African American borrower

who obtained a wholesale loan from Wells Fargo would receive a subprime loan rather than a

prime loan approximately 2.9 times more often a similarly situated white borrower. For the

same time period, an African American borrower who obtained a retail loan from Wells Fargo

would receive a subprime loan rather than a prime loan approximately twice as often as a

similarly situated white borrower. During the same time period, Latino borrowers received

subprime retail loans rather than prime retail loans approximately 1.3 times as often as a

similarly situated white borrower.

           323.    The foregoing demonstrates a nationwide pattern of statistically significant

differences between African-American and Latino borrowers with respect to their product

placement by Wells Fargo, even after accounting for objective credit qualifications, as compared

to white borrowers.

           324.    This discriminatory national pattern is likewise reflected in Maryland specific

data. The 2006 HMDA data compiled by the Maryland State Data Center reflected that African-

American borrowers were 2.3 times more likely to have a subprime loan than white borrowers.13

Hispanic borrowers were 1.9 times more likely to have a subprime loan than white borrowers.

Among white borrowers, white Hispanic borrowers were 3.5 times more likely to have a

subprime loan than non-Hispanic white borrowers.

           325.    Similarly, a 2008 study of the Mortgage Foreclosure Filings in Maryland by the

Reinvestment Fund for the Baltimore Homeownership Preservation Coalition found that in


13
     See http://planning.maryland.gov/MSDC/Documents/affiliate_meeting/2008/2008-0617-HMDA-2006-2a.pdf.



                                                     113
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 118 of 166



“2006, across the state of Maryland Black homeowners were most likely to receive a subprime

purchase money mortgage.”14

           326.    In a companion presentation entitled, Update on Mortgage Originations,

Delinquency and Foreclosures In Maryland, the Reinvestment Fund also found that the

percentage of subprime loans increased by census tract, as reflected in the chart below:

                  Percent Minority by Census Tract15
MONTGOMERY COUNTY < 10%       10-24%        25-49%                                   50% or More
    Purchase      10.6%       15.0%         34.3%                                    37.5%
    Refinance     17.1%       14.8%         25.3%                                    29.3%


                    Percent Minority by Census Tract16
PRINCE GEORGE’S COUNTY    < 10% 10-24%        25-49%                                 50% or More
     Purchase             NA    35.0%         44.9%                                  53.1%
     Refinance            NA    26.3%         36.5%                                  42.5%

           327.    In a 2008 presentation, Homeownership Preservation in Maryland, the Maryland

Department of Housing and Community Development indicated that 54% of African American

borrowers had subprime loans, compared to 18% of White borrowers.17

           328.    Similar discriminatory lending patterns are apparent in the HMDA data regarding

Wells Fargo’s and Wachovia’s 2000 to 2003, and post 2007 mortgage loan originations,

particularly including Wells Fargo’s mortgage lending during 2012 and 2013. While much of

Defendants’ predatory, higher cost and non-prime mortgage loan making practices at issue

(through direct originations, funding and purchases through broker and wholesale lending

channels) subsided after the Financial Crisis, such lending activity did not end, but in fact has

14
       See       https://www.reinvestment.com/wp-content/uploads/2015/12/Mortgage_Foreclosure_in_Maryland-
Report_2008.pdf.
15
        See      https://www.reinvestment.com/wp-content/uploads/2008/12/Mortgage_Foreclosure_in_Maryland-
Presentation_2008.pdf.
16
        See      https://www.reinvestment.com/wp-content/uploads/2008/12/Mortgage_Foreclosure_in_Maryland-
Presentation_2008.pdf.
17
     See http://www.mrdc.net/sts2008/presentations/Vaughn-HomeownershipPreservation.pdf.



                                                      114
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 119 of 166



continued, albeit to a lesser degree, including through predatory refinancing of previously made

predatory mortgage loans.

       329.    In the early 2000s, prior to the height of Defendants’ predatory and discriminatory

mortgage lending alleged herein, Plaintiffs’ historical annual foreclosure rates averaged

approximately 0.1%. Plaintiffs had few, if any “high foreclosure risk” (“HFR”) census tract

areas as defined and designated by the U.S. Department of Housing & Urban Development

(“HUD”). HUD designated HFR areas reflect neighborhood characteristics that HUD estimates

to have a high level of risk for foreclosure—e.g., those neighborhoods with a relatively high

concentration of higher cost loans, subprime, or highly leveraged loans (high LTV and DTI

ratios), among other factors.

       330.    Subsequent to, and during the predatory and discriminatory lending and servicing

practices of Defendants alleged herein, minority borrowers in Plaintiffs’ communities received

numerous “high cost,” higher cost, or non-prime mortgage loans, concentrated in Plaintiffs’

neighborhoods and communities with high populations of FHA-protected minority borrowers.

This led to a massive increase in the number of foreclosures, the concentrations of those

foreclosures in minority communities and HUD’s designation of numerous HFR areas that

directly correspond to the census tracts in Plaintiffs’ communities that have the highest

percentages of minority homeowners.

       331.    Indeed, the level and severity of the risk of foreclosures across the nation and in

Plaintiffs’ communities and neighborhoods became so great that HUD changed its HFR ranking

system from a scale of 1-10 (10 being the highest foreclosure risk areas) to a scale of 1-20

(doubling the prior risk designation and designating 20 as the highest foreclosure risk areas).

During the aftermath of the boom in subprime lending and the failure of many of those




                                               115
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 120 of 166



mortgages, the average foreclosure rates in Plaintiffs’ communities exploded by a factor of 10 by

the end of 2008 and a factor of 22 by the end of 2009, with the highest foreclosures rates in

minority communities.

       332.      HUD designated high foreclosure rate census tracts in Montgomery County and

Prince George’s County coincides directly with high foreclosure rates in such communities and

neighborhoods and typically have the highest percentages of FHA-protected minority

homeowners. Loans made in such areas serve as a useful proxy to reflect relative numbers of

non-prime loans given the far greater percentages on which they have been foreclosed upon, as

well as other loans in the same proximity, and given the location and demographics of such

census tracts.

       333.      Many, if not the majority, of mortgage loans Wells Fargo discriminatorily made

to minorities in the highest HUD designated census tracts contained predatory terms, had

increased interest rates and other costs for minority borrowers, and/or were underwritten in a

predatory manner as alleged herein. Thus, even though many such loans were not strictly “high

cost” designated loans, Defendants’ discriminatory lending patterns exist throughout Defendants’

entire line of non-prime mortgage loan products that Defendants have made since 2000. As a

result, all such loans are at issue in this Complaint and Defendants’ loan level data in its LAR

will provide the evidentiary matter necessary at trial.

       334.      Given that the total percentage of Montgomery and Prince George’s County

housing units owned and occupied by ethnic/racial minorities during the bulk of Defendants’

non-prime lending activity was only approximately 23% and 65%, respectively, the increased

percentages and numbers of mortgage loans alleged below that Defendants made to ethnic/racial

minorities in the highest HUD designated HFR census tracts -- compared to loans made in




                                                116
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 121 of 166



census tracts with a majority of white homeowners – also reflects Defendants targeting of, and

tremendous discriminatory penetration into, Plaintiffs’ most vulnerable ethnic/racial minority

communities for predatory loans.

       335.    For example, of the 61,699 loans that Wells Fargo/Wachovia collectively made in

Montgomery County between 2000 and 2016, and for which they reported ethnic/racial minority

borrower status, 21,746 of them (35%) were made to borrowers within the highest HUD

designated foreclosure risk census tracts in Montgomery County. Almost 40% (8,632) of those

loans were reported as made to ethnic/racial minority borrowers. Of the 30,972 loans that Wells

Fargo/Wachovia collectively made in Prince George’s County and for which they reported

ethnic/racial minority status, 29,262 of them (94%) were made to borrowers within the highest

HUD designated foreclosure risk census tracts in Prince George’s County. Almost 80% (23,264)

of those loans were reported as made to ethnic/racial minority borrowers.

       336.    This discriminatory lending pattern is further reflected in the HMDA data

reported by or on behalf of the various individual Wells Fargo and Wachovia subsidiaries and

affiliates that originated mortgage loans for, or on behalf of, Wells Fargo and Wachovia.

       337.    Of the 33,409 loans that Wells Fargo Bank made in Montgomery County and for

which it reported ethnic/racial minority status, 11,275 of them (34%) were made to borrowers

within the highest HUD designated foreclosure risk census tracts in Montgomery County.

Approximately 37% of those loans (4,162) were made to ethnic/racial minority borrowers.

       338.    Of the 16,661 loans that Wells Fargo Bank made in Prince George’s County and

for which it reported ethnic/racial minority status, 15,740 of them (94%) were made to borrowers

within the highest HUD designated foreclosure risk census tracts in Prince George’s County.

Approximately 78% of those loans (12,241) were made to ethnic/racial minority borrowers.




                                               117
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 122 of 166



       339.     Of the 306 loans that Wells Fargo Financial Maryland, Inc., made in Montgomery

County and for which its reported ethnic/racial minority status, 181 of them (59%) were made to

borrowers within the highest HUD designated foreclosure risk census tracts in Montgomery

County.      Approximately 56% of those loans (101) were made to ethnic/racial minority

borrowers.

       340.     Of the 910 loans that Wells Fargo Financial Maryland, Inc., made in Prince

George’s County and for which its reported ethnic/racial minority status, 889 of them (97%)

were made to borrowers within the highest HUD designated foreclosure risk census tracts in

Prince George’s County. Approximately 91% of those loans (810) were made to ethnic/racial

minority borrowers.

       341.     Of the 1,296 loans that Wells Fargo Funding made in Montgomery County and

for which it reported ethnic/racial minority status, 461 of them (approximately 36%) were made

to borrowers within the highest HUD designated foreclosure risk census tracts in Montgomery

County.      Approximately 32% of those loans (147) were made to ethnic/racial minority

borrowers.

       342.     Of the 524 loans that Wells Fargo Funding made in Prince George’s County and

for which it reported ethnic/racial minority status, 475 of them (approximately 91%) were made

to borrowers within the highest HUD designated foreclosure risk census tracts in Prince

George’s County. Approximately 75% of those loans (358) were made to ethnic/racial minority

borrowers.

       343.     Of the 1,217 loans that Wachovia Mortgage made in Montgomery County and for

which it reported ethnic/racial minority status, 464 of them (38%) were made to borrowers




                                              118
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 123 of 166



within the highest HUD designated foreclosure risk census tracts in Montgomery County.

Approximately 45% of those loans (207) were made to ethnic/racial minority borrowers.

       344.   Of the 1,920 loans that Wachovia Mortgage made in Prince George’s County and

for which it reported ethnic/racial minority status, 865 of them (94%) were made to borrowers

within the highest HUD designated foreclosure risk census tracts in Prince George’s County.

Approximately 84% of those loans (729) were made to ethnic/racial minority borrowers.

       345.   Of the 2,914 loans that Wachovia Bank, N.A., made in Montgomery County and

for which it reported ethnic/racial minority status, 1,049 of them (36%) were made to borrowers

within the highest HUD designated foreclosure risk census tracts in Montgomery County.

Approximately 47% of those loans (494) were made to ethnic/racial minority borrowers.

       346.   Of the 2,024 loans that Wachovia Bank, N.A., made in Prince George’s County

and for which it reported ethnic/racial minority status, 1,928 of them (95%) were made to

borrowers within the highest HUD designated foreclosure risk census tracts in Prince George’s

County.   Approximately 84% of those loans (1,629) were made to ethnic/racial minority

borrowers.

       347.   Of the 4,305 loans that World Savings Bank made in Montgomery County and for

which it reported ethnic/racial minority status, 2,093 of them (49%) were made to borrowers

within the highest HUD designated foreclosure risk census tracts in Montgomery County.

Approximately 72% of those loans (1,511) were made to ethnic/racial minority borrowers.

       348.   Of the 1,897 loans that World Savings Bank made in Prince George’s County and

for which it reported ethnic/racial minority status, 1,808 of them (95%) were made to borrowers

within the highest HUD designated foreclosure risk census tracts in Prince George’s County.

Approximately 91% of those loans (1,645) were made to ethnic/racial minority borrowers.




                                             119
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 124 of 166



       349.   Of the 1,682 loans that World Savings Bank, FSB, made in Prince George’s

County and for which it reported ethnic/racial minority status, 1,630 of them (97%) were made

to borrowers within the highest HUD designated foreclosure risk census tracts in Prince

George’s County.      Approximately 91% of those loans (1,483) were made to ethnic/racial

minority borrowers.

       350.   On its face, the above empirical and statistical data provides prima facie evidence

of Defendants’ discriminatory targeting and discriminatory treatment of, and discriminatory

impact on, FHA-protected ethnic/racial minority borrowers in Plaintiffs’ communities and

neighborhoods.

       351.   Similar discriminatory lending patterns are apparent from Wells Fargo’s and

Wachovia’s mortgage loan purchase and funding activity through their network of correspondent

lenders. For example, between 2000 and 2016, Wells Fargo, Wachovia and their affiliates

funded, purchased or otherwise acquired at least 34,299 mortgage loans in which they reported

borrower minority status. 8,840 of those loans (approximately 26%) were made to minorities,

reflecting a statistically significant increase in the number of loans Defendants purchased or

funded that were originated to minority borrowers in excess of the Montgomery County

demographics of a 23% minority homeownership rate. In Prince George’s County, between

2000 and 2016, Wells Fargo, Wachovia and their affiliates funded, purchased or otherwise

acquired at least 9,126 mortgage loans in which they reported minority status. 6,185 of those

loans (approximately 68%) were originated to minorities, reflecting a statistically significant

increase in the number of loans Defendants purchased or funded that were originated to minority

borrowers in excess of the Prince George’s County demographics of a 65% minority

homeownership rate.




                                              120
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 125 of 166



       352.   This activity is somewhat more pronounced when examined during the earlier

period of 2000 through 2008 while Defendants were making subprime loans in earnest. For

example, between 2000 and 2008, Wells Fargo, Wachovia and their affiliates funded, purchased

or otherwise acquired at least 18,497 mortgage loans in which they reported borrower minority

status. While 4,766 of those loans (again approximately 26%) were originated made to minorities

compared to the Montgomery County demographics of a 23% minority homeownership rate,

35% of the loans were within the highest foreclosure rate census tracts and 35% of those HFR

loans were originated to minority borrowers. Similarly, in Prince George’s County, between

2000 and 2008, Wells Fargo, Wachovia and their affiliates funded, purchased or otherwise

acquired at least 6,539 mortgage loans in which they reported borrower minority status. 4,686 of

those loans (approximately 72%) were originated to minorities, compared to Prince George’s

County demographics of a 65% minority homeownership rate. 6,155 (94%) of those loans were

from within the highest foreclosure rate census tracts and 74% of those loans were originated to

minority borrowers.

       353.   Over the period from 2000-2016, Defendants are responsible for over 56,700

suspect discriminatory and/or predatory HMDA reported mortgage loans to minorities in

Montgomery County and Prince George’s County. Defendants are responsible for many more

such discriminatory and/or predatory second lien and unreported HMDA mortgage loans to

minorities in the Plaintiff Counties. All of these loans are part of Defendants’ continuing

nationwide discriminatory housing practice of equity-stripping, which is further conducted

through, and reflected in, Defendants’ related continuing discriminatory mortgage servicing and

foreclosure practices. As further alleged below, since just August 2005 Defendants have initiated

foreclosure proceedings on over 7,200 mortgage loans concentrated in Montgomery County and




                                              121
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 126 of 166



Prince George’s communities with higher percentages of minority homeowners, reflecting

approximately 85% of the total foreclosures Defendants have initiated in the Plaintiff Counties.

           354.     Publicly reported foreclosure data evidences the impact of Defendants’ predatory

and discriminatory lending and mortgage servicing practices, in and of themselves and in

combination with one another as part of Defendants’ stand-alone discriminatory housing

practices and equity-stripping scheme. That data reflects that the average foreclosure rates

increase among census tracts in Plaintiffs’ neighborhoods as the percentage of minority

population increases. It also reflects that Defendants have discriminatorily serviced and

foreclosed upon minority borrower homes secured by defaulted higher cost and other non-prime

mortgage loans for which Defendants are responsible.

           355.     An April 2010 foreclosure study by the National Community Reinvestment

Coalition, “Foreclosure in the Nation’s Capital: How Unfair and Reckless Lending Undermines

Homeownership,” found that “[m]inority borrowers are also more likely to face foreclosure than

white borrowers, even after controlling for borrower credit risk, loan terms and neighborhood

factors.”18 The report linked this conclusion to its findings that African American and Latino

minority borrowers were more likely to receive subprime loans, again, even after correcting for

credit risk factors and local housing market conditions.

           356.     A study that focused on Prince George’s County found that, in even high income

neighborhoods, black/African American borrowers were 42% more likely to be in foreclosure

and Hispanic/Latinos borrowers were 159% more likely to be in foreclosure, after controlling for

a number of demographic, socioeconomic and financial variables. “Analyzing Foreclosures

Among High-Income Black/African American and Hispantic/Latino Borrowers in Prince


18
     https://ncrc.org/wp-content/uploads/2010/04/ncrc_foreclosure_paper_final.pdf at 20 (last visited May X, 2018).



                                                          122
           Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 127 of 166



George’s County, Maryland,” Anacker, Carr, and Pradhan, Housing and Society vol. 39 no. 1

(2012).

           357.     The problem with Defendants’ discriminatory servicing practices and foreclosures

is not likely to abate in the near future. According to one article, “50 percent of all loans actively

in foreclosure at the end of 2017 originated between 2004 and 2008.”19 Since, at least, 2015,

Prince George’s County has led Maryland in foreclosure events (comprising notices of default,

notices of sales, and lender purchases or REO). Since 2015, Prince George’s County’s

foreclosure events have represented anywhere from 20-24% of the total foreclosure events in

Maryland.

           358.     On those mortgage loans at issue in this complaint (i.e., the loans with an

origination date since January 2000) and for which they are responsible, Defendants initiated a

disproportionate number of foreclosure proceedings in Montgomery County and Prince George’s

County in those census tracts with higher populations of FHA-protected borrowers compared to

census tracts with lower populations of minority borrowers. Defendants’ foreclosure activity in

Prince George’s County since August 1, 2005 is numerically, geographically and

demographically depicted in the following maps:




19
     https://patch.com/maryland/annapolis/maryland-foreclosure-rate-3rd-highest-us-2017-report.



                                                         123
Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 128 of 166




                              124
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 129 of 166



       359.    As reflected in the Prince George’s County foreclosure map above, from the

period August 2005 to January 2018, at least 5,867 of Defendants total 6,001 foreclosure filings

in Prince George’s County (approximately 98%) were initiated in higher minority census tracts

(i.e., where at least 30% of the housing units were minority owner-occupied) as compared to just

the 134 foreclosure filings (about 2%) in low minority census tracts (i.e., where less than 30% of

the housing units were minority owner-occupied).

       360.    As further reflected in the Prince George’s County foreclosure map above, the

average foreclosure rate (number of foreclosures divided by the number of owner-occupied

housing units) over the entire time period dramatically increases in lock-step as the percentage of

minority owner-occupied homeownership increases. This foreclosure activity reflects both the

targeting and discriminatory impact of Defendants’ foreclosure activity in Prince George’s

County’s minority neighborhoods.

       361.    Defendants’ foreclosure activity in Montgomery County since August 1, 2005 is

numerically, geographically and demographically depicted in the following maps:




                                               125
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 130 of 166




       362.   As reflected in the Montgomery County foreclosure map above, from the period

August 2005 to January 2018, at least 1,374 of Defendants total 2,564 foreclosure filings in

Prince George’s County (approximately 54%) were initiated in higher minority census tracts

(i.e., where at least 25.1% of the housing units were minority owner-occupied) as compared to

the 1,190 foreclosure filings (about 46%) in low minority census tracts (i.e., where 25% or less

of the housing units were minority owner-occupied).




                                              126
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 131 of 166



       363.    But more importantly, as further reflected in the Montgomery County foreclosure

map above, like in Prince George’s County, the average foreclosure rate (number of foreclosures

divided by the number of owner-occupied housing units) over the entire time period dramatically

increases in lock-step as the percentage of minority owner-occupied homeownership increases.

This foreclosure activity again reflects both the targeting and discriminatory impact of

Defendants’ foreclosure activity in Montgomery County’s minority neighborhoods.

       364.    As all of the data in the maps reflect, the mortgage loans Defendants originated in

Plaintiffs’ communities to FHA-protected borrowers were more likely to result in delinquency,

default, and foreclosure than the loans Defendants made to Caucasian borrowers, with many of

the loans made with the highest HUD designated HFR foreclosure rate areas. This empirical and

statistical information provides direct and prima facie evidence of the disparate impact, as well

as additional evidence of the targeting and disparate treatment, of Defendants’ predatory

mortgage lending activities in Plaintiffs’ communities and neighborhoods.

       365.    While Plaintiffs can provide a list of the addresses of each of the approximate

8,565 foreclosure proceedings Defendants have initiated on mortgage loans originated since

August 2005 in Montgomery County and Prince George’s County that are reflected in the GIS

MAP above, Defendants know from their own lending and servicing data: (i) exactly which

loans they made and/or service; (ii) the location of vacant properties where such loans have

defaulted; and (iii) the location of all properties they have foreclosed on, Defendants maintain

this information in the ordinary course of their business.

               B.      The Full Extent of Defendants’ Discriminatory Housing Practices are
                       Concealed Through Defendants’ Underreporting of Minority Status
                       in HMDA Data and Through MERS.

       366.    Defendants underreported race and ethnicity HMDA data on the mortgage loans

they originated and purchased and have concealed their lending and foreclosure activity through


                                                127
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 132 of 166



MERS.     This skews the discriminatory effect of Defendants’ predatory and discriminatory

lending and servicing practices at issue here in Defendants’ favor. Thus, only discovery of

Defendants’ loan level data and mortgage servicing data will reveal the full extent of

Defendants’ discriminatory housing practices at issue here and the full extent of Plaintiffs’

resulting damages.

        367.   While the Defendants collectively originated a grand total of 74,483 mortgage

loans between 2000 and 2016 in Montgomery County, minority borrower status was not reported

in their HMDA data on 12,784 of those loans (approximately 21%), notwithstanding HMDA

reporting requirements on the minority status of the borrower. 4,432 of those loans (35%) were

“high cost” or made in the highest HUD designated foreclosure rate census tracks, both

categories of which were more likely to be made to minority borrowers. Wells Fargo Bank was

the worst offender of the Defendants in volume with approximately 6,126 of the loans it

originated in Montgomery County reporting no ethnicity data, 2,271 of which (37%) were

designated as “high cost” or in the highest HFR areas. World Savings Bank and World Savings

Bank, FSB were the worst offenders in terms of percentage, with approximately 10% of its

originated mortgage loans in Montgomery County (471 of 4,776) reporting no ethnicity data,

with 226 of such loans (48%) designated as “high cost” or in the highest HFR areas.

        368.   While the Defendants collectively originated a grand total of 37,552 mortgage

loans between 2000 and 2016 in Prince George’s County, minority borrower status was not

reported in their HMDA data on 6,580 of those loans (17.5%), notwithstanding HMDA reporting

requirements. 6,244 of those loans (16.6%) were “high cost” or made in the highest HUD

designated foreclosure rate census tracks, both categories of which were more likely to be made

to minority borrowers. Wells Fargo Bank was the worst offender of the Defendants in volume




                                              128
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 133 of 166



with approximately 3,565 of the loans it originated in Prince George’s County reporting no

ethnicity data, 3,395 of which (95%) were designated as “high cost” or in the highest HFR areas.

Wachovia Mortgage was the worst offender in terms of percentage, with approximately 26% of

its originated mortgage loans in Prince George’s County (329 of 1,249) reporting no ethnicity

data, with 317 of such loans (96%) designated in the highest HFR areas.

       369.   Similarly, Defendants have not reported minority data on many of the mortgage

loans they funded, purchased or otherwise acquired, including through their affiliate and broker

network. For example, Defendants collectively purchased or otherwise acquired 43,248 loans

between just 2000 and 2016 in Montgomery County. However, 8,949 of those loans (20%)

contained no minority borrower status information. Wells Fargo Funding was responsible for

22,613 of those loans, but did not report on 3,045 of them, 935 of which (31%) were in the

highest HFR areas. Wells Fargo Bank was responsible for 16,697 of the total acquired loans, but

did not report on 2,873 of them, 598 of which (21%) were in the highest HFR areas. For their

part, Wells Fargo Financial, Wachovia Bank, Wachovia Mortgage, and World Savings Bank

were collectively responsible for 2,563 of the acquired loans, but reported minority status on

only 3 loans, while 677 of these loans (26%) were originated within the highest HFR areas.

       370.   Similarly, Defendants collectively purchased or otherwise acquired 12,052 loans

between 2000 and 2016 in Prince George’s County. However, 2,926 of those loans (24%)

contained no minority borrower status information. Wells Fargo Funding was responsible for

6,523of those loans, but did not report on 928 of them, 857 of which (92%) were in the highest

HFR areas. Wells Fargo Bank was responsible for 4,159 of the total acquired loans, but did not

report on 783 of them, 700 of which (89%) were in the highest HFR areas. For their part, Wells

Fargo Financial Maryland (11 loans – 11 not reported, 11 HFR), Wachovia Bank (829 loans, 829




                                              129
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 134 of 166



not reported, 779 HFR), Wachovia Mortgage (124 loans – 124 not reported, 119 HFR), World

Savings Bank (101 loans -101 not reported, 93 HFR), and American Mortgage Network (7 loans

– 7 not reported, 6 HFR) were collectively responsible for 1,072 of the acquired loans, but

reported minority status on none of the loans, while the vast majority of such loans 1,008 (94%)

were originated within the highest HFR areas.

        371.     By not adequately reporting minority borrower data on their mortgage loan

originations and acquisitions, Defendants have skewed the data in their favor and further

concealed the full extent of their predatory and discriminatory mortgage lending and servicing

activities, further necessitating discovery of all of Defendants’ mortgage loan data they created

and/or maintain in connection with their mortgage lending, securitization and servicing activities

at issue here.

        372.     Wells Fargo and its joint venture partner First American Title Insurance Corp

were founding members, and remain shareholders, of MERSCORP Holdings, Inc., the parent

company of Mortgage Electronic Registration Systems, Inc., which operates the MERS System.

        373.     As such, Wells Fargo helped fund the development and initial start-up of MERS

to act as a nominee for mortgage lenders and lenders’ successors and assigns (e.g., securitization

trusts) to privately originate, track, assign and/or trade mortgage loans through a confidential

computer registry (containing over 70 million mortgage loan records) enabling mortgage lenders

to circumvent public lien assignment recording processes.

        374.     Wells Fargo and First American are both current members of MERS. Wells

Fargo Bank’s Executive Vice President, Kathy Gray, has been and is a member of the

MERSCORP’s Board of Directors. First American’s Executive Vice President and Vice




                                                130
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 135 of 166



Chairman, Kurt Pfotenhauer, also is a MERSCORP director and serves as its Chairman of the

Board.

         375.   MERS previously publicly described itself on its website as “an innovative

process that simplifies the way mortgage ownership and servicing rights are originated, sold, and

tracked. Created by the real estate finance industry, MERS eliminates the need to prepare and

record assignments when trading residential and commercial mortgage loans.” MERS has touted

that its operations are “a national electronic registry system that tracks the changes in servicing

rights and beneficial ownership interests in mortgage loans that are registered on the registry.”

         376.   According to MERS’ prior public website disclosures, it also provides money

savings to lenders by eliminating assignment costs, document correction costs, and tracking fees

– “Once the loan is assigned to MERS . . . tracking servicing and beneficial rights can occur

electronically for all future transfers. The need for any additional assignments after this point

will be eliminated unless the servicing rights are sold to a non-MERS member.” MERS has

saved industry participants – and denied public recording systems operated by County

governments such as Plaintiffs here – a total of over $2 billion in public recording fees.

         377.   MERS obscures the extent of Defendants’ mortgage loan origination, ownership,

assignment, securitization, and servicing activities. Loans originated, purchased or acquired by

Wells Fargo that were originally closed in the name of MERS, or subsequently assigned to

MERS, makes it extremely difficult for Plaintiffs to determine ownership interests in vacant or

abandoned properties that have not yet been foreclosed upon to cure building code deficiencies,

ensure compliance with building codes, obtain unpaid taxes and/or utility bills, and/or determine

the ownership or lien holders to enable in rem or tax foreclosure sales.




                                                131
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 136 of 166



       378.    Because Plaintiffs do not have access to MERS there was virtually no way for

Plaintiffs to identify parties – e.g., mortgage note holders or securitization trustees –legally and

financially obligated to pay the costs of maintaining abandoned or vacant properties in the

MERS System within its jurisdiction. As such, MERS’ admittedly deliberate circumvention of

the public recording process has damaged, and continues to damage, Plaintiffs including by

denying Plaintiffs of the revenue from recording fees and related taxes that Plaintiffs otherwise

would have received had the various assignments and other changes in title been properly

recorded.

       379.    More importantly, however, by circumventing public lien holder recording

processes by design, MERS obscured Defendants’ mortgage foreclosure processes, making it

extremely difficult for Plaintiffs – and other interested parties – to identify the predatory lenders

“whose practices led to the high foreclosure rates that have blighted some neighborhoods.” Mike

McIntire, Tracking Loans Through a Firm That Holds Millions, N.Y. Times (April 24, 2009). It

effectively “removes transparency over what’s happening to these mortgage obligations and

sows confusion, which can only benefit the banks.” Id.

       380.    Mortgage loans foreclosed in the name of MERS, as agent or assignee, may

conceal the identity of the loan originator, assignees and/or loan servicer, making it extremely

difficult for Plaintiffs to determine the party responsible for originating or servicing a predatory

or discriminatory mortgage loan that has resulted in foreclosure.

       381.    The majority of foreclosures (estimated at 60% nationwide) are conducted in the

name of MERS as designee, assignee, or title holder of Defendants as originator or securitization

trustee making it virtually impossible to determine from publicly available data which

Defendants hold the mortgages to, are in possession of, and/or are or may be foreclosing on




                                                132
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 137 of 166



properties in Plaintiffs’ communities and neighborhoods, further obfuscating the predatory and

discriminatory lending practices of Defendants and other industry participants.

       382.      Complicating the issue, it has been widely reported, investigated, litigated, and

publicly acknowledged that the Defendants’ and MERS’ electronic mortgage lien and

assignment records contain errors. It also has been widely reported, investigated, litigated, and

publicly acknowledged that this has been exacerbated by and/or led to Defendants’

“robosigning” and other predatory mortgage servicing and foreclosure practices.

       383.      Finally, Defendants also used their bank holding company corporate structure to

conceal their discriminatory lending practices by shifting loans and loan applications between

their mortgage lending operations at their regulated banking entities and their non-regulated

mortgage lending subsidiaries and affiliates. According to confidential witness statements

provided by former employees of Wells Fargo and cited in another action against Wells Fargo:

“It was common knowledge that, to avoid problems, loans from one office were sent to another

office to make both look more balanced. We needed to put some white loans in that [minority]

community and some black loans in this community because [otherwise] we’ll get some sh!+

from the Fed.”

       384.      The only realistically feasible way to precisely determine all the properties

possessed by, in the control of, or foreclosed upon at the direction, or for the benefit, of

Defendants, is through electronic discovery of Defendants’ and MERS’ mortgage origination,

purchase, assignment, securitization, servicing, and foreclosure data that Defendants specifically

collect, track, and utilize for their HMDA reporting obligations and their operational activities.

       385.      This discovery is necessary to determine the full extent of the predatory and

discriminatory loans Defendants have made at issue here and Defendants’ complicity in the




                                                133
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 138 of 166



continuing predatory and discriminatory equity-stripping scheme alleged, including through the

continuing servicing of each such predatory and discriminatory loan.

               C.      Defendants’ Predatory and Discriminatory Mortgage Lending,
                       Servicing and Foreclosure Practices Have Harmed Plaintiffs.

       386.    Defendants’ discriminatory housing practices of equity-stripping – conducted

through Defendants’ interrelated predatory and discriminatory mortgage lending, servicing and

foreclosure activities -- have seriously harmed Plaintiffs’ communities and neighborhoods by

effectively diluting -- or completely eliminating -- the equity of minority borrowers’ homes. This

has placed those borrowers in far greater jeopardy of loan default and foreclosure, has reduced

monies available for home upkeep and maintenance, and has dramatically increased the numbers

and rates of home vacancies and foreclosures that Plaintiffs’ communities and neighborhoods are

currently experiencing (and will continue to experience into the future).

       387.    As further alleged below, this has caused and will continue to cause both

extensive non-monetary harm, including an increasing segregative effect on Plaintiffs’

communities and neighborhoods where Defendants have concentrated their equity-stripping

activities, and financial damages to Plaintiffs.

       388.    Home     foreclosures   disproportionately     occur   in    predominantly    minority

neighborhoods. See, e.g., Juliana Barbassa, Report: Minorities Hit By Foreclosures, USA Today,

March 6, 2008; National Training & Information Center, Preying on Neighborhoods, 2007

Foreclosure          Update,           March             3,       2008           available         at

https://web.archive.org/web/20080327172821/http://www.ntic-us.org/images/fullyear2007.pdf

(last viewed June 20, 2017). The relevant statistics in the Montgomery County and Prince

George’s County areas confirm this nationwide trend.




                                                   134
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 139 of 166



       389.     Minority neighborhoods suffer severe deleterious effects from increased

foreclosures. A Woodstock Institute Study has demonstrated that “foreclosures, particularly in

lower-income neighborhoods, can lead to vacant, boarded-up, or abandoned properties. These

properties, in turn, contribute to the stock of ‘physical disorder’ in a community that can create a

haven for criminal activity, discourage social capital formation, and lead to further disinvestment

. . . and lower property values for existing residential homeowners.” Dan Immergluck and Geoff

Smith, There Goes the Neighborhood: The Effect of Single-Family Mortgage Foreclosures on

Property      Values,    Woodstock       Institute    Study     (June     2005)     available     at

http://www.woodstockinst.org/sites/default/files/attachments/TGTN_Report.pdf         (last   visited

June 21, 2017).

       390.     As alleged above, Defendants discriminatorily originated, or funded, purchased or

otherwise acquired predatory, non-prime mortgage loans on a discriminatory basis in Plaintiffs’

communities and neighborhoods, and continue to service, refinance and/or foreclosure on such

loans on a predatory and/or discriminatory basis. Thus, the loan default, home vacancy and

foreclosure rates in Plaintiffs’ communities with increased ethnic and racial minorities are

greater than in comparable white communities. And, because single women generally received a

greater share of such loans than male borrowers, and because minorities received them to a

greater extent than non-minorities, the loan default, home vacancy and foreclosure rates in

Plaintiffs’ communities is particularly high among female African American borrowers of Wells

Fargo’s and Wachovia’s predatory mortgage loan products.

       391.     Plaintiffs, which are the embodiment of its residents, neighborhoods and

communities, suffers from the segregative effects of the increased foreclosures and vacant

properties, securing predatory and discriminatory mortgage loans for which Defendants are




                                                135
         Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 140 of 166



responsible, through increased blight, urban decay, and the perpetuation and increase in racial

slum formation including from “white flight,” all of which is concentrated in Plaintiffs’

neighborhoods and communities with higher percentages of minority homeowners.

         392.   Plaintiffs also suffer from the combined racial and gender segregative effect

resulting from an increased number of defaults and foreclosures on “high cost” and non-prime

mortgage loans Defendants targeted on female borrowers, particularly African American female

borrowers, many of which also are concentrated in Plaintiffs’ high minority neighborhoods.

Plaintiffs have a legitimate interest under the FHA in promoting fair and equal housing

opportunities on both a race- and a gender-neutral basis in its communities.

         393.   Plaintiffs are harmed even if Defendants’ non-prime mortgage loans don’t result

in foreclosure. Defendants’ equity-stripping mortgage loans increase minority borrower

borrowing costs, reduce or limit impacted minority borrower’s ability to accumulate wealth from

the equity in their homes, deplete or eliminate borrower savings, and thereby restrict or reduce an

impacted borrower’s ability or desire to maintain and/or improve their property. This further

leads to deterioration of such property and surrounding property values and results in increased

vacancy rates as borrowers with negative home equity are more likely to simply abandon their

homes.

         394.   As set forth amply above, Defendants’ discriminatory lending behavior virtually

guaranteed foreclosure. Nowhere is this more evident than Plaintiffs’ GIS maps above, which

reflect not only greater numbers of foreclosures in higher minority census areas, but also reflect a

much higher foreclosure rate, upwards of 8 times higher than census areas that are primarily

Caucasian. Although Plaintiffs’ GIS maps amply illustrate Defendants’ discriminatory




                                                136
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 141 of 166



foreclosure behavior, Defendants also discriminate against minorities when receiving mortgage

modification requests and post-foreclosure.

       395.    In high minority census areas, Defendants routinely reject or deny mortgage

modification requests even when the homeowner qualifies for the modification. Mortgage

modification requests from borrowers in predominantly low minority census areas are routinely

granted.

       396.    Further, in predominantly minority neighborhoods, Defendants routinely

characterize vacant, foreclosed homes as abandoned rather than vacant. Utilizing this

characterization allows Defendants to assert, even when Defendants know it is untrue, that the

homeowner has severed all ties and interest to the property, thereby making it easier for

Defendants to take the property back. This characterization is not utilized or utilized far less

frequently on homes that are not in predominantly minority neighborhoods.

       397.    Once the property in foreclosure is vacant, Defendants then charge unnecessary

and duplicative fees for “services,” such as cutting the grass or inspecting the property.

Oftentimes, these “services” are never rendered, making them fraudulent. Charging these fees

serves the dual purposes of allowing Defendants to add the fees to the principal and interest

owed, and ensuring the borrower can never exercise any right of redemption.

       398.    As a result, injuries to Plaintiffs will continue to occur long after the last wrongful

act in the Defendants’ scheme – the inevitable, if not intended, vacancy and/or foreclosure on the

predatory and discriminatory mortgage loan products Defendants sold to homeowners in

Plaintiffs’ neighborhoods and communities and continued to service when such loans defaulted

and through Defendants’ foreclosure processes.




                                                137
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 142 of 166



       399.    Defendants’ illegal discriminatory conduct has caused substantial, measurable,

economic damages to Plaintiffs directly incurred on vacant and/or foreclosed minority properties

for which Defendants are responsible including, but not limited to:

      costs for judicial and non-judicial foreclosure-related processes;
      services required for Sheriff’s evictions and foreclosure notices;
      registration and monitoring of abandoned, vacant and/or foreclosed properties;
      inspecting, securing, cleaning, maintaining and/or demolishing abandoned, vacant and/or
       foreclosed properties;
      police and fire services on abandoned, vacant and/or foreclosed properties for which
       Defendants are responsible;
      social services to evicted or foreclosed homeowner-borrowers on abandoned, vacant
       and/or foreclosed properties for which Defendants are responsible;
      reduced property values on foreclosed properties and surrounding properties;
      the loss of various property and concession tax revenue from abandoned, vacant and/or
       foreclosed properties, including, for example, cable and telephone franchise taxes;
      lost property tax revenue on abandoned, vacant and/or foreclosed properties that have not
       been recovered via tax lien sales;
      lost revenue from certain utility operations and fees, such as water, sanitation, and
       telecommunications; and/or
      lost recording fees as a result of the use of MERS to avoid such fees.

       400.    In addition, Defendants’ illegal discriminatory conduct has directly caused

substantial, measurable, non-economic damages to Plaintiffs including, for example, but not

limited to, injuries resulting from the deterioration and blight to the hardest hit neighborhoods

and communities.

       401.    Such injuries arise from both the effect of the foreclosure process itself (lower

home values and tax revenues) and from vacant or abandoned properties that either already have

been foreclosed upon or are facing foreclosure (i.e., the shadow inventory of foreclosures) as a

result of borrower defaults. Not surprisingly, the brunt of this injury is disproportionately




                                               138
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 143 of 166



suffered in Plaintiffs’ communities and neighborhoods with relatively higher FHA-protected

minority borrowers, however the harm has spread throughout Plaintiffs’ communities.

       402.    Plaintiffs have incurred out-of-pocket costs with respect to specific vacant

foreclosure and pre-foreclosure properties secured by non-prime mortgage loans originated,

acquired, serviced or foreclosed on by Defendants on a discriminatory basis because, among

other things, Plaintiffs have been required to provide a multitude of services relating to those

abandoned, vacant and/or foreclosed properties that would not have been necessary if such

properties were occupied. Plaintiffs also have been required to shift their limited resources to

address problems created by such vacancies and foreclosures.

       403.    By way of example only, Plaintiffs have sustained financial injuries for providing

services to such vacant homes that have not been cared for, have been vandalized and/or have

provided a location for illegal activities, all leading to violations of Plaintiffs’ building codes,

including the creation of physically unsafe structures that threaten public safety. This, in turn,

has led to substantial personnel time and out-of-pocket costs incurred by Plaintiffs’ building code

enforcement and legal functions having to inspect, investigate and respond to violations at such

vacant properties that threaten public safety or address public health concerns; and taking legal

action to investigate and prosecute building code violations at the vacant properties. These

injuries would not have occurred had the homes been occupied by the Defendants’ borrowers

who were the subject of Defendants’ discriminatory housing practices.

       404.    The task of Plaintiffs’ legal function in identifying responsible parties in order to

take legal action have been made all the more difficult, causing greater financial injury to

Plaintiffs, as a direct result of the difficulty in determining the identity of the correct owner of

such non-prime mortgage loans. This is because transfers and assignments of the loans were not




                                                139
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 144 of 166



properly recorded by Defendants, including its transferees, assignees, agents and/or trustees of

the pools of loans that issued MBS secured by such non-prime loans.

       405.    As another example, Plaintiffs’ Sheriff’s Departments incur significant costs in

serving eviction and foreclosures notices and in evicting homeowners, which are directly tied to

the foreclosed properties. Plaintiffs’ Sheriff’s Departments have had to send personnel and

equipment to such vacant properties to respond to public health and safety threats that arise at

these properties because the properties are vacant.

       406.    As yet another example, the Plaintiffs’ judicial systems and clerk’s offices have

been overloaded with foreclosure filings and proceedings – also directly related to each

foreclosed property – and Plaintiffs have had to provide supplemental funding.

       407.    Using foreclosure property addresses and Defendants’ loan application registry,

loan servicing and loan default and foreclosure information obtained from Defendants in

discovery, Plaintiffs can isolate out-of-pocket and lost revenue damages attributable to each

individual property secured by a non-prime loan originated, acquired, serviced or foreclosed on

by Defendants on the discriminatory bases alleged herein.

       408.    A major source of Plaintiffs’ revenue is taxes on real property, particularly

residential real estate. The fair market value of the residential real estate in Plaintiffs’

jurisdictions have been adversely impacted by home vacancies and foreclosures on predatory and

discriminatory mortgage loans, particularly including those loans originated, funded, and/or

purchased by Defendants at issue here.

       409.    As a result of the predatory loan terms, higher loan costs, and reduced home

equity resulting from Defendants’ discretionary policies and practices, Plaintiffs’ communities

and neighborhoods with higher percentages of FHA-protected minority borrowers have




                                               140
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 145 of 166



experienced a greater rate of mortgage delinquencies, defaults and home foreclosures on the

loans Defendants were responsible for. This, in turn, caused a downward spiral of additional

mortgage delinquencies, defaults, and home foreclosures in Plaintiffs’ communities and

neighborhoods both with higher percentages of FHA-protected minority borrowers as well

surrounding areas that have lower percentages of FHA-protected minority borrowers.

       410.    As a primary result of Defendants’ predatory lending and discriminatory equity-

stripping activities, Plaintiffs’ tax digests – representing the value of all property subject to tax –

have declined and tax receipts have fallen on vacant or foreclosed properties for which

Defendants are responsible.

       411.    Much of this decline is due to the decline in the value of the residential real estate

located in Plaintiffs’ communities as a result of the foreclosure crisis caused by Defendants’

equity-stripping activities.

       412.    Routinely maintained property tax and other financial data allow precise

calculation of the property tax revenues Plaintiffs have lost as a direct result of Defendants’

discriminatory equity-stripping activities and the resulting property vacancies and foreclosures.

       413.    Using well-established GPS mapping techniques that locate specific properties

within census tracks, property addresses and mortgage lien and foreclosure data, and well-

established statistical regression techniques, Plaintiffs’ injuries attributable to lost property tax

digest on properties surrounding foreclosed properties relating to Defendants’ discriminatory and

predatory lending practices also can be calculated.

       414.    Defendants are responsible for Plaintiffs’ economic damages that they have

directly caused through their equity-stripping scheme which can be proximately shown through




                                                 141
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 146 of 166



the borrower property addresses and the other mortgage lending and servicing information that

Defendants’ maintain in the ordinary course of business.

       415.    Plaintiffs also have been injured as a result of the frustration of the various

purposes and missions of its departments and authorities that foster equality and opportunity for

affordable housing, revitalize neighborhoods, foster economic development and prosperity in the

community, and provide support services for their residents at large. Plaintiffs’ authorities and

departments have also been injured as a result of having to reallocate their human and financial

resources away from their missions and purposes in order to address the foreclosure and home

vacancy crisis caused in part by Defendants’ discriminatory and predatory mortgage lending,

servicing and foreclosure practices.

       416.    Importantly, a significant portion of Plaintiffs’ out-of-pocket damages that are

proximately caused by Defendants’ equity-stripping scheme result from abandoned or vacant

homes that occur after a defaulted borrower leaves, or is evicted from, the home but before the

property is foreclosed upon or acquired. The longer this period of time, the more costs that are

likely incurred by Plaintiffs to address maintenance, code-violation, public health and safety,

and/or demolition issues. Using Defendants’ servicing and foreclosure data, Plaintiffs’ damages

at specifically identified properties can be pinpointed in time to when Defendants knew or should

have known that the homes were abandoned or vacant, after default or during the foreclosure

process, and/or after Defendants acquired title.

       417.    Plaintiffs’ precise and actual damages can be established from Plaintiffs’ records

once the addresses of the discrimination-affected properties, and the timing of the loan defaults

and foreclosures, can be identified from discovery of Defendants’ loan origination, pricing,

servicing and foreclosure data.




                                                   142
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 147 of 166



       418.    Plaintiffs’ damages, resulting from lower home values and other injuries resulting

from the deterioration and blight to the hardest hit neighborhoods and communities, can be

established with statistical evidence and expert testimony.

       419.    Plaintiffs will continue to incur all of the above types of damages on properties

that will become vacant and/or will be foreclosed upon that are secured by a non-prime loan that

was issued or discriminatorily serviced by Defendants.

       420.    Although nationally there have been well over 6 million foreclosures since 2007,

the foreclosure cycle relating to the bulk of the non-prime lending activity is far from complete,

with millions more foreclosures likely to come nationwide and tens of thousands more

foreclosures locally.

       421.    Although many foreclosures on the non-prime discriminatory mortgage loans

made during the highpoint of the subprime lending crisis have already occurred, there remain

others yet to come as Defendants have intentionally not foreclosed on defaulted loans so as not to

become responsible for the costs associated with the ownership and maintenance of foreclosed

properties in minority communities. African American and Latino borrowers continue to be

disproportionately at risk of foreclosure relative to non-Hispanic white borrowers.

       422.    Many of these homes are in the “shadow inventory,” i.e., are vacant or are

occupied with the homeowner seriously delinquent or in default of their mortgage, but

foreclosure proceedings have not yet begun.

       423.    Nationally, home prices hit a near-decade low in February 2012, declining

approximately 23% since 2007. As of January 2014, however, Standard & Poor’s Rating

Service estimated that, nationally, the level of shadow inventory had increased slightly with

approximately 51 months of shadow inventory housing supply. In November 2013, CoreLogic’s




                                               143
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 148 of 166



shadow inventory analysis revealed that at that time, although levels were the lowest since 2008,

there remained 1.7 million properties in the shadow inventory, almost half of which were

delinquent but had not yet begun foreclosure proceedings.              While the trend is declining,

additional discriminatory mortgage loans continue to go into default, and will continue to do so,

particularly with respect to the adjustable rate mortgage loans. Maryland currently has the third

highest foreclosure rate in the nation, and both Plaintiff Counties continue to experience high

foreclosure rates relative to other counties.

        424.    Consequently, numerous additional delinquencies, defaults, vacancies and

foreclosures on Defendants’ equity-stripping non-prime mortgage loans continued to occur

through 2016 and will occur until the last non-prime discriminatory loan is either repaid or goes

into default, resulting in future damages to the Plaintiffs. Plaintiffs are entitled to injunctive relief

and the recovery of damages that are about to occur from Defendants’ actions.

        425.    Finally, because the total number of discriminatory, equity-stripping, non-prime

mortgages originated by Defendants, or for which Defendants are otherwise responsible for, as

well as the number of foreclosures related to such mortgages have been obfuscated and

concealed through the securitization process and the use of MERS, discovery of all of

Defendants’ loan files for loans made or purchased in Plaintiffs’ neighborhoods and communities

may be necessary before a precise damages calculation can be made.

     XII. WELLS FARGO IS LIABLE FOR THE ACTS OF WACHOVIA AS A RESULT
                       OF ITS MERGER WITH WACHOVIA

        426.    On December 31, 2008, Wachovia merged into Wells Fargo & Company with

Wells Fargo surviving the merger.

        427.    In the merger, Wells Fargo exchanged 0.1991 shares of its common stock for each

outstanding share of Wachovia common stock, issuing a total of 422.7 million shares of Wells



                                                  144
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 149 of 166



Fargo common stock with a December 31, 2008, value of $12.5 billion to Wachovia

shareholders. Shares of each outstanding series of Wachovia preferred stock were converted into

shares (or fractional shares) of a corresponding series of Wells Fargo preferred stock having

substantially the same rights and preferences.

       428.    Based upon its merger with Wachovia, as the surviving entity Wells Fargo is

liable for the wrongful acts of Wachovia and its subsidiaries alleged herein, particularly

including World Savings Bank, FSB.

       429.    By virtue of the steps taken by Wells Fargo to consummate its acquisition of

Wachovia, Wells Fargo also became the successor-in-interest to Wachovia and its subsidiaries.

       430.    Wachovia ceased ordinary business on its own account soon after the transaction

was consummated.

       431.    Wells Fargo assumed the liabilities ordinarily necessary for the uninterrupted

continuation of Wachovia’s business.

       432.    Wells Fargo assumed Wachovia’s liabilities for violations of the Fair Housing

Act, Wachovia’s predatory and discriminatory lending, and for any other matter relating to

Wachovia’s and its predecessors’ mortgage lending, securitization and servicing practices.

       433.    There has been a continuity of ownership of Wachovia’s assets between Wells

Fargo and Wachovia and Wachovia’s management, personnel, physical location, and general

business operations have been continued by Wells Fargo.




                                                 145
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 150 of 166



                                      XIII. COUNT I
                               VIOLATION OF FAIR HOUSING ACT
                                    42 U.S.C. § 3601, et seq.

                  Defendants’ Equity-Stripping Scheme Based on Facially Neutral
              Loan Origination, Servicing and Foreclosure Policies and Practices
                  Resulted in Disparate Impact in Minority Neighborhoods

       434.    Plaintiffs repeat and incorporate by reference all allegations contained in

paragraphs 1 through 433 as if fully set forth herein.

       435.    Defendants’ mortgage lending and securitization acts, policies, and practices, as

furthered and continued by Defendants’ loan servicing and foreclosure activities (including

through reverse redlining and steering), constitute disparate impact discrimination on the basis of

ethnicity and/or race because they have a disproportionate, adverse effect on FHA-protected

African-American and Latino/Hispanic minority borrowers (including women) in Plaintiffs’

communities and neighborhoods by resulting in those FHA-protected borrowers receiving

predatory, higher cost, subprime, ALT-A and/or other mortgage loans (including primary,

secondary and home equity loans) made on terms less favorable than loans made to similarly

situated non-African American or Latino/Hispanic borrowers.

       436.    These adverse and disproportionate impacts are the direct result of Defendants’

facially neutral policies of making loans destined to fail and giving substantial discretion and

incentivizing loan officers, brokers and others responsible for mortgage lending to make and

steer people into higher cost loans without regard for whether they could repay the loan or might

qualify for better loans.

       437.    The predatory and discriminatory discretionary pricing policies and underwriting

practices described herein individually and collectively constitute patterns or practices of

housing discrimination because, as an integral part of the Defendants’ mortgage banking




                                                146
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 151 of 166



business models, it was the standard operating procedure of Defendants that had a disparate

impact on minority borrowers.

              A.      Defendants’ Facially Neutral Loan Origination and Servicing Policies
                      and Practices

       438.   Defendants’ facially neutral mortgage loan origination (pricing, underwriting and

compensation) and servicing (payment acceptance, loan modification, and foreclosure) practices

had a disparate impact on minority borrowers.        All of these policies and practices were

communicated throughout Defendants’ operations and were enabled through the loan-related

forms and agreements, including loan contracts, loan applications, and instructions on

completing loan applications and contracts, that Defendants disseminated to their employees,

managers and correspondent lenders.

       439.   Importantly, Defendants’ facially neutral discretionary pricing policies permitted

Defendant’s employees and independent brokers to increase costs of mortgage loans without

regard to objective factors. This subjective decision-making combined with Defendants facially

neutral practice of financial incentives encouraged their employees, branch managers and

correspondent lenders to approve as many higher cost and subprime mortgage loans as possible,

particularly including to FHA-protected minority borrowers, through compensation schemes

rewarding fee generation, loan volumes, and overages, while ignoring risk.

       440.   The direct consequence of Defendants’ facially neutral loan origination (pricing,

underwriting, and compensation) practices is that Defendants and their correspondent lenders:

      steered FHA-protected minority borrowers into higher cost, subprime, ALT-A or other
       mortgage loan products through various practices including failing to advise such
       borrowers of lower cost alternatives or advising such borrowers not to submit proof of
       income;
      originated to FHA-protected minority borrowers higher cost, subprime, ALT-A or other
       mortgage loan products while knowing the increased likelihood of delinquencies, default,
       foreclosures and home vacancies on such loan products;


                                              147
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 152 of 166



      originated to FHA-protected minority borrowers loans that were on terms more
       unfavorable than loans made to non-minority borrowers who were similarly situated
       under traditional lending criteria;
      underwrote and originated to FHA-protected minority borrowers higher cost, subprime,
       ALT-A or other mortgage loan products at borrowers’ maximum income/debt ratios
       while knowing the increased likelihood of delinquencies, default, foreclosures and home
       vacancies on such loan products;
      underwrote and originated to FHA-protected minority borrowers higher cost, subprime,
       ALT-A or other mortgage loan products that they would not otherwise qualify for, and
       were unable to pay for, while knowing the increased likelihood of delinquencies, default,
       foreclosures and home vacancies on such loan products;
      underwrote and originated to FHA-protected minority borrowers ARM loan products at
       borrowers’ maximum income/debt ratios but at the teaser interest rates rather than the
       minimum anticipated adjusted rate after the initial teaser rate period expired while
       knowing the increased likelihood of delinquencies, default, foreclosures and home
       vacancies on such loan products;
      underwrote and originated to FHA-protected minority borrowers higher cost, subprime,
       ALT-A and even loans backed by Government sponsored enterprises (i.e., the Federal
       National Mortgage Association (“FNMA”), the Federal Home Loan Mortgage
       Corporation (“FHLMC”), and the Government National Mortgage Association
       (“GNMA”), collectively, the “GSEs”) at inflated amounts beyond the fair value of their
       homes and based on inflated appraisals while knowing the increased likelihood of
       delinquencies, default, foreclosures and home vacancies on such loan products; and
      included pre-payment penalties in the loan products issued to FHA-protected minority
       borrowers.

       441.    This resulted in minority borrowers receiving disproportionately more higher cost

loans and loans with predatory characteristics than non-minority borrowers. It also resulted in

higher concentrations of predatory loans that were more likely to fail in minority neighborhoods.

       442.    Defendants’ predatory loan origination (pricing, underwriting and compensation)

and servicing (payment acceptance, loan modification, and foreclosure) policies and practices

were artificial, arbitrary, and unnecessary, because they were not necessary to compensate for

additional risk.   Defendants’ discretionary pricing practice was artificial, arbitrary and

unnecessary in that it permitted pricing on mortgage loans originated to FHA-protected minority

borrowers on a subjective basis without regard to objective factors. Defendants’ incentive



                                              148
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 153 of 166



policies provided financial incentive for Defendants’ employees and independent brokers to

exercise the discretionary pricing policy in a subjective manner, without regard to objective

factors. These policies increased costs and fees unrelated to any increased risk of the loan, and

were, therefore, artificial, arbitrary, and unnecessary.

       443.    Defendants’ pricing policies were artificial, arbitrary and not a business necessity

because they violated safe and sound banking practices and regulations, and loan officers and

brokers: (1) had the discretion to change pricing; (2) were encouraged to change pricing to

maximize loan profitability, and (3) were compensated by Defendants to approve loans rather

than ensure that they could be repaid and were in the borrowers’ best interests.

       444.    Defendants’ pattern and practice of predatory and discriminatory mortgage

origination (pricing, underwriting and compensation) and servicing (payment acceptance, loan

modification, and foreclosure) cannot be justified by business necessity, and could have been

avoided through the use of alternative business policies and procedures that had less

discriminatory impact. Predatory lending practices, which are improper in and of themselves,

cannot be justified by business necessity. Higher costs were not charged to compensate for

higher risk, but, rather, were exercised in an arbitrary and subjective manner. Defendants failed

to have in place fair lending controls to ensure that employees and independent brokers were not

exercising subjective decision-making in a non-discriminatory manner.

               B.      Defendants’ Predatory Mortgage Loan Origination Practices and
                       Policies Had a Disparate Impact on Minority Borrowers

       445.    Defendants’ predatory and discriminatory actions have caused African

Americans, Latino/Hispanic Americans, and residents of predominantly African-American and

Hispanic neighborhoods in Plaintiffs’ communities to receive mortgage loans that were destined

or expected to fail, and in fact failed, on levels higher than failed loans made to similarly situated



                                                 149
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 154 of 166



non-minority borrowers, because loans were made to minorities on more unfavorable terms than

non-minority borrowers. Specifically, these mortgage loan failure levels were greater in

Plaintiffs’ minority communities and led to substantially higher rates of foreclosure than in non-

minority areas.

       446.    Prior to the predatory and discriminatory lending practices of Defendants alleged

herein, Plaintiffs had few, if any, “high foreclosure risk” (HFR) census track areas as defined and

designated by the U.S. Department of Housing & Urban Development (“HUD”) and the

historical annual foreclosure rates were averaging between approximately 1% to 2%.

       447.    HUD designated HFR areas reflect neighborhood characteristics that are

estimated by HUD to have a high level of risk for foreclosure – e.g., those neighborhoods with a

relatively high concentration of higher cost loans, subprime or highly leveraged loans (high LTV

and DTI ratios), among other factors.

       448.    Subsequent to and during the predatory and discriminatory lending and servicing

practices of Defendants (and other industry participants) alleged herein, Plaintiffs experienced a

massive increase in the number of higher cost, subprime and highly leveraged loans made within

Plaintiffs’ neighborhoods and communities with high populations of FHA-protected minority

borrowers, leading to numerous HUD designated HFR areas.

       449.    Indeed, the level and severity of the risk of foreclosures across the nation and in

Plaintiffs’ communities and neighborhoods became so great that HUD changed its HFR ranking

system from a scale of 1-10 (10 being the highest foreclosure risk areas) to a scale of 1-20

(doubling the prior risk designation and designating 20 as the highest foreclosure risk areas).

       450.    The HUD designated HFR areas coincide directly with high minority percentage

rate population census tracks in Plaintiffs’ communities and neighborhoods. And the HUD




                                                150
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 155 of 166



designated HFR areas coincide directly with high foreclosure rates in Plaintiffs’ communities

and neighborhoods. Indeed, Plaintiffs’ neighborhoods and communities with the highest HFR

areas have proportionately the highest percentages of FHA-protected minority homeowners and

have experienced tremendously higher foreclosure rates.

       451.   HMDA-reported foreclosure data reflects that the average foreclosure rate

increases among census tracks in Plaintiffs’ neighborhoods as the percentage of minority

population increases. Reflective of Defendants’ targeting and redlining of minority borrowers

for higher risk non-prime mortgage loans – i.e., higher cost and/or higher leveraged mortgage

loans – immediately following the beginning of the boom years in Defendants’ discriminatory

non-prime mortgage lending, Plaintiffs’ communities with the highest percentages of minority

borrowers experienced higher initial foreclosure rates on such newly originated mortgage loans.

At that time, unemployment levels were low and the economy was growing.

       452.   The mortgage loans Defendants originated in Plaintiffs’ communities to FHA-

protected minority borrowers were more likely to result in delinquency, default and foreclosure

than the loans Defendants made to non-minority borrowers, with many of the loans made within

the highest HUD designated HFR foreclosure rate areas. This data also reflects targeting,

disparate treatment and disparate impact.

       453.   If Defendants had not encouraged and incentivized predatory lending practices,

Plaintiffs’ communities (and Plaintiffs’ higher minority neighborhoods) would not have suffered

significantly greater numbers and percentages of loan defaults and foreclosures on Defendants’

mortgage loan products than the percentages of minority homeownership reflected in Plaintiffs’

demographic data. But for Defendants’ predatory and discriminatory actions alleged herein, the

number and concentration of predatory non-prime mortgage loans and the number and




                                             151
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 156 of 166



concentration of corresponding defaults, vacancies, and foreclosures experienced by FHA-

protected minority borrowers in Plaintiffs’ communities and neighborhoods would have been far

lower and Plaintiffs’ alleged injuries would not have occurred to the extent they did. And, as

further alleged below in Count II, Defendants’ actual foreclosure filings over the period reflect a

stand-alone continuing discriminatory housing practice.

        454.    Individually, and/or collectively, Defendants’ acts, policies, and practices violate

the Fair Housing Act, as amended, 42 U.S.C. § 3601, et seq., in so far as:

        (a) Defendants’ acts, policies, and practices have made and continue to make housing
            unavailable on the basis of race and/or color, in violation of 42 U.S.C. § 3604(a);

        (b) Defendants’ acts, policies, and practices have provided and continue to provide
        different terms, conditions, and privileges of sale of housing, as well as different services
        and facilities in connection therewith, on the basis of race and/or color, in violation of 42
        U.S.C. § 3604(b);

        (c) Defendants’ published policies and statements have expressed and continue to express
        a preference on the basis of race and/or color, in violation of 42 U.S.C. § 3604(c); and

        (d) Defendants’ acts, policies, and practices have provided and continue to provide
        different terms, conditions and privileges on the basis of race and/or color in connection
        with the making of residential real estate-related transactions, in violation of 42 U.S.C.
        § 3605.

        455.    Defendants’ discriminatory acts, policies, and practices as alleged above are

continuing and will continue until the last discriminatory, equity-stripping, non-prime mortgage

loan that Defendants originate, fund, purchase, and/or service is repaid and closed and/or is

foreclosed upon. Defendants’ unlawful actions described above were, and are, intentional and

willful, and/or have been, and are, implemented with callous and reckless disregard for

Plaintiffs’ federally protected rights.

        456.    As alleged above, each of the Defendants engaged in at least one violation of the

Fair Housing Act in the Plaintiff Counties during the two years prior to the initiation of this




                                                152
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 157 of 166



lawsuit by servicing and/or initiating foreclosure proceedings on predatory mortgage loans

during the two-year period prior to when this action was filed.

        457.     Plaintiffs are “aggrieved persons” as defined by 42 U.S.C. § 3602(i) because

Plaintiffs, as organizations themselves subject to the provisions of the FHA, have been injured by

Defendants’ discriminatory housing practices alleged above and also because Plaintiffs believe

that they will continue to be injured by Defendants’ discriminatory housing practices that are

about to occur through the continuation of Defendants’ discriminatory housing practices, also as

alleged above. Thus, Plaintiffs expressly bring this Count as aggrieved persons in their own right

pursuant to the private persons civil enforcement provisions of 42 U.S.C. § 3613(a) for their own

organizational harms and other damages arising from Defendants’ discriminatory housing

practices that violate the FHA.

        458.     Plaintiffs have been, and continue to be, adversely affected by the acts, policies,

and practices of Defendants, their employees, and/or their agents. Plaintiffs’ organizational harm

and other injuries are continuing and will increase unless and until Defendants cease their equity-

stripping activities, including through their continuing discriminatory and predatory mortgage

servicing and foreclosure activities. Injunctive relief is therefore necessary to prevent further

financial and non-financial harm to Plaintiffs.

                                           XIV. COUNT II
                    (Violation of Federal Fair Housing Act, 42 U.S.C. § 3601, et seq.)
               Defendants’ Facially Neutral Mortgage Servicing and Foreclosure Practices
                       Resulted in Disparate Impact in Minority Neighborhoods.

        459.     Plaintiffs repeat and incorporate by reference paragraphs 1 through 433 as if fully

set forth herein.

        460.     Defendants’ mortgage servicing and foreclosure acts, policies, and practices

described in greater detail above have had a disparate impact on the basis of ethnicity and/or race



                                                  153
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 158 of 166



by foreclosing on African-American and Latino/Hispanic (including women’s) homeowners to a

greater extent than they foreclose on non-African American or Latino/Hispanic homeowners in

Plaintiffs’ communities and neighborhoods.

       461.   Defendants’ servicing and foreclosure acts, policies, and practices themselves

have had an adverse, disproportionate and/or disparate impact on FHA-protected African-

American and Latino/Hispanic minority borrowers (including women) in terms of the relative

percentages of foreclosures in higher concentrated African-American and Latino/Hispanic

neighborhoods, as compared to the percentages of foreclosures on non-minority homeowners and

in neighborhoods with low concentrations of African-American or Latino/Hispanic homeowners.

       462.   Defendants’ servicing and foreclosure acts, policies, and practices also have had

an adverse, disproportionate and/or disparate impact on FHA-protected minority borrowers in

Plaintiffs’ communities and neighborhoods in terms of the percentage of mortgage loan

delinquencies, defaults, home vacancies and foreclosures suffered by FHA-protected minority

borrowers relative to the percentages of mortgage loan delinquencies, defaults, home vacancies

and foreclosures suffered by similarly situated non-minority borrowers.

       463.   Defendants’ mortgage servicing and foreclosure acts, policies, and practices

constitute disparate impact on the basis of ethnicity and/or race by foreclosing on African-

American and Latino/Hispanic (including women’s) homeowners to a greater extent than they

foreclose on non-African American or Latino/Hispanic homeowners in Plaintiffs’ communities

and neighborhoods.

       464.   Defendants’ predatory and discriminatory discretionary mortgage servicing and

foreclosure practices individually and collectively constitute patterns or practices of housing

discrimination because, as an integral part of the Defendants’ mortgage banking business




                                              154
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 159 of 166



models, they were the standard operating procedure of Defendants that had a disparate impact on

minority borrowers.

       465.   The facially neutral mortgage servicing and foreclosure practices include

engaging in unsound practices with respect to foreclosures and related activities, such as robo-

signing, that failed to compel with legal requirements, and determinations regarding timing of

foreclosure. Defendants’ foreclosure practices and activities themselves reflect stand-alone

discriminatory housing practices, resulting in disproportionate numbers of foreclosures on

minority homes, and disproportionately increasing foreclosure activity in minority areas in

Plaintiffs’ communities and neighborhoods.

       466.   Defendants’ predatory mortgage servicing and foreclosure policies and practices

were artificial, arbitrary, and unnecessary and do not serve any business purpose. Defendants’

mortgage foreclosure practices were improper in and of themselves because they failed to

comply with legal requirements. Practices that fail to comply with legal requirements do not

serve any business purpose.

       467.   Defendants’ pattern and practices of predatory mortgage servicing and

foreclosures cannot be justified by business necessity and could have been avoided through the

use of alternative business policies and procedures that had less discriminatory impact.

Engaging in improper and predatory mortgage foreclosure practices cannot be justified by

business necessity. Defendants failed to have in place fair lending controls to ensure that

employees and independent brokers were not exercising discretion in mortgage servicing and

foreclosure in a non-discriminatory manner.

       468.   Defendants’ discriminatory housing practices in Plaintiffs’ neighborhoods and

communities is further evidenced by, and explicitly includes, the increased foreclosure rates,




                                              155
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 160 of 166



numbers of foreclosures, and clustering of foreclosures on mortgage loans made to minority

borrowers for which Defendants are responsible.

       469.    As Plaintiffs allege above, publicly reported foreclosure data evidences that such

activity is disproportionately increased for minorities and is concentrated in Plaintiffs’ minority

communities and evidences disparate impact of both Defendants’ discriminatory mortgage

lending activity and its current mortgage servicing/foreclosure practices.

       470.    Individually and/or collectively, Defendants’ acts, policies, and practices violate

the Fair Housing Act, as amended, 42 U.S.C. § 3601, et seq., in so far as:

   (a) Defendants’ acts, policies, and practices have made and continue to make housing
       unavailable on the basis of race and/or color, in violation of 42 U.S.C. § 3604(a);

   (b) Defendants’ acts, policies, and practices have provided and continue to provide different
       terms, conditions, and privileges of sale of housing, as well as different services and
       facilities in connection therewith, on the basis of race and/or color, in violation of 42
       U.S.C. § 3604(b);

   (c) Defendants’ published policies and statements have expressed and continue to express a
       preference on the basis of race and/or color, in violation of 42 U.S.C. § 3604(c); and

   (d) Defendants’ acts, policies, and practices have provided and continue to provide different
       terms, conditions and privileges on the basis of race and/or color in connection with the
       making of residential real estate-related transactions, in violation of 42 U.S.C. § 3605.

       471.    As alleged above, each of the Defendants engaged in at least one violation of the

Fair Housing Act in Plaintiff Counties during the two-years prior to the initiation of this lawsuit

by servicing and/or initiating foreclosure proceedings on predatory mortgage loans during the

two-year period prior to when the initial complaint in this action was filed.

       472.    Plaintiffs are “aggrieved persons” as defined by 42 U.S.C. § 3602(i) because

Plaintiffs, as organizations subject to the provisions of the FHA, have been injured by

Defendants’ discriminatory housing practices alleged above and also because Plaintiffs believe

that they will continue to be injured by Defendants’ discriminatory housing practices that are



                                                156
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 161 of 166



about to occur through the continuation of Defendants’ discriminatory housing practices, also as

alleged above. Thus, Plaintiffs expressly brings this Count as aggrieved persons in their own

right pursuant to the private persons civil enforcement provisions of 42 U.S.C. § 3613(a) for their

own organizational harms and other damages arising from Defendants’ discriminatory housing

practices that violate the FHA.

       473.     Plaintiffs have been, and continue to be, adversely affected by the acts, policies,

and practices of Defendants, their employees, and/or their agents. Plaintiffs’ organizational

harms and other injuries are continuing and will increase unless and until Defendants cease their

equity-stripping activities, including through their continuing discriminatory and predatory

mortgage servicing and foreclosure activities. Injunctive relief is therefore necessary to prevent

further financial and non-financial harm to Plaintiffs.

                                         XV. COUNT III
                                Violation of Federal Fair Housing Act
                                       42 U.S.C. § 3601, et seq.
              Defendants’ Discriminatory Equity-Stripping Scheme Was Intentional and
                                  Constitutes Disparate Treatment

       474.     Plaintiffs repeat and incorporate by reference all allegations contained in

paragraphs 1 through 433 as if fully set forth herein.

       475.     Defendants’ predatory and discriminatory subprime and higher cost mortgage

lending, servicing, and foreclosure practices and policies were not the result of random or non-

discriminatory factors. Rather, they were the direct and intended result of Defendants’ business

models, respectively, and their intent was to maximize corporate profits pursuant to those

business models by directly targeting minority borrowers through marketing efforts.

       476.     Defendants’ equity-stripping scheme – conducted through their mortgage lending

and securitization acts, policies, and practices as furthered and continued by Defendants’ loan

servicing and foreclosure activities – constitute intentional discrimination (including through


                                                157
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 162 of 166



reverse redlining and steering) on the basis of ethnicity and/or race by intentionally targeting

(and “reverse redlining”) FHA-protected African-American and Latino/Hispanic minority

borrowers (including women) in Plaintiffs’ communities and neighborhoods for predatory,

higher cost, subprime, ALT-A and/or other mortgage loans (including primary, secondary and

home equity loans) made on terms less favorable than loans made to similarly situated non-

African-American or Latino/Hispanic borrowers, and/or without regard to such minority

borrowers’ ability to repay such loans; then charging improper and inflated serving-related fees

when such borrowers could not repay the loans; and then foreclosing on such properties to a far

greater extent than foreclosures on non-African American or Latino/Hispanic homeowners in

Plaintiffs’ communities and neighborhoods.

       477.    Defendants’ mortgage marketing, originations, servicing and foreclosure acts,

policies, and practices constitute intentional discrimination on the basis of ethnicity and/or race

by foreclosing on African-American and Latino/Hispanic (including women’s) homeowners to a

greater extent than they foreclose on non-African American or Latino/Hispanic homeowners in

Plaintiffs’ communities and neighborhoods.

       478.    The predatory and discriminatory equity-stripping scheme – conducted through

Defendants’ mortgage lending, securitization, servicing and foreclosure activities and practices –

constitute patterns or practices of housing discrimination because, as an integral part of the

Defendants’ equity-stripping activities and mortgage banking business models, it was the

standard operating procedure of Defendants that constituted the discriminatory treatment of

minority borrowers.

       479.    Defendants’ predatory and intentionally discriminatory actions have caused

African Americans, Latino/Hispanic Americans, and residents of predominantly African-




                                               158
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 163 of 166



American and Hispanic neighborhoods in Plaintiffs’ communities to receive mortgage loans that

were destined or expected to fail, and in fact failed, on levels higher than failed loans made to

similarly situated non-minority borrowers, because loans made to minorities were made on more

unfavorable terms than those to non-minority borrowers. Specifically, these failure levels were

greater in Plaintiffs’ minority communities and led to substantially higher rates of foreclosure

than in non-minority areas.

        480.    Defendants’ discriminatory acts, policies, and practices as alleged above are

continuing and will continue until the last discriminatory, equity-stripping, non-prime mortgage

loan that Defendants originate, fund, purchase, and/or service is repaid and closed and/or is

foreclosed upon. Defendants’ unlawful actions described above were, and are, intentional and

willful, and/or have been, and are, implemented with callous and reckless disregard for

Plaintiffs’ federally protected rights.

        481.    Through vertically integrated corporate policies, practices, processes, and/or

procedures, each of the Defendants marketed and originated (or provided funding for others to

originate and then Defendants purchased) predatory and discriminatory first lien and second lien

(i.e., home equity) residential home mortgage loans made to FHA-protected African-American

and Hispanic/Latino minority borrowers on terms more unfavorable than those offered and made

to similarly situated non-minority borrowers.         This resulted in FHA-protected minority

borrowers paying higher interest rates and fees, and/or receiving loans on other more unfavorable

terms, such as prepayment penalties, which in turn resulted in more foreclosures in minority

neighborhoods.

        482.    Individually, and/or collectively, Defendants’ acts, policies, and practices violate

the Fair Housing Act, as amended, 42 U.S.C. § 3601, et seq., in so far as:




                                                159
       Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 164 of 166



   (a) Defendants’ acts, policies, and practices have made and continue to make housing
       unavailable on the basis of raise and/or color, in violation of 42 U.S.C. § 3604(a);

   (b) Defendants’ acts, policies and practices have provided and continue to provide different
       terms, conditions, and privileges of sale of housing, as well as different services and
       facilities in connection therewith, on the basis of race and/or color, in violation of 42
       U.S.C. § 3604(b);

   (c) Defendants’ published policies and statements have expressed and continue to express a
       preference on the basis of race and/or color, in violation of 42 U.S.C. § 3604(c); and

   (d) Defendants’ acts, policies, and practices have provided and continue to provide different
       terms, conditions and privileges on the basis of race and/or color in connection with the
       making of residential real estate-related transactions, in violation of 42 U.S.C. § 3605.

       483.    Plaintiffs are “aggrieved persons” as defined by 42 U.S.C. § 3602(i) because

Plaintiffs, as organizations subject to the provisions of the FHA, have been injured by

Defendants’ discriminatory housing practices alleged above and also because Plaintiffs believe

that they will continue to be injured by Defendants’ discriminatory housing practices that are

about to occur through the continuation of Defendants’ discriminatory housing practices, also as

alleged above. Thus, Plaintiffs expressly bring this Count as aggrieved persons in their own

right pursuant to the private persons civil enforcement provisions of 42 U.S.C. § 3613(a) for their

own injuries and organizational harms arising from Defendants’ discriminatory housing practices

that violate the FHA.

       484.    Plaintiffs have been, and continue to be, adversely affected by the acts, policies,

and practices of Defendants, their employees, and/or their agents. Plaintiffs’ injuries and

organizational harms are continuing and will increase unless and until Defendants cease their

equity-stripping activities, including through their continuing discriminatory and predatory

mortgage servicing and foreclosure activities. Injunctive relief is therefore necessary to prevent

further financial and non-financial harm to Plaintiffs.




                                                160
        Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 165 of 166



                                XVI. DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury on all issues triable as

of right.

                                   XVII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that the Court grant them the following relief:

        (1) enter a declaratory judgment that the foregoing acts, policies, and practices of

Defendants violate 42 U.S.C. §§ 3604 and 3605;

        (2) enter a permanent injunction enjoining Defendants and their directors, officers,

agents, and employees from continuing to publish, implement, and enforce their illegal,

discriminatory conduct described herein through the foreclosure process and directing

Defendants and their directors, officers, agents, and employees to take all affirmative steps

necessary to remedy the effects of the illegal, discriminatory conduct described herein and to

prevent additional instances of such conduct or similar conduct from occurring in the future;

        (3) award compensatory damages to Plaintiffs in an amount to be determined by the jury

that would fully compensate Plaintiffs for their injuries caused by the conduct of Defendants

alleged herein;

        (4) award punitive damages to Plaintiffs in an amount to be determined by the jury that

would punish Defendants for the willful, wanton, and reckless conduct alleged herein and that

would effectively deter similar conduct in the future;

        (5) award Plaintiffs reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

§ 3613(c)(2); and

        (6) order such other relief as this Court deems just and equitable.




                                                161
      Case 1:18-cv-03576-GLR Document 1 Filed 11/20/18 Page 166 of 166



Dated: November 20, 2018




                                   Andrew D. Freeman, Fed. Bar No. 03867
                                   Jean M. Zachariasiewicz, Fed. Bar No. 19734
                                   BROWN GOLDSTEIN & LEVY, LLP
                                   120 E. Baltimore Street, Suite 1700
                                   Baltimore, MD 21202
                                   Phone: (410) 962-1030
                                   adf@browngold.com
                                   jmz@browngold.com

                                   James M. Evangelista (pro hac vice)
                                   jim@ewlawllc.com
                                   David J. Worley (pro hac vice)
                                   david@ewlawllc.com
                                   Kristi Stahnke McGregor (pro hac vice)
                                   Kristi@ewlawllc.com
                                   EVANGELISTA WORLEY, LLC
                                   8100 A Roswell Road, Suite 100
                                   Atlanta, GA 30350
                                   Phone: (404) 205-8400

                                   Sanford P. Dumain (pro hac vice)
                                   sdumain@milberg.com
                                   Peggy J. Wedgworth (pro hac vice)
                                   pwedgworth@milberg.com
                                   Melissa R. Clark (pro hac vice)
                                   Clark, Melissa mclark@milberg.com
                                   Jennifer S. Czeisler (pro hac vice)
                                   jczeisler@milberg.com
                                   J. Birt Reynolds (pro hac vice)
                                   breynolds@milberg.com
                                   MILBERG TADLER PHILIPS GROSSMAN
                                   LLP
                                   One Pennsylvania Plaza, 19th Floor
                                   New York, NY 10119
                                   Phone: (212) 594-5300
                                   Counsel for Plaintiffs




                                    162
